EXHIBIT 10.2


MONMOUTH CAPITAL CORPORATION


AS ISSUER


AND


WILMINGTON TRUST COMPANY


AS TRUSTEE

_________________


INDENTURE


DATED AS OF OCTOBER 23, 2003


8% CONVERTIBLE SUBORDINATED DEBENTURES DUE 2013

TABLE OF CONTENTS

ARTICLE I DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION   1

Section 1.01
Section 1.02
Section 1.03
Section 1.04
Section 1.05
Section 1.06
Section 1.07
Section 1.08
Section 1.09
Section 1.10
Section 1.11
Section 1.12
Section 1.13
Section 1.14  Definitions
 Compliance Certificates and Opinions
 Form of Documents Delivered to the Trustee
 Acts of Holders of Securities
 Notices, Etc. to the Trustee and Company
 Notice to Holders of Securities; Waiver
 Effect of Headings and Table of Contents
 Successors and Assigns
 Separability Clause
 Counterparts
 Benefits of Indenture
 Governing Law
 Legal Holidays
 Conflict With Trust Indenture Act   1
  8
  9
  9
11
12
12
12
12
13
13
13
13
13


ARTICLE II SECURITY FORMS 14

Section 2.01
Section 2.02 Form Generally
Form of Certificate of Authentication 14
14


ARTICLE III THE SECURITIES 14

Section 3.01
Section 3.02
Section 3.03
Section 3.04

Section 3.05
Section 3.06
Section 3.07
Section 3.08
Section 3.09
Section 3.10  Terms
 Form and Denominations
 Execution, Authentication, Delivery and Dating
 Registration; Registration of Transfer and Exchange; Restrictions on
 Transfer
 Mutilated, Destroyed, Lost or Stolen Securities
 Payment of Interest: Interest Rights Preserved
 Persons Deemed Owners
 Cancellation
 Computation of Interest
 CUSIP Numbers 14
15
15

16
17
17
19
19
19
19


ARTICLE IV SATISFACTION AND DISCHARGE 19

Section 4.01
Section 4.02  Satisfaction and Discharge of Indenture
 Application of Trust Money 19
21


ARTICLE V REMEDIES 21

Section 5.01
Section 5.02
Section 5.03
Section 5.04
Section 5.05
Section 5.06
Section 5.07
Section 5.08
Section 5.09
Section 5.10
Section 5.11
Section 5.12
Section 5.13
Section 5.14
Section 5.15  Events of Default
 Acceleration of Maturity: Rescission and Annulment
 Collection of Indebtedness and Suits for Enforcement by Trustee
 Trustee May File Proofs of Claim
 Trustee May Enforce Claims Without Possession of Securities
 Application of Money Collected
 Limitation on Suits
 Unconditional Rights of Holders
 Restoration of Rights and Remedies
 Rights and Remedies Cumulative
 Delay or Omission Not Waiver
 Control by Holders of Securities
 Waiver of Past Defaults
 Undertaking for Costs
 Waiver of Stay, Usury or Extension Laws 21
22
23
24
24
25
25
26
26
26
26
27
27
27
28


ARTICLE VI THE TRUSTEE 28

Section 6.01
Section 6.02
Section 6.03
Section 6.04
Section 6.05
Section 6.06
Section 6.07
Section 6.08
Section 6.09
Section 6.10
Section 6.11
Section 6.12
Section 6.13
Section 6.14
Section 6.15  Certain Duties and Responsibilities
 Notice of Defaults
 Certain Rights of Trustee
 Not Responsible for Recitals or Issuance of Securities
 May Hold Securities, Act as Trustee under Other Indentures
 Money Held in Trust
 Compensation and Reimbursement
 Corporate Trustee Required; Eligibility
 Resignation and Removal; Appointment of Successor
 Acceptance of Appointment by Successor
 Merger, Conversion, Consolidation or Succession to Business
 Authenticating Agents
 Disqualification; Conflicting Interests
 Preferential Collection of Claims Against Company
 Other Capacities 28
29
29
30
30
31
31
31
32
33
33
33
35
35
35


ARTICLE VII CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE 35

Section 7.01
Section 7.02  Company May Consolidate, Etc., Only on Certain Terms
 Successor Substituted 35
36


ARTICLE VIII SUPPLEMENTAL INDENTURES 36

Section 8.01
Section 8.02
Section 8.03
Section 8.04
Section 8.05
Section 8.06  Supplemental Indentures Without Consent of Holders of Securities
 Supplemental Indentures with Consent of Holders of Securities
 Execution of Supplemental Indentures
 Effect of Supplemental Indentures
 Reference in Securities to Supplemental Indentures
 Notice of Supplemental Indentures 36
37
38
38
39
39


ARTICLE IX MEETINGS OF HOLDERS OF SECURITIES 39

Section 9.01
Section 9.02
Section 9.03
Section 9.04
Section 9.05
Section 9.06  Purposes for Which Meetings May Be Called
 Call, Notice and Place of Meetings
 Persons Entitled to Vote at Meetings
 Quorum; Action
 Determination of Voting Rights: Conduct and Adjournment of Meetings
 Counting Votes and Recording Action of Meetings 39
39
40
40
40
41


ARTICLE X COVENANTS 42

Section 10.01
Section 10.02
Section 10.03
Section 10.04
Section 10.05
Section 10.06
Section 10.07
Section 10.08   Payment of Principal, Premium and Interest
  Maintenance of Offices or Agencies
  Money for Security Payments to Be Held in Trust
  Existence
  Payment of Taxes and Other Claims
  Registration and Listing
  Statement by Officers as to Default
  Waiver of Certain Covenants 42
42
42
43
44
44
44
44


ARTICLE XI REDEMPTION OF SECURITIES 45

Section 11.01
Section 11.02
Section 11.03
Section 11.04
Section 11.05
Section 11.06
Section 11.07
Section 11.08
Section 11.09
Section 11.10
Section 11.11   Provisional Redemption
  Optional Redemption
  Mandatory Redemption
  Election to Redeem; Notice to Trustee
  Selection by Trustee of Securities to Be Redeemed
  Notice of Redemption
  Deposit of Redemption Price
  Securities Payable on Redemption Date
  Securities Redeemed in Part
  Conditions to Payment of the Make-Whole Payment in Common Stock
  Conversion Arrangement on Call for Redemption 45
46
46
46
46
47
48
49
50
50
51


ARTICLE XII CONVERSION OF SECURITIES 52

Section 12.01
Section 12.02
Section 12.03
Section 12.04
Section 12.05
Section 12.06
Section 12.07
Section 12.08
Section 12.09
Section 12.10
Section 12.11
Section 12.12
Section 12.13   Conversion Privilege and Conversion Price
  Exercise of Conversion Privilege
  Fractions of Shares
  Adjustment of Conversion Price
  Notice of Adjustments of Conversion Price
  Notice of Certain Corporate Action
  Company to Reserve Common Stock
  Taxes on Conversions
  Covenant as to Common Stock
  Cancellation of Converted Securities
  Provision in Case of Consolidation, Merger or Sale of Assets
  Rights Issued in Respect of Common Stock
  Responsibility of Trustee for Conversion Provisions 52
52
54
54
57
58
58
59
59
59
59
60
61


ARTICLE XIII SUBORDINATION OF SECURITIES 61

Section 13.01
Section 13.02
Section 13.03
Section 13.04
Section 13.05
Section 13.06
Section 13.07
Section 13.08
Section 13.09
Section 13.10
Section 13.11
Section 13.12
Section 13.13

Section 13.14
Section 13.15   Securities Subordinate to Senior Debt
  No Payment in Certain Circumstances, Payment over of Proceeds
  Prior Payment to Senior Debt upon Acceleration of Securities
  Payment Permitted if No Default
  Subrogation to Rights of Holders of Senior Debt
  Provisions Solely to Define Relative Rights
  Trustee to Effectuate Subordination
  No Waiver of Subordination Provisions
  Notice to Trustee
  Reliance on Judicial Order or Certificate of Liquidating Agent
  Trustee Not Fiduciary for Holders of Senior Debt
  Reliance by Holders of Senior Debt on Subordination Provisions
  Rights of Trustee as Holder of Senior Debt; Preservation of Trustee's
  Rights
  Article Applicable to Paying Agents
  Certain Conversions Deemed Payment 61
61
63
64
64
64
65
65
65
66
66
66

67
67
67


ARTICLE XIV HOLDERS LISTS AND REPORTS BY TRUSTEE AND COMPANY 68

Section 14.01
Section 14.02
Section 14.03
Section 14.04   Company to Furnish Trustee Names and Addresses of Holders
  Preservation of Information
  Reports by Trustee
  Reports by Company 68
68
68
68


ARTICLE XV IMMUNITY OF STOCKHOLDERS, OFFICERS AND DIRECTORS 69

Section 15.01   Indenture and Securities Solely Corporate Obligations 69


EXHIBIT A FORM OF SECURITY

           INDENTURE, dated as of October 23, 2003, between MONMOUTH CAPITAL
CORPORATION, a corporation duly organized and existing under the laws of the
State of New Jersey, having its principal office at 3499 Route 9 North, Suite
3C, Freehold, New Jersey 07728 (the "Company"), and WILMINGTON TRUST COMPANY, a
banking corporation organized under the laws of the State of Delaware, as
Trustee (the "Trustee").


RECITALS OF THE COMPANY

          The Company has duly authorized the creation of an issue of its 8%
Convertible Subordinated Debentures due 2013 (the "Securities") of substantially
the tenor and amount hereinafter set forth, and to provide therefor the Company
has duly authorized the execution and delivery of this Indenture.

          All things necessary to make the Securities, when the Securities are
executed by the Company and authenticated and delivered hereunder, the valid
obligations of the Company, and to make this Indenture a valid agreement of the
Company, in accordance with their and its terms, have been done. Further, all
things necessary to duly authorize the issuance of the Common Stock of the
Company issuable upon the conversion of the Securities, and to duly reserve for
issuance the number of shares of Common Stock issuable upon such conversion,
have been done.

          NOW, THEREFORE, in consideration of the premises and the purchase of
the Securities by the Holders thereof, it is mutually covenanted and agreed, for
the equal and proportionate benefit of all Holders of the Securities, as
follows:

ARTICLE I
DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

           Section 1.01     Definitions.

          For all purposes of this Indenture, except as otherwise expressly
provided or unless the context otherwise requires:

           (1)     the terms defined in this Article have the meanings assigned
to them in this Article and include the plural as well as the singular;

           (2)     all accounting terms not otherwise defined herein have the
meanings assigned to them in accordance with generally accepted accounting
principles in the United States, and, except as otherwise herein expressly
provided, the term "generally accepted accounting principles" with respect to
any computation required or permitted hereunder shall mean such accounting
principles as are generally accepted at the date of such computation; and

           (3)     the words "herein," "hereof" and "hereunder" and other words
of similar import refer to this Indenture as a whole and not to any particular
Article, Section or other subdivision.

           "Act," when used with respect to any Holder of a Security, has the
meaning specified in Section 1.04.

           "Affiliate" of any specified Person means any other Person directly
or indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
"control," when used with respect to any specified Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise,
and the terms "controlling" and "controlled" have meanings correlative to the
foregoing.

           "Authenticating Agent" means any Person authorized pursuant to
Section 6.12 to act on behalf of the Trustee to authenticate Securities.

           "Board of Directors" means either the board of directors of the
Company or any duly authorized committee of that board.

           "Board Resolution" means a resolution duly adopted by the Board of
Directors, a copy of which, certified by the Secretary or an Assistant Secretary
of the Company to have been duly adopted by the Board of Directors and to be in
full force and effect on the date of such certification, shall have been
delivered to the Trustee.

           "Business Day," when used with respect to any Place of Payment or
Place of Conversion, as the case may be, means each Monday, Tuesday, Wednesday,
Thursday and Friday which is not a day on which banking institutions in such
Place of Payment, Place of Conversion or other place, as the case may be, are
authorized or obligated by law or executive order to close; provided, however,
that a day on which banking institutions in Wilmington, Delaware or New York,
New York are authorized or obligated by law or executive order to close shall
not be a Business Day for purposes of Section 13.09.

           "Closing Price Per Share" means, with respect to the Common Stock,
for any day, (i) the last reported bid price (regular way) on the Nasdaq Stock
Market or (ii) if the Common Stock is not quoted on the Nasdaq Stock Market, the
last reported sale price (regular way) per share or, in case no such reported
sale takes place on such day, the average of the reported closing bid and asked
prices (regular way), in either case, on the principal national securities
exchange on which the Common Stock is listed or admitted to trading or (iii) if
the Common Stock is not quoted on the Nasdaq Stock Market or listed or admitted
to trading on any national securities exchange, the average of the closing bid
prices in the over-the-counter market as furnished by any New York Stock
Exchange member firm selected from time to time by the Company for that purpose.

           "Common Stock" means the Common Stock, par value $1.00 per share, of
the Company authorized at the date of this Indenture as originally executed.
Subject to the provisions of Section 12.11, shares issuable on conversion of
Securities shall include only shares of Common Stock or shares of any class or
classes of common stock resulting from any reclassification or reclassifications
thereof; provided, however, that if at any time there shall be more than one
such resulting class, the shares so issuable on conversion of Securities shall
include shares of all such classes, and the shares of each such class then so
issuable shall be substantially in the proportion which the total number of
shares of such class resulting from all such reclassifications bears to the
total number of shares of all such classes resulting from all such
reclassifications.

           "common stock" includes any stock of any class of capital stock which
has no preference in respect of dividends or of amounts payable in the event of
any voluntary or involuntary liquidation, dissolution or winding up of the
issuer thereof and which is not subject to redemption by the issuer thereof.

           "Company" means the Person named as the "Company" in the first
paragraph of this Indenture until a successor Person shall have become such
pursuant to the applicable provisions of this Indenture, and thereafter
"Company" shall mean such successor Person.

           "Company Request" or "Company Order" means a written request or order
signed in the name of the Company by (i) the Chairman of the Board, the Chief
Executive Officer, the President, an Executive Vice President or a Vice
President, and by (ii) the principal financial officer, the Treasurer, an
Assistant Treasurer, the Secretary or an Assistant Secretary of the Company, and
delivered to the Trustee.

           "Constituent Person" has the meaning specified in Section 12.11.

           "Conversion Agent" means any Person authorized by the Company to
convert Securities in accordance with Article XII. The Company has initially
appointed the Trustee as its Conversion Agent pursuant to Section 10.02 hereof.

           "Conversion Price" has the meaning specified in Section 12.01.

           "Corporate Trust Office" means the office of the Trustee at which at
any particular time the trust created by this Indenture shall be principally
administered (which at the date of this Indenture is located at 1100 North
Market Street, Wilmington, Delaware 19890-1600, Attention: Corporate Trust
Administration).

           "corporation" means a corporation, company, association, joint-stock
company or business trust.

           "Defaulted Interest" has the meaning specified in Section 3.06.

           "Designated Senior Debt" means the Company's obligations under any
particular Senior Debt in which the instrument creating or evidencing the same
or the assumption or guarantee thereof (or related agreements or documents to
which the Company is a party) expressly provides that such Senior Debt shall be
"Designated Senior Debt" for purposes of this Indenture (provided that such
instrument, agreement or other document may place limitations and conditions on
the right of such Senior Debt to exercise the rights of Designated Senior Debt).

           "Dollar" or "U.S. $" means a dollar or other equivalent unit in such
coin or currency of the United States as at the time shall be legal tender for
the payment of public and private debts.

           "Event of Default" has the meaning specified in Section 5.01.

           "Exchange Act" means the Securities Exchange Act of 1934 (or any
successor statute), as amended from time to time.

           "Holder" means the Person in whose name the Security is registered in
the Security Register.

           "Indenture" means this instrument as originally executed and as it
may from time to time be supplemented or amended by one or more indentures
supplemental hereto entered into pursuant to the applicable provisions hereof,
including, for all purposes of this instrument and any such supplemental
indenture, the provisions of the Trust Indenture Act that are deemed to be a
part of and govern this instrument and any such supplemental indenture,
respectively.

           "Interest Payment Date" means the Stated Maturity of an installment
of interest on the Securities.

           "Issue Date" means October 23, 2003.

           "Make-Whole Payment" has the meaning specified in Section 11.01.

           "Maturity," when used with respect to any Security, means the date on
which the principal of such Security becomes due and payable as therein or
herein provided, whether at the Stated Maturity or by declaration of
acceleration, call for redemption or otherwise.

           "Non-electing Share" has the meaning specified in Section 12.11.

           "Notice Date" has the meaning specified in Section 11.01.

           "Notice of Default" has the meaning specified in Section 5.01.

           "Officers' Certificate" means a certificate signed by (i) the
Chairman of the Board, the Chief Executive Officer, the President, an Executive
Vice President or a Vice President and by (ii) the principal financial officer,
the Treasurer, an Assistant Treasurer, the Secretary or an Assistant Secretary
of the Company, and delivered to the Trustee. One of the officers signing an
Officers' Certificate given pursuant to Section 10.08 shall be the principal
executive, financial or accounting officer of the Company.

           "Opinion of Counsel" means a written opinion of counsel, who may be
counsel for the Company and who shall be acceptable to the Trustee.

           "Optional Redemption" has the meaning specified in Section 11.02.

           "Outstanding," when used with respect to Securities, means, as of the
date of determination, all Securities theretofore authenticated and delivered
under this Indenture, except:

                (i)     Securities theretofore canceled by the Trustee or
delivered to the Trustee for cancellation;

                (ii)     Securities for the payment or redemption of which money
in the necessary amount has been theretofore deposited with the Trustee or any
Paying Agent (other than the Company) in trust or set aside and segregated in
trust by the Company (if the Company shall act as its own Paying Agent) for the
Holders of such Securities; provided that, if such Securities are to be
redeemed, notice of such redemption has been duly given pursuant to this
Indenture or provision therefor satisfactory to the Trustee has been made;

                (iii)     Securities which have been paid pursuant to Section
3.05 or in exchange for or in lieu of which other Securities have been
authenticated and delivered pursuant to this Indenture, other than any such
Securities in respect of which there shall have been presented to the Trustee
proof satisfactory to it that such Securities are held by a bona fide purchaser
in whose hands such Securities are valid obligations of the Company; and

                (iv)     Securities converted into Common Stock pursuant to
Article XII; provided, however, that in determining whether the Holders of the
requisite principal amount of Outstanding Securities are present at a meeting of
Holders of Securities for quorum purposes or have given, made or taken any
request, demand, authorization, direction, notice, consent or waiver or other
action hereunder as of any date, Securities owned by the Company or of any other
obligor upon the Securities or any Affiliate of the Company or such other
obligor shall be disregarded and deemed not to be Outstanding, except that, in
determining whether the Trustee shall be protected in relying upon any such
determination as to the presence of a quorum or upon any such request, demand,
authorization, direction, notice, consent, waiver or other action, only
Securities which a Responsible Officer of the Trustee has been notified in
writing to be so owned shall be so disregarded. Securities so owned which have
been pledged in good faith may be regarded as Outstanding if the pledgee is not
the Company or any other obligor upon the Securities or any Affiliate of the
Company or such other obligor, and the Trustee shall be protected in relying
upon an Officers' Certificate to such effect.

           "Paying Agent" means any Person authorized by the Company to pay the
principal of or any premium or interest on any Securities on behalf of the
Company and, except as otherwise specifically set forth herein, such term shall
include the Company if it shall act as its own Paying Agent. The Company has
initially appointed the Trustee as its Paying Agent pursuant to Section 10.02
hereof.

           "Payment Blockage Notice" has the meaning specified in Section 13.02.

           "Person" means any individual, corporation, limited liability
company, partnership, joint venture, trust, estate, unincorporated organization
or government or any agency or political subdivision thereof.

           "Place of Conversion" means any city in which any Conversion Agent is
located, which in the case of the initial Conversion Agent appointed pursuant to
Section 10.02 hereof, is Wilmington, Delaware.

           "Place of Payment" means any city in which any Paying Agent is
located, which in the case of the initial Paying Agent appointed pursuant to
Section 10.02 hereof, is Wilmington, Delaware.

           "Predecessor Security" of any particular Security means every
previous Security evidencing all or a portion of the same debt as that evidenced
by such particular Security; and, for the purposes of this definition, any
Security authenticated and delivered under Section 3.05 in exchange for or in
lieu of a mutilated, destroyed, lost or stolen Security shall be deemed to
evidence the same debt as the mutilated, destroyed, lost or stolen Security.

           "Provisional Redemption" has the meaning specified in Section 11.01.

           "Record Date" means any Regular Record Date or Special Record Date.

           "Record Date Period" means the period from the close of business of
any Regular Record Date next preceding any Interest Payment Date to the opening
of business on such Interest Payment Date.

           "Redemption Date," when used with respect to any Security to be
redeemed, means the date fixed for such redemption by or pursuant to this
Indenture.

           "Redemption Price," when used with respect to any Security to be
redeemed, means the price at which it is to be redeemed pursuant to this
Indenture.

           "Regular Record Date" for interest payable in respect of any Security
on any Interest Payment Date means the April 15 or October 15 (whether or not a
Business Day), as the case may be, next preceding such Interest Payment Date.

           "Representative" means the (a) indenture trustee or other trustee,
agent or representative for any Senior Debt or (b) with respect to any Senior
Debt that does not have any such trustee, agent or other representative, (i) in
the case of such Senior Debt issued pursuant to an agreement providing for
voting arrangements as among the holders or owners of such Senior Debt, any
holder or owner of such Senior Debt acting with the consent of the required
persons necessary to bind such holders or owners of such Senior Debt and (ii) in
the case of all other such Senior Debt, the holder or owner of such Senior Debt.

           "Responsible Officer," when used with respect to the Trustee, means
any officer within the Corporate Trust Office of the Trustee with direct
responsibility for the administration of this Indenture and also means, with
respect to a particular corporate trust matter, any other officer to whom such
matter is referred because of his or her knowledge and familiarity with the
particular subject.

           "SEC" means the United States Securities and Exchange Commission, as
from time to time constituted, created under the Exchange Act, or, if at any
time after the execution of this Indenture the SEC is not existing and
performing the duties now assigned to it under the Trust Indenture Act, then the
body performing such duties at such time.

           "Securities" has the meaning ascribed to it in the first paragraph
under the caption "Recitals of the Company" and more particularly means any
Securities authenticated and delivered under this Indenture.

           "Securities Act" means the Securities Act of 1933 (or any successor
statute), as amended from time to time.

           "Security Register" and "Security Registrar" have the respective
meanings specified in Section 3.04.

           "Senior Debt" means any principal, premium, if any, and interest and
other monetary obligations due (including all interest accruing subsequent to
the commencement of any bankruptcy or similar proceeding, whether or not a claim
for post-petition interest is allowable as a claim in any such proceeding) on,
and all fees and other amounts payable in connection with, the following,
whether absolute or contingent, secured or unsecured, due or to become due,
outstanding on the date of this Indenture or thereafter created, incurred or
assumed: (a) all obligations of the Company for borrowed money; (b) all
indebtedness of the Company evidenced by a credit or loan agreement, bond, note,
debenture or similar instrument; (c) all obligations of the Company issued or
assumed as the deferred purchase price of any business, property, assets
(including intangibles) or services, excluding trade accounts payable and
accrued expenses arising in the ordinary course of business as determined by the
Company in good faith; (d) all obligations of the Company evidenced by a note or
similar instrument given in connection with the acquisition of any businesses,
properties or assets of any kind; (e) all obligations of the Company (i) as
lessee under leases required to be capitalized on the balance sheet of the
lessee under generally accepted accounting principles and (ii) as lessee under
other leases for facilities, capital equipment or related assets, whether or not
capitalized, entered into or leased for financing purposes, as determined in
good faith by the Company; (f) all obligations of the Company with respect to
letters of credit, bank guarantees, bankers' acceptances and similar facilities,
including reimbursement obligations with respect to the foregoing; (g) all net
obligations under interest rate and currency swaps, caps, floors, collars, hedge
agreements, forward contracts or similar agreements or arrangements; (h) all
obligations of the kind described in the above clauses of another person and all
dividends of another person, the payment of which, in either case, the Company
has assumed or guaranteed, or for which the Company is responsible or liable,
directly or indirectly, jointly or severally, as obligor, guarantor or
otherwise, or which are secured by a lien on the Company's property; and (i) any
and all renewals, extensions, modifications, replacements, refinancings,
restatements and refundings (whether direct or indirect) of any liability or
obligation issued in exchange for any liability or obligation described in the
above clauses, whether or not between or among the same parties; provided,
however, that Senior Debt shall not include any such indebtedness or obligation
if the terms of such indebtedness or obligation (or the terms of the instrument
under which, or pursuant to which it is issued) expressly provide that such
indebtedness or obligation is not superior in right of payment to the Securities
or expressly provides that such indebtedness is equal with or junior to the
Securities, and in no event shall Senior Debt include (a) indebtedness of the
Company owed or owing to any Subsidiary of the Company or any officer, director
or employee of the Company or any Subsidiary thereof or (b) any liability for
taxes owed or owing by the Company.

           "Special Record Dale" for the payment of any Defaulted Interest means
a date fixed by the Company pursuant to Section 3.06.

           "Stated Maturity," when used with respect to any Security or any
installment of interest thereon, means the date specified in such Security as
the fixed date on which the principal of such Security or such installment of
interest is due and payable.

           "Subsidiary" means, with respect to any Person, (i) any corporation
at least a majority of the outstanding voting stock of which is owned, directly
or indirectly, by such Person or by one or more of its Subsidiaries, or by such
Person and one or more of its Subsidiaries, (ii) any general partnership, joint
venture or similar entity, at least a majority of the outstanding partnership or
similar interests of which shall at the time be owned by such Person, or by one
or more of its Subsidiaries, or by such Person and one or more of its
Subsidiaries, and (iii) any limited partnership of which such Person or any of
its Subsidiaries is a general partner. For the purposes of this definition,
"voting stock" means shares, interests, participations or other equivalents in
the equity interest (however designated) in such Person having ordinary voting
power for the election of a majority of the directors (or the equivalent) of
such Person, other than shares, interests, participations or other equivalents
having such power only by reason of the occurrence of a contingency.

           "Successor Security" of any particular Security means every Security
issued after, and evidencing all or a portion of the same debt as that evidenced
by, such particular Security; and, for the purposes of this definition, any
Security authenticated and delivered under Section 3.05 in exchange for or in
lieu of a mutilated, destroyed, lost or stolen Security shall be deemed to
evidence the same debt as the mutilated, destroyed, lost or stolen Security.

           "Trading Day" means (i) if the Common Stock is quoted on the Nasdaq
Stock Market or any other system of automated dissemination of quotations of
securities prices, days on which trades may be effected through such system,
(ii) if the Common Stock is listed or admitted for trading on any national or
regional securities exchange, days on which such national or regional securities
exchange is open for business, or (iii) if the Common Stock is not listed on a
national or regional securities exchange or quoted on the Nasdaq Stock Market or
any other system of automated dissemination of quotation of securities prices,
days on which the Common Stock is traded regular way in the over-the- counter
market and for which a closing bid and a closing asked price for the Common
Stock are available.

           "Trust Indenture Act" means the Trust Indenture Act of 1939, as
amended from time to time, or any successor legislation, and the rules and
regulations thereunder.

           "Trustee" means the Person named as the "Trustee" in the first
paragraph of this Indenture until a successor Trustee shall have become such
pursuant to the applicable provisions of this Indenture, and thereafter
"Trustee" shall mean such successor Trustee.

           "United States" means the United States of America (including the
States and the District of Columbia), its territories, its possessions and other
areas subject to its jurisdiction (its "possessions" including Puerto Rico, the
U.S. Virgin Islands, Guam, American Samoa, Wake Island and the Northern Mariana
Islands).

           Section 1.02     Compliance Certificates and Opinions.

          Upon any application or request by the Company to the Trustee to take
any action under any provision of this Indenture, the Company shall furnish to
the Trustee an Officers' Certificate stating that all conditions precedent, if
any, provided for in this Indenture relating to the proposed action have been
complied with and an Opinion of Counsel stating that, in the opinion of such
counsel, all such conditions precedent, if any, have been complied with, except
that in the case of any such application or request as to which the furnishing
of such documents is specifically required by any provision of this Indenture
relating to such particular application or request, no additional certificate or
opinion need be furnished.

           Every certificate or opinion with respect to compliance with a
condition or covenant provided for in this Indenture (including certificates
provided for in Section 10.08) shall include:

          (1)     a statement that each individual signing such certificate or
opinion has read such covenant or condition and the definitions herein relating
thereto;

          (2)     a brief statement as to the nature and scope of the
examination or investigation upon which the statements or opinions contained in
such certificate or opinion are based;

          (3)     a statement that, in the opinion of each such individual, he
or she has made such examination or investigation as is necessary to enable him
or her to express an informed opinion as to whether or not such covenant or
condition has been complied with; and

          (4)     a statement as to whether, in the opinion of each such
individual, such condition or covenant has been complied with.

           Section 1.03     Form of Documents Delivered to the Trustee.

          In any case where several matters are required to be certified by, or
covered by an opinion of, any specified Person, it is not necessary that all
such matters be certified by, or covered by the opinion of, only one such
Person, or that they be so certified or covered by only one document, but one
such Person may certify or give an opinion with respect to some matters and one
or more other such Persons as to other matters, and any such Person may certify
or give an opinion as to such matters in one or several documents.

          Any certificate or opinion of an officer of the Company may be based,
insofar as it relates to legal matters, upon a certificate or opinion of, or
representations by, counsel, unless such officer knows, or in the exercise of
reasonable care should know, that the certificate or opinion or representations
with respect to the matters upon which such certificate or opinion is based are
erroneous. Any such certificate or opinion of counsel may be based, insofar as
it relates to factual matters, upon a certificate or opinion of, or
representations by, an officer or officers of the Company stating that the
information with respect to such factual matters is in the possession of the
Company, unless such counsel knows, or in the exercise of reasonable care should
know, that the certificate or opinion or representations with respect to such
matters are erroneous.

           Where any Person is required to make, give or execute two or more
applications, requests, consents, certificates, statements, opinions or other
instruments under this Indenture, they may, but need not, be consolidated and
form one instrument.

           Section 1.04     Acts of Holders of Securities.

          (1)     Any request, demand, authorization, direction, notice,
consent, waiver or other action provided or permitted by this Indenture to be
given, made or taken by Holders of Securities may be embodied in and evidenced
by (A) one or more instruments of substantially similar tenor signed by such
Holders in person or by an agent or proxy duly appointed in writing by such
Holders or (B) the record of Holders of Securities voting in favor thereof,
either in person or by proxies duly appointed in writing, at any meeting of
Holders of Securities duly called and held in accordance with the provisions of
Article IX. Such action shall become effective when such instrument or
instruments or record is delivered to the Trustee and, where it is hereby
expressly required, to the Company. The Trustee shall promptly deliver to the
Company copies of all such instruments and records delivered to the Trustee.
Such instrument or instruments and records (and the action embodied therein and
evidenced thereby) are herein sometimes referred to as the "Act" of the Holders
of Securities signing such instrument or instruments and so voting at such
meeting. Proof of execution of any such instrument or of a writing appointing
any such agent or proxy, or of the holding by any Person of a Security, shall be
sufficient for any purpose of this Indenture and, in the absence of the
Trustee's negligence, willful misconduct or bad faith, conclusive in favor of
the Trustee and the Company if made in the manner provided in this Section. The
record of any meeting of Holders of Securities shall be proved in the manner
provided in Section 9.06.

          (2)     The fact and date of the execution by any Person of any such
instrument or writing may be proved by the affidavit of a witness of such
execution or by a certificate of a notary public or other officer authorized by
law to take acknowledgments of deeds, certifying that the individual signing
such instrument or writing acknowledged to him or her the execution thereof.
Where such execution is by a signer acting in a capacity other than his or her
individual capacity, such certificate or affidavit shall also constitute
sufficient proof of his or her authority.

          (3)     The principal amount and serial number of any Security held by
any Person, and the date of such Person holding the same, shall be proved by the
Security Register.

          (4)     The fact and date of execution of any such instrument or
writing and the authority of the Person executing the same may also be proved in
any other manner which the Trustee deems sufficient; and the Trustee may in any
instance require further proof with respect to any of the matters referred to in
this Section 1.04.

          (5)     The Company may set any day as the record date for the purpose
of determining the Holders entitled to give or take any request, demand,
authorization, direction, notice, consent, waiver or other action, or to vote on
any action, authorized or permitted by this Indenture to be given or taken by
Holders. Promptly and in any case not later than ten days after setting a record
date, the Company shall notify the Trustee and the Holders of such record date.
If not set by the Company prior to the first solicitation of a Holder made by
any Person in respect of any such action, or, in the case of any such vote,
prior to such vote, the record date for any such action or vote shall be the
30th day (or, if later, the date of the most recent list of Holders required to
be provided pursuant to Section 14.01) prior to such first solicitation or vote,
as the case may be. With regard to any record date, the Holders on such date (or
their duly appointed agents or proxies), and only such Persons, shall be
entitled to give or take, or vote on, the relevant action, whether or not such
Holders remain Holders after such record date. Notwithstanding the foregoing,
the Company shall not set a record date for, and the provisions of this
paragraph shall not apply with respect to, any notice, declaration or direction
referred to in the next paragraph.

          (6)     Upon receipt by the Trustee from any Holder of (i) any notice
of default or breach referred to in Section 5.01(3), if such default or breach
has occurred and is continuing and the Trustee shall not have given such a
notice to the Company, (ii) any declaration of acceleration referred to in
Section 5.02, if an Event of Default has occurred and is continuing and the
Trustee shall not have given such a declaration to the Company, or (iii) any
direction referred to in Section 5.12, if the Trustee shall not have taken the
action specified in such direction, then, with respect to clauses (ii) and
(iii), a record date shall automatically and without any action by the Company
or the Trustee be set for determining the Holders entitled to join in such
declaration or direction, which record date shall be the close of business on
the tenth day (or, if such day is not a Business Day, the first Business Day
thereafter) following the day on which the Trustee receives such declaration or
direction, and, with respect to clause (i), the Trustee may set any day as a
record date for the purpose of determining the Holders entitled to join in such
notice of default. Promptly after such receipt by the Trustee of any such
declaration or direction referred to in clause (ii) or (iii), and promptly after
setting any record date with respect to clause (i), and as soon as practicable
thereafter, the Trustee shall notify the Company and the Holders of any such
record date so fixed. The Holders on such record date (or their duly appointed
agents or proxies), and only such Persons, shall be entitled to join in such
notice, declaration or direction, whether or not such Holders remain Holders
after such record date; provided that, unless such notice, declaration or
direction shall have become effective by virtue of Holders of the requisite
principal amount of Securities on such record date (or their duly appointed
agents or proxies) having joined therein on or prior to the 90th day after such
record date, such notice, declaration or direction shall automatically and
without any action by any Person be canceled and of no further effect. Nothing
in this paragraph shall be construed to prevent a Holder (or a duly appointed
agent or proxy thereof) from giving, before or after the expiration of such
90-day period, a notice, declaration or direction contrary to or different from,
or, after the expiration of such period, identical to, the notice, declaration
or direction to which such record date relates, in which event a new record date
in respect thereof shall be set pursuant to this paragraph. In addition, nothing
in this paragraph shall be construed to render ineffective any notice,
declaration or direction of the type referred to in this paragraph given at any
time to the Trustee and the Company by Holders (or their duly appointed agents
or proxies) of the requisite principal amount of Securities on the date such
notice, declaration or direction is so given.

          (7)     Except as provided in Sections 5.12 and 5.13, any request,
demand, authorization, direction, notice, consent, election, waiver or other Act
of the Holder of any Security shall bind every future Holder of the same
Security and the Holder of every Security issued upon the registration of
transfer thereof or in exchange therefor or in lieu thereof in respect of
anything done, omitted or suffered to be done by the Trustee or the Company in
reliance thereon, whether or not notation of such action is made upon such
Security.

          (8)     The provisions of this Section 1.04 are subject to the
provisions of Section 9.05.

           Section 1.05     Notices, Etc. to the Trustee and Company.

          Any request, demand, authorization, direction, notice, consent,
election, waiver or other Act of Holders of Securities or other document
provided or permitted by this Indenture to be made upon, given or furnished to,
or filed with,

          (1)     the Trustee by any Holder of Securities or by the Company
shall be sufficient for every purpose hereunder if made, given, furnished or
filed in writing to or with a Responsible Officer of the Trustee and received at
its Corporate Trust Office.

          (2)     the Company by the Trustee or by any Holder of Securities
shall be sufficient for every purpose hereunder (unless otherwise herein
expressly provided) if in writing, mailed, first-class postage prepaid, or
telecopied and confirmed by mail, first-class postage prepaid, or delivered by
hand or overnight courier, addressed to the Company at 3499 Route 9 North, Suite
3C, Freehold, NJ 07728, Facsimile: (732) 577-9980, Attention: Chief Financial
Officer, or at any other address previously furnished in writing to the Trustee
by the Company, with a copy to Thacher Proffitt & Wood, Two World Financial
Center, New York, New York 10281, Facsimile: (212) 912-7751, Attention: Robert
C. Azarow, Esq.

           Section 1.06     Notice to Holders of Securities; Waiver.

           Except as otherwise expressly provided herein, where this Indenture
provides for notice to Holders of Securities of any event, such notice shall be
sufficiently given to Holders if in writing and mailed, first-class postage
prepaid, or delivered by an overnight delivery service, to each Holder of a
Security affected by such event, at the address of such Holder as it appears in
the Security Register, not earlier than the earliest date and not later than the
latest date prescribed for the giving of such notice. Such notice shall be
deemed to have been given when such notice is mailed.

           Neither the failure to mail such notice, nor any defect in any notice
so mailed, to any particular Holder of a Security shall affect the sufficiency
of such notice with respect to other Holders of Securities. In case by reason of
the suspension of regular mail service or by reason of any other cause it shall
be impracticable to give such notice by mail, then such notification to Holders
of Securities as shall be made with the approval of the Trustee, which approval
shall not be unreasonably withheld, shall constitute a sufficient notification
to such Holders for every purpose hereunder.

           Where this Indenture provides for notice in any manner, such notice
may be waived in writing by the Person entitled to receive such notice, either
before or after the event, and such waiver shall be the equivalent of such
notice. Waivers of notice by Holders of Securities shall be filed with the
Trustee, but such filing shall not be a condition precedent to the validity of
any action taken in reliance upon such waiver.

           Section 1.07     Effect of Headings and Table of Contents.

          The Article and Section headings herein and the Table of Contents are
for convenience only and shall not affect the construction hereof.

           Section 1.08     Successors and Assigns.

          All covenants and agreements in this Indenture by the Company shall
bind its successors and assigns, whether so expressed or not.

           Section 1.09    Separability Clause.

          In case any provision in this Indenture or the Securities shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

           Section 1.10     Counterparts.

          This instrument may be executed in any number of counterparts, each of
which so executed shall be deemed to be an original, but all such counterparts
shall together constitute but one and the same instrument.

           Section 1.11     Benefits of Indenture.

           Except as provided in the next sentence, nothing in this Indenture or
in the Securities, express or implied, shall give to any Person, other than the
parties hereto and their successors and assigns hereunder and the Holders of
Securities, any benefit or legal or equitable right, remedy or claim under this
Indenture. The provisions of Article XIII are intended to be for the benefit of,
and shall be enforceable directly by, the holders of Senior Debt.

          Section 1.12     Governing Law.

          THIS INDENTURE AND THE SECURITIES SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICTS OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTION 51401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

           Section 1.13     Legal Holidays.

          In any case where any Interest Payment Date, Redemption Date or Stated
Maturity of any Security or the last day on which a Holder of a Security has a
right to convert his or her Security shall not be a Business Day at a Place of
Payment or Place of Conversion, as the case may be, then (notwithstanding any
other provision of this Indenture or of the Securities) payment of principal of,
premium, if any (including the Make-Whole Payment, if any), or interest on, or
the payment of the Redemption Price with respect to, or delivery for conversion
of, such Security need not be made at such Place of Payment or Place of
Conversion, as the case may be, on or by such day, but may be made on or by the
next succeeding Business Day at such Place of Payment or Place of Conversion, as
the case may be, with the same force and effect as if made on the Interest
Payment Date or Redemption Date, or at the Stated Maturity or by such last day
for conversion; provided, however, that in the case that payment is made on such
succeeding Business Day, no interest shall accrue on the amount so payable for
the period from and after such Interest Payment Date, Redemption Date, Stated
Maturity or last day for conversion, as the case may be.

           Section 1.14     Conflict With Trust Indenture Act.

          If any provision hereof limits, qualifies or conflicts with a
provision of the Trust Indenture Act that is required under such Act to be a
part of and govern this Indenture, the latter provision shall control. If any
provision of this Indenture modifies or excludes any provision of the Trust
Indenture Act that may be so modified or excluded, the latter provision shall be
deemed to apply to this Indenture as so modified or to be excluded, as the case
may be. Until such time as this Indenture shall be qualified under the Trust
Indenture Act, this Indenture, the Company and the Trustee shall be deemed for
all purposes hereof to be subject to and governed by the Trust Indenture Act to
the same extent as would be the case if this Indenture were so qualified on the
date hereof.

ARTICLE II
SECURITY FORMS

           Section 2.01     Form Generally.

          The Securities and the conversion notices shall be in substantially
the form of Exhibit A hereto. The Securities shall be numbered, lettered or
otherwise distinguished in such manner or in accordance with such plans as the
officers executing the same may determine with the approval of the Trustee as
evidenced by the execution and authentication thereof.

          The Trustee's certificates of authentication shall be in substantially
the form set forth in Section 2.02.

          The Securities shall be printed, lithographed, typewritten or engraved
or produced by any combination of these methods or may be produced in any other
manner permitted by the rules of any automated quotation system or securities
exchange (including on steel engraved borders if so required by any securities
exchange upon which the Securities may be listed) on which the Securities may be
quoted or listed, as the case may be, all as determined by the officers
executing such Securities, as evidenced by their execution thereof.

           Section 2.02     Form of Certificate of Authentication.

          The Trustee's certificate of authentication shall be in substantially
the following form:

          This is one of the Securities referred to in the within-mentioned
Indenture.

WILMINGTON TRUST COMPANY,
not in its individual capacity, but solely
as the Trustee



By:                                                       
       Authorized Officer


Date:_______________, _______

ARTICLE III
THE SECURITIES

           Section 3.01     Terms.

          The Securities shall be known and designated as the "8% Convertible
Subordinated Debentures due 2013" of the Company. The Stated Maturity of the
Securities shall be October 23, 2013 and the Securities will bear interest on
their principal amount from October 23, 2003, payable semi-annually in arrears
on April 30 and October 31 in each year, commencing April 30, 2004, at the rate
of 8% per annum until the principal thereof is due. The Company will pay
interest on any overdue principal and premium, if any (including the Make-Whole
Payment, if any), and, to the extent permitted by applicable law, on any overdue
interest, at a rate that is 1% per annum in excess of the rate then in effect,
to the extent lawful.

          The other terms and provisions contained in the form of Securities
attached hereto as Exhibit A shall constitute, and are hereby expressly made, a
part of this Indenture and the Company and the Trustee, by their execution and
delivery of this Indenture, expressly agree to such terms and provisions and to
be bound thereby. However, to the extent any provision of any Security conflicts
with the express provisions of this Indenture, the provisions of this Indenture
shall govern and be controlling.

           Section 3.02     Form and Denominations.

          The Securities shall be issuable only in registered, certificated
form, without coupons, in denominations of U.S. $1,000 and integral multiples of
U.S. $1,000 in excess thereof.

           Section 3.03     Execution, Authentication, Delivery and Datingl.

          The Securities shall be executed on behalf of the Company by its
Chairman of the Board, its Chief Executive Officer, its President, or one of its
Vice Presidents, with or without a corporate seal reproduced thereon. Any such
signature may be manual or facsimile.

           Securities bearing the manual or facsimile signature of individuals
who were at any time the proper officers of the Company shall bind the Company,
notwithstanding that such individuals or any of them have ceased to hold such
offices prior to the authentication and delivery of such Securities or did not
hold such offices at the date of such Securities.

          At any time and from time to time after the execution and delivery of
this Indenture, the Company may deliver Securities executed by the Company to
the Trustee or to its order for authentication, together with a Company Order
for the authentication and delivery of such Securities, and the Trustee in
accordance with such Company Order shall authenticate and make available for
delivery such Securities as in this Indenture provided. Such Company Order shall
specify the amount of Securities to be authenticated and the date on which the
Securities are to be authenticated and such other information as the Company may
include or the Trustee may reasonably request. The aggregate principal amount of
Securities which may be authenticated and delivered under this Indenture is
limited to U.S. $10,000,000, except for Securities authenticated and delivered
pursuant to Section 3.04, 3.05, 8.05 or 12.02 in exchange for, or in lieu of,
other Securities previously authenticated and delivered under this Indenture.
Each Security shall be dated the date of its authentication.

          No Security shall be entitled to any benefit under this Indenture or
be valid or obligatory for any purpose unless there appears on such Security a
certificate of authentication substantially in the form provided for herein
executed by the Trustee by manual signature of an authorized signatory, and such
certificate upon any Security shall be conclusive evidence, and the only
evidence, that such Security has been duly authenticated and delivered
hereunder.

           Section 3.04     Registration; Registration of Transfer and Exchange;
Restrictions on Transfer.

          The Company shall cause to be kept at the Corporate Trust Office of
the Trustee a register (the register maintained in such office referred to as
the "Security Register") in which, subject to such reasonable regulations as it
may prescribe, the Company shall provide for the registration of Securities and
of transfers of Securities. The Trustee is hereby appointed "Security Registrar"
for the purpose of registering Securities and transfers and exchanges of
Securities as herein provided.

          Upon surrender for registration of transfer of any Security at the
Corporate Trust Office of the Trustee or at any office or agency maintained by
the Company for such purpose as provided in Section 10.02, the Company shall
execute, and the Trustee shall authenticate and deliver, in the name of the
designated transferee or transferees, one or more new Securities of any
authorized denominations and of a like aggregate principal amount and bearing
such restrictive legends as may be required by this Indenture.

          At the option of the Holder, and subject to the other provisions of
this Section 3.04, Securities may be exchanged for other Securities of any
authorized denomination and of a like aggregate principal amount, upon surrender
of the Securities to be exchanged at any such office or agency. Whenever any
Securities are so surrendered for exchange, and subject to the other provisions
of this Section 3.04, the Company shall execute, and the Trustee shall
authenticate and deliver, the Securities which the Holder making the exchange is
entitled to receive. Every Security presented or surrendered for registration of
transfer or for exchange shall (if so required by the Company or the Security
Registrar) be duly endorsed, or be accompanied by a written instrument of
transfer in form satisfactory to the Company, the Trustee and the Security
Registrar duly executed, by the Holder thereof or his attorney duly authorized
in writing.

          All Securities issued upon any registration of transfer or exchange of
Securities shall be the valid obligations of the Company, evidencing the same
debt and entitled to the same benefits under this Indenture as the Securities
surrendered upon such registration of transfer or exchange.

          No service charge shall be made to a Holder for any registration of
transfer or exchange of Securities except as provided in Section 3.05, but the
Company may require payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in connection with any registration of
transfer or exchange of Securities, other than exchanges pursuant to Section
8.05 or 12.02 (other than where the shares of Common Stock are to be issued or
delivered in a name other than that of the Holder of the Security) not involving
any transfer and other than any stamp and other duties, if any, which may be
imposed in connection with any such transfer or exchange by the United States or
any political subdivision thereof or therein, which shall be paid by the
Company.

          In the event of a redemption of the Securities, neither the Company
nor the Securities Registrar will be required (a) to register the transfer of or
exchange Securities for a period of 15 days immediately preceding the date
notice is given identifying the serial numbers of the Securities called for such
redemption or (b) to register the transfer of or exchange any Security, or
portion thereof, called for redemption.

           Section 3.05    Mutilated, Destroyed, Lost or Stolen Securities.

           (1)     If any mutilated Security is surrendered to the Trustee, the
Company shall execute and the Trustee shall authenticate and deliver in exchange
therefor a new Security of like tenor and principal amount and bearing a number
not contemporaneously outstanding, if there shall be delivered to the Company
and to the Trustee:

                (i)     evidence to their satisfaction of the destruction, loss
or theft of any Security, and

                (ii)     such security or indemnity as may be satisfactory to
the Company and the Trustee to save each of them and any agent of either of them
harmless, then, in the absence of actual notice to the Company or the Trustee
that such Security has been acquired by a bona fide purchaser, the Company shall
execute and the Trustee shall authenticate and deliver, in lieu of any such
destroyed, lost or stolen Security, a new Security of like tenor and principal
amount and bearing a number not contemporaneously outstanding.

           (2)     In case any such mutilated, destroyed, lost or stolen
Security has become or is about to become due and payable, the Company in its
discretion, but subject to any conversion rights, may, instead of issuing a new
Security, pay such Security, upon satisfaction of the conditions set forth in
the preceding paragraph.

           (3)     Upon the issuance of any new Security under this Section
3.05, the Company may require the payment of a sum sufficient to cover any tax
or other governmental charge that may be imposed in relation thereto (other than
any stamp and other duties, if any, which may be imposed in connection therewith
by the United States or any political subdivision thereof or therein, which
shall be paid by the Company) and any other expenses (including the fees and
expenses of the Trustee) connected therewith.

           (4)     Every new Security issued pursuant to this Section 3.05 in
lieu of any mutilated, destroyed, lost or stolen Security shall constitute an
original additional contractual obligation of the Company, whether or not the
mutilated, destroyed, lost or stolen Security shall be at any time enforceable
by anyone, and such new Security shall be entitled to all the benefits of this
Indenture equally and proportionately with any and all other Securities duly
issued hereunder.

          The provisions of this Section 3.05 are exclusive and shall preclude
(to the extent lawful) all other rights and remedies of any Holder with respect
to the replacement or payment of mutilated, destroyed, lost or stolen
Securities.

           Section 3.06     Payment of Interest: Interest Rights Preserved.

           Interest on any Security which is payable, and is punctually paid or
duly provided for, on any Interest Payment Date shall be paid to the Person in
whose name that Security (or one or more Predecessor Securities) is registered
at the close of business on the Regular Record Date for such interest.

          All payments of principal and interest on the Securities will be made
by check mailed to the Holders at their addresses set forth in the Security
Register. A Holder of an aggregate principal amount of Securities in excess of
$500,000 may request that such payments be made by wire transfer to an account
specified by such Holder. Such Holder must provide the Trustee with wire
transfer instructions at least 15 days prior to the relevant payment date.

          Any interest on any Security which is payable, but is not punctually
paid or duly provided for, on any Interest Payment Date (herein called
"Defaulted Interest") shall forthwith cease to be payable to the Holder on the
relevant Regular Record Date by virtue of having been such Holder, and such
Defaulted Interest may be paid by the Company, at its election in each case, as
provided in Clause (1) or (2) below:

           (1)     The Company may elect to make payment of any Defaulted
Interest to the Persons in whose names the Securities (or their respective
Predecessor Securities) are registered at the close of business on a Special
Record Date for the payment of such Defaulted Interest, which shall be fixed in
the following manner. The Company shall notify the Trustee in writing of the
amount of Defaulted Interest proposed to be paid on each Security, the date of
the proposed payment and the Special Record Date, and at the same time the
Company shall deposit with the Trustee an amount of money equal to the aggregate
amount proposed to be paid in respect of such Defaulted Interest or shall make
arrangements satisfactory to the Trustee for such deposit prior to the date of
the proposed payment, such money when deposited to be held in trust for the
benefit of the Persons entitled to such Defaulted Interest as in this Clause
provided. The Special Record Date for the payment of such Defaulted Interest
shall be not more than 15 days and not less than 10 days prior to the date of
the proposed payment and not less than 10 days after the receipt by the Trustee
of the notice of the proposed payment. The Trustee, in the name and at the
expense of the Company, shall cause notice of the proposed payment of such
Defaulted Interest and the Special Record Date therefor to be mailed,
first-class postage prepaid, to each Holder at such Holder's address as it
appears in the Security Register, not less than 10 days prior to such Special
Record Date. Notice of the proposed payment of such Defaulted Interest and the
Special Record Date therefor having been so mailed, such Defaulted Interest
shall be paid to the Persons in whose names the Securities (or their respective
Predecessor Securities) are registered at the close of business on such Special
Record Date and shall no longer be payable pursuant to the following Clause (2).

           (2)     The Company may make payment of any Defaulted Interest in any
other lawful manner not inconsistent with the requirements of any securities
exchange on which the Securities may be listed, and upon such notice as may be
required by such exchange, if, after notice given by the Company to the Trustee
of the proposed payment pursuant to this Clause, such manner of payment shall be
deemed practicable by the Trustee.

           Subject to the foregoing provisions of this Section and Section 3.04,
each Security delivered under this Indenture upon registration of transfer of or
in exchange for or in lieu of any other Security shall carry the rights to
interest accrued and unpaid, and to accrue, which were carried by such other
Security.

           Interest on any Security which is converted in accordance with
Section 12.02 during a Record Date Period shall be payable in accordance with
the provisions of Section 12.02.

           Section 3.07     Persons Deemed Owners.

           Prior to due presentment of a Security for registration of transfer,
the Company, the Trustee, any Paying Agent, any Security Registrar and any
Conversion Agent, and any agent of the Company, the Trustee, any Paying Agent,
any Security Registrar or any Conversion Agent, may treat the Person in whose
name such Security is registered as the owner of such Security for the purpose
of receiving payment of principal of, premium, if any (including the Make-Whole
Payment, if any), and (subject to Section 3.06) interest on such Security and
for all other purposes whatsoever, whether or not such Security be overdue, and
none of the Company, the Trustee, any Paying Agent, any Security Registrar or
any Conversion Agent, nor any agent of the Company, the Trustee, any Paying
Agent, any Security Registrar or any Conversion Agent, shall be affected by
notice to the contrary.

           Section 3.08     Cancellation.

          All Securities surrendered for payment, redemption, registration of
transfer or exchange or conversion or any Securities that the Company may have
acquired in any manner whatsoever, shall, if surrendered to any Person other
than the Trustee, be delivered to the Trustee. All Securities so delivered to
the Trustee shall be canceled promptly by the Trustee (or its agent). No
Securities shall be authenticated in lieu of or in exchange for any Securities
canceled as provided in this Section 3.08. The Trustee shall dispose of all
canceled Securities in accordance with applicable law and its customary
practices in effect from time to time.

           Section 3.09     Computation of Interest.

           Interest on the Securities shall be computed on the basis of a
360-day year of twelve 30-day months.

           Section 3.10     CUSIP Numbers.

          The Company in issuing Securities may use "CUSIP" numbers (if then
generally in use) in addition to serial numbers; if so, the Trustee shall use
such CUSIP numbers in addition to serial numbers in notices of redemption as a
convenience to Holders; provided that any such notice may state that no
representation is made as to the correctness of such CUSIP numbers either as
printed on the Securities or as contained in any notice of a redemption and that
reliance may be placed only on the serial or other identification numbers
printed on the Securities, and any such redemption shall not be affected by any
defect in or omission of such CUSIP numbers.

ARTICLE IV
SATISFACTION AND DISCHARGE

           Section 4.01     Satisfaction and Discharge of Indenture.

          This Indenture shall upon Company Request cease to be of further
effect (except as to any surviving rights of conversion, or registration of
transfer or exchange, or replacement of Securities herein expressly provided for
and the Company's obligations to the Trustee pursuant to Section 6.07), and the
Trustee, at the expense of the Company, shall execute proper instruments in form
and substance satisfactory to the Trustee acknowledging satisfaction and
discharge of this Indenture, when

          (1)     either

                (i)     all Securities theretofore authenticated and delivered
(other than (A) Securities which have been destroyed, lost or stolen and which
have been replaced or paid as provided in Section 3.05 and (B) Securities for
whose payment money has theretofore been deposited in trust or segregated and
held in trust by the Company and thereafter repaid to the Company or discharged
from such trust, as provided in Section 10.03) have been delivered to the
Trustee for cancellation; or

                (ii)     all such Securities not theretofore delivered to the
Trustee or its agent for cancellation (other than Securities referred to in
clauses (A) and (B) of clause (1)(i) above):

(A)   have become due and payable, or


(B)     will have become due and payable at their Stated Maturity within one
year, or


(C)     are to be called for redemption within one year under arrangements
satisfactory to the Trustee for the giving of notice of redemption by the
Trustee in the name, and at the expense, of the Company, and the Company,


in the case of clause (A), (B) or (C) of clause (1)(ii) above, has deposited or
caused to be deposited with the Trustee as trust funds an amount in cash
sufficient to pay and discharge the entire indebtedness on such Securities not
theretofore delivered to the Trustee for cancellation, for principal, premium,
if any (including the Make-Whole Payment, if any), and interest to the date of
such deposit (in the case of Securities which have become due and payable) or to
the Stated Maturity or Redemption Date, as the case may be;

          (2)     the Company has paid or caused to be paid all other sums
payable hereunder by the Company; and

          (3)     the Company has delivered to the Trustee an Officers'
Certificate and an Opinion of Counsel, each stating that all conditions
precedent herein provided for relating to the satisfaction and discharge of this
Indenture have been complied with.

           Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Company to the Trustee under Section 6.07, the obligations of
the Company to any Authenticating Agent under Section 6.12, the obligations of
the Trustee under Section 4.02 and the last paragraph of Section 10.03 and the
obligations of the Company and the Trustee under Section 3.04 and Article XII
shall survive such satisfaction and discharge. Funds held in trust pursuant to
this Section are not subject to the provisions of Article XIII.

           Section 4.02     Application of Trust Money.

           Subject to the provisions of the last paragraph of Section 10.03, all
money deposited with the Trustee pursuant to Section 4.01 and in accordance with
the provisions of Article XIII shall be held in trust for the sole benefit of
the Holders and not be subject to the subordination provisions of Article XIII,
and such monies shall be applied by the Trustee, in accordance with the
provisions of the Securities and this Indenture, to the payment, either directly
or through any Paying Agent, to the Persons entitled thereto, of the principal,
premium, if any (including the Make-Whole Payment, if any), and interest for
whose payment such money has been deposited with the Trustee.

          All moneys deposited with the Trustee pursuant to Section 4.01 (and
held by it or any Paying Agent) for the payment of Securities subsequently
converted shall be returned to the Company upon Company Request.

          The Company shall pay and indemnify the Trustee against any tax, fee
or other charge imposed or assessed against all money deposited with the Trustee
pursuant to Section 4.01 (other than income taxes and franchise taxes incurred
or payable by the Trustee and such other taxes, fees or charges incurred or
payable by the Trustee that are not directly the result of the deposit of such
money with the Trustee).

ARTICLE V
REMEDIES

           Section 5.01     Events of Default.

           "Event of Default", wherever used herein, means any one of the
following events (whatever the reason for such Event of Default and whether it
shall be occasioned by the provisions of Article XIII or be voluntary or
involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

          (1)     default in the payment of the principal of or premium, if any
(including the Make-Whole Payment, if any), on any Security at its Maturity,
whether or not such payment is prohibited by the subordination provisions of the
Securities or of this Indenture; or

          (2)     default in the payment of any interest upon any Security when
it becomes due and payable, and continuance of such default for a period of 30
days, whether or not such payment is prohibited by the subordination provisions
of the Securities or of this Indenture; or

          (3)     default in the performance, or breach, of any covenant or
warranty of the Company in this Indenture (other than a covenant or warranty a
default in the performance or breach of which is specifically dealt with
elsewhere in this Section), and continuance of such default or breach for a
period of 60 days after there has been given, by registered or certified mail,
to the Company by the Trustee or to the Company and the Trustee by the Holders
of at least 25% in principal amount of the Outstanding Securities a written
notice specifying such default or breach and requiring it to be remedied and
stating that such notice is a "Notice of Default" hereunder; or

          (4)     default in the payment of principal, premium or interest when
due that extends beyond any applicable stated grace applicable thereto or an
acceleration for any other reason of the maturity of any of the Company's
indebtedness with an aggregate principal amount in excess of U.S. $10 million if
the indebtedness is not discharged or the acceleration is not rescinded or
annulled within 30 days after there shall have been given, by registered or
certified mail, to the Company by the Trustee or to the Company and the Trustee
by the Holders of at least 25% in principal amount of the Outstanding Securities
a written notice specifying such default and requiring the Company to cause such
indebtedness to be discharged or cause such default to be cured or waived or
such acceleration to be rescinded or annulled and stating that such notice is a
"Notice of Default" hereunder; provided, however, that an acceleration of any
such indebtedness resulting from an event of default under the instrument
governing such indebtedness other than a default in the payment of principal of,
or premium or interest on, such indebtedness, such as a violation or breach of a
covenant, will not result in an Event of Default under this clause (4); or

          (5)     the entry by a court having jurisdiction in the premises of
(A) a decree or order for relief in respect of the Company in an involuntary
case or proceeding under any applicable Federal or State bankruptcy, insolvency,
reorganization or other similar law or (B) a decree or order adjudging the
Company a bankrupt or insolvent, or approving as properly filed a petition
seeking reorganization, arrangement, adjustment or composition of or in respect
of the Company under any applicable Federal or State law, or appointing a
custodian, receiver, liquidator, assignee, trustee, sequestrator or other
similar official of the Company or of any substantial part of the property of
either, or ordering the winding up or liquidation of its affairs, and the
continuance of any such decree or order for relief or any such other decree or
order unstayed and in effect for a period of 60 consecutive days; or

          (6)     the commencement by the Company of a voluntary case or
proceeding under any applicable Federal or State bankruptcy, insolvency,
reorganization or other similar law or of any other case or proceeding to be
adjudicated a bankrupt or insolvent, or the consent by either to the entry of a
decree or order for relief in respect of the Company in an involuntary case or
proceeding under any applicable Federal or State bankruptcy, insolvency,
reorganization or other similar law or to the commencement of any bankruptcy or
insolvency case or proceeding against either, or the filing by either of a
petition or answer or consent seeking reorganization or similar relief under any
applicable Federal or State law, or the consent by either to the filing of such
petition or to the appointment of or taking possession by a custodian, receiver,
liquidator, assignee, trustee, sequestrator or other similar official of the
Company or of any substantial part of its property, or the making by the Company
of an assignment for the benefit of creditors, or the admission by the Company
in writing of its inability to pay its debts generally as they become due, or
the taking of corporate action by the Company in furtherance of any such action.

           Section 5.02     Acceleration of Maturity: Rescission and Annulment.

          If an Event of Default (other than an Event of Default specified in
Section 5.01(5) or 5.01(6) with respect to the Company) occurs and is
continuing, then in every such case the Trustee or the Holders of not less than
25% in principal amount of the Outstanding Securities may, subject to the
provisions of Article XIII, declare the principal of all the Securities to be
due and payable immediately, by a notice in writing to the Company (and to the
Trustee if given by the Holders), and upon any such declaration such principal
amount and all accrued interest thereon shall become immediately due and
payable. If an Event of Default specified in Section 5.01(5) or 5.01(6) with
respect to the Company occurs, the principal amount of, and accrued interest on,
all the Securities shall, subject to the provisions of Article XIII, ipso facto
become immediately due and payable without any declaration or other Act of the
Holders or any act on the part of the Trustee.

          At any time after such declaration of acceleration has been made and
before a judgment or decree for payment of the money due has been obtained by
the Trustee as hereinafter in this Article V provided, the Holders of a majority
in principal amount of the Outstanding Securities, by written notice to the
Company and the Trustee, may, on behalf of all Holders, rescind and annul such
declaration and its consequences if:

          (1)     all Events of Default (other than the nonpayment of the
principal of, premium, if any, and interest on the Securities which have become
due solely by such declaration of acceleration) have been cured or waived as
provided in Section 5.13; and

          (2)     such rescission and annulment would not conflict with any
judgment or decree of a court of competent jurisdiction.

          No rescission or annulment referred to above shall affect any
subsequent default or impair any right consequent thereon.

           Section 5.03     Collection of Indebtedness and Suits for Enforcement
by Trustee.

The Company covenants that if:

          (1)     default is made in the payment of any interest on any Security
when it becomes due and payable and such default continues for a period of 30
days, or

          (2)     default is made in the payment of the principal of or premium,
if any (including the Make-Whole Payment, if any), on any Security at the
Maturity thereof,

the Company will, upon demand of the Trustee but subject to the provisions of
Article XIII pay to it, for the benefit of the Holders of such Securities, the
whole amount then due and payable on such Securities for principal and interest,
and interest on any overdue principal and premium, if any (including the
Make-Whole Payment, if any), and, to the extent permitted by applicable law, on
any overdue interest, at a rate that is 1% per annum in excess of the rate then
in effect, to the extent lawful, and in addition thereto, such further amount as
shall be sufficient to cover the reasonable costs and expenses of collection,
including the reasonable compensation, expenses, disbursements and advances of
the Trustee, its agents and counsel.

          If the Company fails to pay such amounts forthwith upon such demand,
the Trustee, in its own name and as trustee of an express trust, may institute a
judicial proceeding for the collection of the sums so due and unpaid, may
prosecute such proceeding to judgment or final decree and may enforce the same
against the Company or any other obligor upon the Securities and collect the
moneys adjudged or decreed to be payable in the manner provided by law out of
the property of the Company or any other obligor upon the Securities, wherever
situated.

          If an Event of Default occurs and is continuing, the Trustee may in
its discretion proceed to protect and enforce its rights and the rights of the
Holders of Securities by such appropriate judicial proceedings as the Trustee
shall deem most effectual to protect and enforce any such rights, whether for
the specific enforcement of any covenant or agreement in this Indenture or in
aid of the exercise of any power granted herein, or to enforce any other proper
remedy.

           Section 5.04     Trustee May File Proofs of Claim.

          In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Company or any other obligor upon the
Securities or the property of the Company or of such other obligor or the
creditors of either, the Trustee (irrespective of whether the principal of, and
any interest on, the Securities shall then be due and payable as therein
expressed or by declaration or otherwise and irrespective of whether the Trustee
shall have made any demand on the Company for the payment of overdue principal
or interest) shall be entitled and empowered, by intervention in such proceeding
or otherwise,

          (1)     to file and prove a claim for the whole amount of principal,
premium, if any (including the Make-Whole Payment, if any), and interest owing
and unpaid in respect of the Securities and take such other actions, including
participating as a member, voting or otherwise, of any official committee of
creditors appointed in such matter, and to file such other papers or documents,
in each of the foregoing cases, as may be necessary or advisable in order to
have the claims of the Trustee (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel) and of the Holders of Securities allowed in such judicial
proceeding, and

          (2)     to collect and receive any moneys or other property payable or
deliverable on any such claim and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Holder of
Securities to make such payments to the Trustee and, in the event that the
Trustee shall consent to the making of such payments directly to the Holders of
Securities to pay to the Trustee any amount due to it for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel and any other amounts due the Trustee under Section 6.07.

           Nothing herein contained shall be deemed to authorize the Trustee to
authorize or consent to or accept or adopt on behalf of any Holder of a Security
any plan of reorganization, arrangement, adjustment or composition affecting the
Securities or the rights of any Holder thereof or to authorize the Trustee to
vote in respect of the claim of any Holder of a Security in any such proceeding;
provided, however, that the Trustee may, on behalf of such Holders, vote for the
election of a trustee in bankruptcy or similar official and be a member of a
creditors' or other similar committee.

           Section 5.05     Trustee May Enforce Claims Without Possession of
Securities.

          All rights of action and claims under this Indenture or the Securities
may be prosecuted and enforced by the Trustee without the possession of any of
the Securities or the production thereof in any proceeding relating thereto, and
any such proceeding instituted by the Trustee shall be brought in its own name
as trustee of an express trust, and any recovery of judgment shall, after
provision for the payment of the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel, be for the
ratable benefit of the Holders of the Securities in respect of which judgment
has been recovered.

           Section 5.06     Application of Money Collected.

          S ubject to Article XIII, any money collected by the Trustee pursuant
to this Article V shall be applied in the following order, at the date or dates
fixed by the Trustee and, in case of the distribution of such money on account
of principal, premium, if any (including the Make-Whole Payment, if any), or
interest, upon presentation of the Securities and the notation thereon of the
payment if only partially paid and upon surrender thereof if fully paid:

           FIRST: To the payment of all amounts due the Trustee under Section
6.07;

           SECOND: To the payment of the amounts then due and unpaid for
principal of, premium, if any (including the Make-Whole Payment, if any), or
interest on, the Securities in respect of which or for the benefit of which such
money has been collected, ratably, without preference or priority of any kind,
according to the amounts due and payable on such Securities for principal,
premium, if any (including the Make-Whole Payment, if any), and interest,
respectively;

           THIRD: To such other Person or Persons, if any, to the extent
entitled thereto; and

           FOURTH: Any remaining amounts shall be repaid to the Company.

           Section 5.07     Limitation on Suits.

          No Holder of any Security shall have any right to institute any
proceeding, judicial or otherwise, with respect to this Indenture, or for the
appointment of a receiver or trustee, or for any other remedy hereunder, unless:

           (1)     such Holder has previously given written notice to the
Trustee of a continuing Event of Default;

           (2)     the Holders of not less than 25% in principal amount of the
Outstanding Securities shall have made written request to the Trustee to
institute proceedings in respect of such Event of Default in its own name as
Trustee hereunder;

           (3)     such Holder or Holders have offered to the Trustee, and if
requested, shall have provided, reasonable indemnity against the costs, expenses
and liabilities to be incurred in compliance with such request;

           (4)     the Trustee for 60 days after its receipt of such notice,
request and offer of indemnity (or if requested, receipt of indemnity) has
failed to institute any such proceeding; and

           (5)     no direction inconsistent with such written request has been
given to the Trustee during such 60 day period by the Holders of a majority in
principal amount of the Outstanding Securities, it being understood and intended
that no one or more of such Holders shall have any right in any manner whatever
by virtue of, or by availing of, any provision of this Indenture to affect,
disturb or prejudice the rights of any other of such Holders, or to obtain or
seek to obtain priority or preference over any other of such Holders or to
enforce any right under this Indenture, except in the manner herein provided and
for the equal and ratable benefit of all such Holders.

           Section 5.08     Unconditional Rights of Holders.

           Notwithstanding any other provision in this Indenture, but subject to
the provisions of Article XIII, the Holder of any Security shall have the right,
which is absolute and unconditional, to receive payment of the principal of,
premium, if any (including the Make-Whole Payment, if any), and (subject to
Section 3.06) interest on such Security on the respective Stated Maturities
expressed in such Security (or, in the case of redemption, on the Redemption
Date), and to convert such Security in accordance with Article XII, and to
institute suit for the enforcement of any such payment and right to convert, and
such rights shall not be impaired without the consent of such Holder.

           Section 5.09     Restoration of Rights and Remedies.

          If the Trustee or any Holder of a Security has instituted any
proceeding to enforce any right or remedy under this Indenture and such
proceeding has been discontinued or abandoned for any reason, or has been
determined adversely to the Trustee or to such Holder, then and in every such
case, subject to any determination in such proceeding, the Company, the Trustee
and the Holders of Securities shall be restored severally and respectively to
their former positions hereunder and thereafter all rights and remedies of the
Trustee and such Holders shall continue as though no such proceeding had been
instituted.

           Section 5.10     Rights and Remedies Cumulative.

           Except as otherwise provided with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Securities in the last paragraph
of Section 3.05, no right or remedy herein conferred upon or reserved to the
Trustee or to the Holders of Securities is intended to be exclusive of any other
right or remedy, and every right and remedy shall, to the extent permitted by
law, be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other appropriate
right or remedy.

           Section 5.11     Delay or Omission Not Waiver.

          No delay or omission of the Trustee or of any Holder of any Security
to exercise any right or remedy accruing upon any Event of Default shall impair
any such right or remedy or constitute a waiver of any such Event of Default or
any acquiescence therein. Every right and remedy given by this Article V or by
law to the Trustee or to the Holders of Securities may be exercised from time to
time, and as often as may be deemed expedient, by the Trustee or (subject to the
limitations contained in this Indenture) by the Holders of Securities as the
case may be.

           Section 5.12     Control by Holders of Securities.

           Subject to Section 6.03, the Holders of a majority in principal
amount of the Outstanding Securities shall have the right to direct the time,
method and place of conducting any proceeding for any remedy available to the
Trustee or exercising any trust or power conferred on the Trustee, provided that

          (1)     such direction shall not be in conflict with any rule of law
or with this Indenture, and

          (2)     the Trustee may take any other action deemed proper by the
Trustee which is not inconsistent with such direction, and

          (3)     the Trustee need not take any action which might involve it in
personal liability or be unjustly prejudicial to the Holders of Securities not
consenting.

           Section 5.13     Waiver of Past Defaults.

          The Holders of a majority in principal amount of the Outstanding
Securities, by notice to the Trustee, may waive an existing Event of Default and
its consequences, except (A) a default in the payment of the principal of,
premium, if any (including the Make-Whole Payment, if any), or interest on any
Security, (B) a default under Article XII hereof or (C) a default in respect of
a covenant or provision hereof which under Article VIII cannot be modified or
amended without the consent of the Holder of each Outstanding Security affected.

          Upon any such waiver, such default shall cease to exist, and any Event
of Default arising therefrom shall be deemed to have been cured, for every
purpose of this Indenture; but no such waiver shall extend to any subsequent or
other default or impair any right consequent thereon.

           Section 5.14     Undertaking for Costs.

          All parties to this Indenture agree, and each Holder of any Security
by his acceptance thereof shall be deemed to have agreed, that any court may in
its discretion require, in any suit for the enforcement of any right or remedy
under this Indenture, or any suit against the Trustee for any action taken,
suffered or omitted by it as Trustee, the filing by any party litigant in such
suit of an undertaking to pay the costs of such suit, and that such court may in
its discretion assess reasonable costs, including reasonable attorneys' fees,
against any party litigant in such suit, having due regard to the merits and
good faith of the claims or defenses made by such party litigant; but the
provisions of this Section 5.14 shall not apply to any suit instituted by the
Company, to any suit instituted by the Trustee, to any suit instituted by any
Holder, or group of Holders, holding in the aggregate more than 10% in principal
amount of the Outstanding Securities, or to any suit instituted by any Holder of
any Security for the enforcement of the payment of the principal of, premium, if
any (including the Make-Whole Payment, if any), or interest on any Security on
or after the respective Stated Maturity or Maturities expressed in such Security
(or, in the case of redemption, on or after the Redemption Date) or for the
enforcement of the right to convert any Security in accordance with Article XII.

           Section 5.15     Waiver of Stay, Usury or Extension Laws.

          The Company covenants (to the extent that it may lawfully do so) that
it will not at any time insist upon, or plead, or in any manner whatsoever claim
or take the benefit or advantage of, any stay, usury or extension law wherever
enacted, now or at any time hereafter in force, which may affect the covenants
or the performance of this Indenture; and the Company (to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantage of any such law
and covenants that it will not hinder, delay or impede by reason of such law the
execution of any power herein granted to the Trustee, but will suffer and permit
the execution of every such power as though no such law had been enacted.

ARTICLE VI
THE TRUSTEE

           Section 6.01     Certain Duties and Responsibilities.

          (1)     Except during the continuance of an Event of Default,

                (i)     the Trustee undertakes to perform such duties and only
such duties as are specifically set forth in this Indenture, and no implied
covenants or obligations shall be read into this Indenture against the Trustee;
and

                (ii)     in the absence of bad faith on its part, the Trustee
may conclusively rely, as to the truth of the statements and the correctness of
the opinions expressed therein, upon certificates or opinions furnished to the
Trustee and conforming to the requirements of this Indenture, but in the case of
any such certificates or opinions which by any provision hereof are specifically
required to be furnished to the Trustee, the Trustee shall be under a duty to
examine the same to determine whether or not they conform to the requirements of
this Indenture, but not to verify the contents thereof.

          (2)     In case an Event of Default has occurred and is continuing,
the Trustee shall exercise such of the rights and powers vested in it by this
Indenture, and use the same degree of care and skill in their exercise, as a
prudent person would exercise or use under the circumstances in the conduct of
his or her own affairs.

          (3)     No provision of this Indenture shall be construed to relieve
the Trustee from liability for its own negligent action, its own negligent
failure to act, or its own willful misconduct, except that

                (i)     this paragraph (3) shall not be construed to limit the
effect of paragraph (1) of this Section;

                (ii)     the Trustee shall not be liable for any error of
judgment made in good faith by a Responsible Officer, unless it shall be proved
that the Trustee was negligent in ascertaining the pertinent facts; (iii) the
Trustee shall not be liable with respect to any action taken or omitted to be
taken by it in good faith in accordance with the direction of the Holders of a
majority in principal amount of the Outstanding Securities relating to the time,
method and place of conducting any proceeding for any remedy available to the
Trustee, or exercising any trust or power conferred upon the Trustee, under this
Indenture; and

                (iv)     no provision of this Indenture shall require the
Trustee to expend or risk its own funds or otherwise incur any financial
liability in the performance of any of its duties hereunder, or in the exercise
of any of its rights or powers, if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it.

          (4)     Whether or not therein expressly so provided, every provision
of this Indenture relating to the conduct or affecting the liability of or
affording protection to the Trustee shall be subject to the provisions of this
Section.

           Section 6.02     Notice of Defaults.

           Within 90 days after the occurrence of any default hereunder as to
which a Responsible Officer of the Trustee has received written notice, the
Trustee shall give to all Holders of Securities, in the manner provided in
Section 1.06, notice of such default, unless such default shall have been cured
or waived; provided, however, that, except in the case of a default in the
payment of the principal of, premium, if any (including the Make-Whole Payment,
if any), or interest on any Security, the Trustee shall be protected in
withholding such notice if and so long as the board of directors, the executive
committee or a trust committee of directors or Responsible Officers of the
Trustee in good faith determines that the withholding of such notice is in the
interest of the Holders; and provided, further, that in the case of any default
of the character specified in Section 5.01(3), no such notice to Holders of
Securities shall be given until at least 60 days after the occurrence thereof
or, if applicable, the cure period specified therein. For the purpose of this
Section, the term "default" means any event which is, or after notice or lapse
of time or both would become, an Event of Default.

           Section 6.03     Certain Rights of Trustee.

          In the absence of the Trustee's negligence, willful misconduct or bad
faith:

           (1)     the Trustee may rely, and shall be protected in acting or
refraining from acting, upon any resolution, Officers' Certificate, other
certificate, statement, instrument, opinion, report, notice, request, direction,
consent, order, bond, debenture, note, coupon, other evidence of indebtedness or
other paper or document (collectively, the "Documents") believed by it to be
genuine and to have been signed or presented by the proper party or parties, and
the Trustee need not investigate any fact or matter stated in such Documents;

          (2)     any request or direction of the Company mentioned herein shall
be sufficiently evidenced by a Company Request or Company Order and any
resolution of the Board of Directors shall be sufficiently evidenced by a Board
Resolution;

          (3)     whenever in the administration of this Indenture the Trustee
shall deem it desirable that a matter be proved or established prior to taking,
suffering or omitting any action hereunder, the Trustee (unless other evidence
be the one specifically prescribed) may, in the absence of bad faith on its
part, request and rely upon an Officers' Certificate or Opinion of Counsel;

          (4)     the Trustee may consult with counsel of its selection and the
written advice or opinion of such counsel or any Opinion of Counsel shall be
full and complete authorization and protection in respect of any action taken,
suffered or omitted by it hereunder in good faith and in reliance thereon;

          (5)     the Trustee shall be under no obligation to exercise any of
the rights or powers vested in it by this Indenture at the request or direction
of any of the Holders of Securities pursuant to this Indenture, unless such
Holders shall have offered, and, if requested by the Trustee, delivered, to the
Trustee reasonable security or indemnity against the costs, expenses and
liabilities which might be incurred by it in compliance with such request or
direction;

          (6)     the Trustee shall not be bound to make any investigation into
the facts or matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, bond,
debenture, note, coupon, other evidence of indebtedness or other paper or
document, but the Trustee may make such further inquiry or investigation into
such facts or matters as it may see fit, and, if the Trustee shall determine to
make such further inquiry or investigation, it shall be entitled to examine the
books, records and premises of the Company, personally or by agent or attorney;
and

          (7)     the Trustee may execute any of the trusts or powers hereunder
or perform any duties hereunder either directly or by or through agents or
attorneys and the Trustee shall not be responsible for any misconduct or
negligence on the part of any agent or attorney appointed with due care by it
hereunder.

           Section 6.04     Not Responsible for Recitals or Issuance of
Securities.

          The recitals contained herein and in the Securities (except the
Trustee's certificates of authentication) shall be taken as the statements of
the Company, and the Trustee assumes no responsibility for their correctness.
The Trustee makes no representations as to the validity or sufficiency of this
Indenture, of the Securities or of the Common Stock issuable upon the conversion
of the Securities. The Trustee shall not be accountable for the use or
application by the Company of Securities or the proceeds thereof.

           Section 6.05     May Hold Securities, Act as Trustee under Other
Indentures.

          The Trustee, any Authenticating Agent, any Paying Agent, any
Conversion Agent or any other agent of the Company or the Trustee, in its
individual or any other capacity, may become the owner or pledgee of Securities
and may otherwise deal with the Company with the same rights it would have if it
were not Trustee, Authenticating Agent, Paying Agent, Conversion Agent or such
other agent.

          The Trustee may become and act as trustee under other indentures under
which other securities, or certificates of interest or participation in other
securities, of the Company are outstanding in the same manner as if it were not
Trustee hereunder.

           Section 6.06     Money Held in Trust.

           Money held by the Trustee in trust hereunder need not be segregated
from other funds except to the extent required by law. The Trustee shall be
under no liability for interest on any money received by it hereunder except as
otherwise agreed in writing with the Company.

           Section 6.07     Compensation and Reimbursement.

          The Company agrees

          (1)     to pay to the Trustee from time to time such reasonable
compensation as the Company and the Trustee shall from time to time agree in
writing for its acceptance of this Indenture and for all services rendered by it
hereunder (which compensation shall not be limited by any provision of law in
regard to the compensation of a trustee of an express trust);

          (2)     except as otherwise expressly provided herein, to reimburse
the Trustee upon its request for all reasonable expenses, disbursements and
advances incurred or made by the Trustee (including costs and expenses of
enforcing this Indenture and defending itself against any claim (whether
asserted by the Company, any Holder of Securities or any other Person) or
liability in connection with the exercise of any of its powers or duties
hereunder) in accordance with any provision of this Indenture (including the
reasonable compensation and the expenses and disbursements of its agents and
counsel), except any such expense, disbursement or advance as may be
attributable to its negligence or bad faith; and

          (3)     to indemnify the Trustee (and its directors, officers,
employees and agents) for, and to hold it harmless against, any loss, liability
or expense incurred without negligence or bad faith on its part, arising out of
or in connection with the acceptance or administration of this Indenture, or in
connection with the exercise or performance of any of its powers or duties
hereunder.

          When the Trustee incurs expenses or renders services in connection
with an Event of Default specified in Section 5.01(5) or Section 5.01(6), the
expenses (including the reasonable charges of its counsel) and the compensation
for the services are intended to constitute expenses of the administration under
any applicable Federal or state bankruptcy, insolvency or other similar law.

          The provisions of this Section shall survive the termination of this
Indenture or the earlier resignation or removal of the Trustee.

           Section 6.08     Corporate Trustee Required; Eligibility.

           There shall at all times be a Trustee hereunder which shall be a
Person that is eligible pursuant to the Trust Indenture Act to act as such,
having (or being part of a holding company group with) a combined capital and
surplus of at least U.S. $50,000,000, subject to supervision or examination by
federal or state authority, and in good standing. If such corporation publishes
reports of condition at least annually, pursuant to law or to the requirements
of said supervising or examining authority, then for the purposes of this
Section, the combined capital and surplus of such corporation shall be deemed to
be its combined capital and surplus as set forth in its most recent report of
condition so published. If at any time the Trustee shall cease to be eligible in
accordance with the provisions of this Section, it shall resign immediately in
the manner and with the effect hereinafter specified in this Article and a
successor shall be appointed pursuant to Section 6.09.

           Section 6.09     Resignation and Removal; Appointment of Successor.

          (1)     No resignation or removal of the Trustee and no appointment of
a successor Trustee pursuant to this Article shall become effective until the
acceptance of appointment by the successor Trustee in accordance with the
applicable requirements of Section 6.10.

          (2)     The Trustee may resign at any time by giving written notice
thereof to the Company. If the instrument of acceptance by a successor Trustee
required by Section 6.10 shall not have been delivered to the Trustee within 30
days after the giving of such notice of resignation, the resigning Trustee may
petition any court of competent jurisdiction for the appointment of a successor
Trustee.

          (3)     The Trustee may be removed at any time by an Act of the
Holders of a majority in principal amount of the Outstanding Securities,
delivered to the Trustee and the Company. If the instrument of acceptance by a
successor Trustee required by Section 6.10 shall not have been delivered to the
Trustee within 30 days after the giving of such notice of removal, the removed
Trustee may petition any court of competent jurisdiction for the appointment of
a successor Trustee.

          (4)     If at any time:

          (5)     the Trustee shall cease to be eligible under Section 6.08 and
shall fail to resign after written request therefor by the Company or by any
Holder of a Security who has been a bona fide Holder of a Security for at least
six months, or the Trustee shall become incapable of acting or shall be adjudged
a bankrupt or insolvent or a receiver of the Trustee or of its property shall be
appointed or any public officer shall take charge or control of the Trustee or
of its property or affairs for the purpose of rehabilitation, conservation or
liquidation, then, in any such case (i) the Company by a Board Resolution may
remove the Trustee, or (ii) subject to Section 5.14, any Holder of a Security
who has been a bona fide Holder of a Security for at least six months may, on
behalf of himself and all others similarly situated, petition any court of
competent jurisdiction for the removal of the Trustee and the appointment of a
successor Trustee.

          (6)     If the Trustee shall resign, be removed or become incapable of
acting, or if a vacancy shall occur in the office of Trustee for any cause, the
Company, by a Board Resolution, shall promptly appoint a successor Trustee and
shall comply with the applicable requirements of this Section and Section 6.10.
If, within one year after such resignation, removal or incapability, or the
occurrence of such vacancy, a successor Trustee shall be appointed by Act of the
Holders of a majority in principal amount of the Outstanding Securities
delivered to the Company and the retiring Trustee, the successor Trustee so
appointed shall, forthwith upon its acceptance of such appointment in accordance
with the applicable requirements of Section 6.10, become the successor Trustee
and supersede the successor Trustee appointed by the Company. If no successor
Trustee shall have been so appointed by the Company or the Holders of Securities
and accepted appointment in the manner required by this Section and Section
6.10, any Holder of a Security who has been a bona fide Holder of a Security for
at least six months may, on behalf of himself and all others similarly situated,
petition any court of competent jurisdiction for the appointment of a successor
Trustee.

          (7)     The Company shall give notice of each resignation and each
removal of the Trustee and each appointment of a successor Trustee to all
Holders of Securities in the manner provided in Section 1.06. Each notice shall
include the name of the successor Trustee and the address of its Corporate Trust
Office.

           Section 6.10     Acceptance of Appointment by Successor.

           Every successor Trustee appointed hereunder shall execute,
acknowledge and deliver to the Company and to the retiring Trustee an instrument
accepting such appointment, and thereupon the resignation or removal of the
retiring Trustee shall become effective and such successor Trustee, without any
further act, deed or conveyance, shall become vested with all the rights,
powers, trusts and duties of the retiring Trustee; but, on the request of the
Company or the successor Trustee, such retiring Trustee shall, upon payment of
its charges, execute and deliver an instrument transferring to such successor
Trustee all the rights, powers and trusts of the retiring Trustee and shall duly
assign, transfer and deliver to such successor Trustee all property and money
held by such retiring Trustee hereunder. Upon request of any such successor
Trustee, the Company shall execute any and all instruments for more fully and
certainly vesting in and confirming to such successor Trustee all such rights,
powers and trusts.

          No successor Trustee shall accept its appointment unless at the time
of such acceptance such successor Trustee shall be eligible under this Article.

           Section 6.11     Merger, Conversion, Consolidation or Succession to
Business.

          Any corporation into which the Trustee may be merged or converted or
with which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which the Trustee shall be a party, or any
corporation succeeding to all or substantially all of the corporate trust
business of the Trustee (including the trust created by this Indenture), shall
be the successor of the Trustee hereunder, provided such corporation shall be
otherwise eligible under this Article, without the execution or filing of any
paper or any further act on the part of any of the parties hereto. In case any
Securities shall have been authenticated, but not delivered, by the Trustee then
in office, any successor by merger, conversion or consolidation to such
authenticating Trustee may adopt such authentication and deliver the Securities
so authenticated with the same effect as if such successor Trustee had itself
authenticated such Securities.

           Section 6.12     Authenticating Agents.

          The Trustee may, with the consent of the Company, appoint an
Authenticating Agent or Agents acceptable to the Company with respect to the
Securities which shall be authorized to act on behalf of the Trustee to
authenticate Securities issued upon original issue and upon registration of
transfer or redemption, exchange or substitution pursuant to this Indenture.

           Securities authenticated by an Authenticating Agent shall be entitled
to the benefits of this Indenture and shall be valid and obligatory for all
purposes as if authenticated by the Trustee hereunder, and every reference in
this Indenture to the authentication and delivery of Securities by the Trustee
or the Trustee's certificate of authentication shall be deemed to include
authentication and delivery on behalf of the Trustee by an Authenticating Agent
and a certificate of authentication executed on behalf of the Trustee by an
Authenticating Agent. Each Authenticating Agent shall be subject to acceptance
by the Company and shall at all times be a corporation organized and doing
business under the laws of the United States of America, any State thereof or
the District of Columbia, authorized under such laws to act as Authenticating
Agent and subject to supervision or examination by government or other fiscal
authority. If at any time an Authenticating Agent shall cease to be eligible in
accordance with the provisions of this Section 6.12, such Authenticating Agent
shall resign immediately in the manner and with the effect specified in this
Section 6.12.

          Any corporation into which an Authenticating Agent may be merged or
converted or with which it may be consolidated, or any corporation resulting
from any merger, conversion or consolidation to which such Authenticating Agent
shall be a party, or any corporation succeeding to the corporate agency or
corporate trust business of an Authenticating Agent, shall continue to be an
Authenticating Agent, provided such corporation shall be otherwise eligible
under this Section 6.12, without the execution or filing of any paper or any
further act on the part of the Trustee or the Authenticating Agent.

          An Authenticating Agent may resign at any time by giving written
notice thereof to the Trustee and to the Company. The Trustee may at any time
terminate the agency of an Authenticating Agent by giving written notice thereof
to such Authenticating Agent and to the Company. Upon receiving such a notice of
resignation or upon such a termination, or in case at any time such
Authenticating Agent shall cease to be eligible in accordance with the
provisions of this Section 6.12, the Trustee may appoint a successor
Authenticating Agent which shall be subject to acceptance by the Company. Any
successor Authenticating Agent upon acceptance of its appointment hereunder
shall become vested with all the rights, powers and duties of its predecessor
hereunder, with like effect as if originally named as an Authenticating Agent.
No successor Authenticating Agent shall be appointed unless eligible under the
provisions of this Section 6.12.

          The Company agrees to pay to each Authenticating Agent from time to
time reasonable compensation for its services under this Section 6.12.

          If an Authenticating Agent is appointed with respect to the Securities
pursuant to this Section 6.12, the Securities may have endorsed thereon, in
addition to or in lieu of the Trustee's certification of authentication, an
alternative certificate of authentication in the following form:

          This is one of the Securities referred to in the within-mentioned
Indenture.

                                                             ,
as Trustee


By:                                                               ,
       As Authenticating Agent


By:                                                               ,
       As Authorized Signatory


           Section 6.13     Disqualification; Conflicting Interests.

          If the Trustee has or shall acquire a conflicting interest within the
meaning of the Trust Indenture Act, the Trustee shall either eliminate such
interest or resign, to the extent and in the manner provided by, and subject to
the provisions of, the Trust Indenture Act and this Indenture.

           Section 6.14     Preferential Collection of Claims Against Company.

          If and when the Trustee shall be or become a creditor of the Company
(or any other obligor upon the Securities), the Trustee shall be subject to the
provisions of the Trust Indenture Act regarding the collection of claims against
the Company (or any such other obligor).

           Section 6.15     Other Capacities.

          All references in this Indenture to the Trustee shall be deemed to
refer to the Trustee in its capacity as Trustee and in its capacities as
Securities Registrar, Paying Agent or Conversion Agent, to the extent acting
under such capacities, and every provision of this Indenture limiting the
liability or offering protection, immunity, indemnity or reimbursement to the
Trustee shall be deemed to apply with the same force and effect to the Trustee
acting in its capacities as Securities Registrar, Paying Agent or Conversion
Agent.

ARTICLE VII
CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE

           Section 7.01     Company May Consolidate, Etc., Only on Certain
Terms.

          The Company may not, directly or indirectly, (i) consolidate with or
merge into any other Person (whether or not the Company is the surviving
corporation) or convey, transfer, sell or lease all or substantially all of its
properties or assets (computed on a consolidated basis), whether in a single
transaction or a series of related transactions, to any other Person or group of
affiliated Persons, or (ii) permit any Person to consolidate with or merge into
the Company (whether or not the Company is the surviving corporation) or convey,
transfer, sell or lease all of or substantially all of such Person's properties
and assets, whether in a single transaction or a series of related transactions,
to the Company, unless:

          (1)     either (a) the Company is the surviving corporation or (b) the
Person formed by such consolidation or into or with which the Company is merged
or the Person to which the properties and assets of the Company are so conveyed,
transferred, sold or leased shall be a corporation, limited liability company,
partnership or trust organized and validly existing under the laws of the United
States, any State thereof or the District of Columbia, and such Person expressly
assumes, by an indenture supplemental hereto, executed and delivered to the
Trustee, in form satisfactory to the Trustee, all of the Company's obligations
under the Securities and this Indenture or assumes such obligations as a matter
of law;

          (2)     immediately after giving effect to such transaction, no Event
of Default, and no event that after notice or lapse of time or both, would
become an Event of Default, shall have occurred and be continuing; and

          (3)     the Company has delivered to the Trustee an Officers'
Certificate and an Opinion of Counsel, each stating that such consolidation,
merger, conveyance, transfer, sale or lease and, if a supplemental indenture is
required in connection with such transaction, such supplemental indenture
complies with this Article and that all conditions precedent herein provided for
relating to such transaction have been complied with, together with any
documents required under Section 8.03.

          This Section 7.01 shall not apply to a sale, assignment, transfer,
conveyance or other disposition of assets between or among the Company and any
of its subsidiaries or Affiliates.

           Section 7.02     Successor Substituted.

          Upon any consolidation of the Company with, or merger of the Company
into, any other Person or any conveyance, transfer, sale or lease of all or
substantially all the properties and assets of the Company in accordance with
Section 7.01, the successor Person (if other than the Company) formed by such
consolidation or into or with which the Company is merged or to which such
conveyance, transfer, sale or lease is made shall succeed to and (except in the
case of a lease) be substituted for, and may exercise every right and power of,
the Company under this Indenture with the same effect as if such successor
Person had been named as the Company herein, and thereafter, except in the case
of a lease, the Company shall be relieved of all obligations and covenants under
this Indenture and the Securities, except with respect to any obligations that
arise from, or are related to, such transaction.

ARTICLE VIII
SUPPLEMENTAL INDENTURES

           Section 8.01     Supplemental Indentures Without Consent of Holders
of Securities.

           Without the consent of any Holders of Securities the Company, when
authorized by a Board Resolution, and the Trustee, at any time and from time to
time, may enter into one or more indentures supplemental hereto for any of the
following purposes:

          (1)     to evidence the succession of another Person to the Company
and the assumption by any such successor of the covenants and obligations of the
Company herein and in the Securities as permitted by Article VII of this
Indenture; or

          (2)     to add to the covenants of the Company for the benefit of the
Holders of Securities or to surrender any right or power herein conferred upon
the Company; or

          (3)     to secure the Securities; or

          (4)     to make provision with respect to the conversion rights of
Holders of Securities pursuant to Section 12.11; or

          (5)     to comply with the requirements of the Trust Indenture Act or
the rules and regulations of the SEC thereunder in order to effect or maintain
the qualification of this Indenture under the Trust Indenture Act, as
contemplated by this Indenture or otherwise; or

          (6)     to evidence and provide for the acceptance of appointment
hereunder by a successor Trustee; or

          (7)     subject to Section 13.12, to make any change in Article XIII
that would limit or terminate the benefits available to any holder of Senior
Debt under such Article; or

          (8)     to cure any ambiguity, to correct or supplement any provision
herein which may be inconsistent with any other provision herein or which is
otherwise defective, or to make any other provisions with respect to matters or
questions arising under this Indenture as the Company and the Trustee may deem
necessary or desirable, provided such action pursuant to this clause (8) shall
not adversely affect the interests of the Holders of Securities in any material
respect.

          Upon Company Request, accompanied by a Board Resolution authorizing
the execution of any such supplemental indenture, and subject to and upon
receipt by the Trustee of the documents described in Section 8.03 hereof, the
Trustee shall join with the Company in the execution of any supplemental
indenture authorized or permitted by the terms of this Indenture and to make any
further appropriate agreements and stipulations which may be therein contained.

           Section 8.02     Supplemental Indentures with Consent of Holders of
Securities.

          With the written consent of the Holders of not less than a majority in
principal amount of the Outstanding Securities, the Company, when authorized by
a Board Resolution, and the Trustee may enter into an indenture or indentures
supplemental hereto for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Indenture or of
modifying in any manner the rights of the Holders of Securities under this
Indenture; provided, however, that no such supplemental indenture shall, without
the consent or affirmative vote of the Holder of each Outstanding Security
affected thereby:

          (1)     change the Stated Maturity of the principal of, or interest
on, any Security,

          (2)     reduce the principal amount of any Security or reduce the rate
of, or extend or change the time of payment of, interest on any Security,

          (3)     reduce any premium (including the Make-Whole Payment, if any)
on any Security,

          (4)     reduce the amount payable upon a redemption,

          (5)     change the place or currency of payment of the principal,
premium, if any (including the Make-Whole Payment, if any), or interest on any
Security (including any payment of the Redemption Price in respect of such
Security),

          (6)     impair the right to institute suit for the enforcement of any
payment in respect of any Security on or after the Stated Maturity thereof (or,
in the case of redemption, on or after the Redemption Date),

          (7)     except as permitted by Section 12.11, adversely affect the
right of Holders to convert any Security as provided in Article XII,

          (8)     modify the provisions of this Indenture with respect to the
subordination of the Securities in a manner adverse to the Holders,

          (9)     reduce the requirements of Section 9.04 for quorum or voting,
or reduce the percentage in principal amount of the Outstanding Securities the
consent of whose Holders is required for any such supplemental indenture or the
consent of whose Holders is required for any waiver (of compliance with certain
provisions of this Indenture or certain defaults hereunder and their
consequences) provided for in this Indenture; or

          (10)     modify the obligation of the Company to maintain an office or
agency in Wilmington, Delaware or Freehold, New Jersey; or

          (11)     modify any of the provisions of this Section or Section 5.13
or 10.12, except to increase any percentage contained herein or therein or to
provide that certain other provisions of this Indenture cannot be modified or
waived without the consent of the Holder of each Outstanding Security affected
thereby.

          It shall not be necessary for any Act of Holders of Securities under
this Section to approve the particular form of any proposed supplemental
indenture, but it shall be sufficient if such Act shall approve the substance
thereof.

           Section 8.03     Execution of Supplemental Indentures.

          In executing, or accepting the additional trusts created by, any
supplemental indenture permitted by this Article or the modifications thereby of
the trusts created by this Indenture, the Trustee shall be entitled to receive,
and, in the absence of the Trustee's negligence, willful misconduct or bad
faith, shall be fully protected in relying upon, an Opinion of Counsel stating
that the execution of such supplemental indenture is authorized or permitted by
this Indenture, and that such supplemental indenture has been duly authorized,
executed and delivered by the Company and constitutes a valid and legally
binding obligation of the Company enforceable against the Company in accordance
with its terms. The Trustee may, but shall not be obligated to, enter into any
such supplemental indenture which affects the Trustee's own rights, duties or
immunities under this Indenture or otherwise.

           Section 8.04     Effect of Supplemental Indentures.

          Upon the execution of any supplemental indenture under this Article,
this Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes; and every Holder
of Securities theretofore or thereafter authenticated and delivered hereunder
appertaining thereto shall be bound thereby.

           Section 8.05     Reference in Securities to Supplemental Indentures.

           Securities authenticated and delivered after the execution of any
supplemental indenture pursuant to this Article may, and shall if required by
the Trustee, bear a notation in form approved by the Trustee as to any matter
provided for in such supplemental indenture. If the Company shall so determine,
new Securities so modified as to conform, in the opinion of the Company and the
Trustee, to any such supplemental indenture may be prepared and executed by the
Company and authenticated and delivered by the Trustee in exchange for
Outstanding Securities.

           Section 8.06     Notice of Supplemental Indentures.

           Promptly after the execution by the Company and the Trustee of any
supplemental indenture pursuant to the provisions of Section 8.02, the Company
shall give notice to all Holders of Securities of such fact, setting forth in
general terms the substance of such supplemental indenture, in the manner
provided in Section 1.06. Any failure of the Company to give such notice, or any
defect therein, shall not in any way impair or affect the validity of any such
supplemental indenture.

ARTICLE IX
MEETINGS OF HOLDERS OF SECURITIES

           Section 9.01     Purposes for Which Meetings May Be Called.

          A meeting of Holders of Securities may be called at any time and from
time to time pursuant to this Article to make, give or take any request, demand,
authorization, direction, notice, consent, waiver or other action provided by
this Indenture to be made, given or taken by Holders of Securities.

           Section 9.02     Call, Notice and Place of Meetings.

          (1)     The Trustee may at any time call a meeting of Holders of
Securities for any purpose specified in Section 9.01, to be held at such time
and at such place Wilmington, Delaware or New York, New York as the Trustee
shall determine. Notice of every meeting of Holders of Securities, setting forth
the time and the place of such meeting and in general terms the action proposed
to be taken at such meeting, shall be given, in the manner provided in Section
1.06, not less than 20 nor more than 180 days prior to the date fixed for the
meeting.

          (2)     In case at any time the Company, pursuant to a Board
Resolution, or the Holders of at least 10% in principal amount of the
Outstanding Securities shall have requested the Trustee to call a meeting of the
Holders of Securities for any purpose specified in Section 9.01, by written
request setting forth in reasonable detail the action proposed to be taken at
the meeting, and the Trustee shall not have mailed the notice of such meeting
within 20 days after receipt of such request or shall not thereafter proceed to
cause the meeting to be held as provided herein, then the Company or such
Holders of Securities may determine the time and the place in Freehold, New
Jersey for such meeting and may call such meeting for such purposes by giving
notice thereof as provided in paragraph (1) of this Section.

           Section 9.03     Persons Entitled to Vote at Meetings.

          To be entitled to vote at any meeting of Holders of Securities, a
Person shall be (i) a Holder of one or more Outstanding Securities, or (ii) a
Person appointed by an instrument in writing as proxy for a Holder or Holders of
one or more Outstanding Securities by such Holder or Holders. The only Persons
who shall be entitled to be present or to speak at any meeting of Holders shall
be the Persons entitled to vote at such meeting and their counsel, any
representatives of the Trustee and its counsel and any representatives of the
Company and its counsel.

           Section 9.04     Quorum; Action.

          The Persons entitled to vote a majority in principal amount of the
Outstanding Securities shall constitute a quorum for a meeting of Holders of
Securities. In the absence of a quorum within 30 minutes of the time appointed
for any such meeting, the meeting shall, if convened at the request of Holders
of Securities, be dissolved. In any other case, the meeting may be adjourned for
a period of not less than 10 days as determined by the chairman of the meeting
prior to the adjournment of such meeting. In the absence of a quorum at any such
adjourned meeting, such adjourned meeting may be further adjourned for a period
not less than 10 days as determined by the chairman of the meeting prior to the
adjournment of such adjourned meeting (subject to repeated applications of this
sentence). Notice of the reconvening of any adjourned meeting shall be given as
provided in Section 9.02(1), except that such notice need be given only once not
less than five days prior to the date on which the meeting is scheduled to be
reconvened. Notice of the reconvening of an adjourned meeting shall state
expressly the percentage of the principal amount of the Outstanding Securities
which shall constitute a quorum.

          At a meeting or an adjourned meeting duly reconvened and at which a
quorum is present as aforesaid, any resolution and all matters (except as
limited by the proviso to Section 8.02) shall be effectively passed and decided
if passed or decided by the affirmative vote of the Holders of not less than a
majority in principal amount of Outstanding Securities.

          Any resolution passed or decisions taken at any meeting of Holders of
Securities duly held in accordance with this Section shall be binding on all the
Holders of Securities whether or not present or represented at the meeting. The
Trustee shall, in the name and at the expense of the Company, notify all the
Holders of Securities of any such resolutions or decisions pursuant to Section
1.06.

           Section 9.05     Determination of Voting Rights: Conduct and
Adjournment of Meetings.

          (1)     Notwithstanding any other provisions of this Indenture, the
Trustee may make such reasonable regulations as it may deem advisable for any
meeting of Holders of Securities in regard to proof of the holding of Securities
and of the appointment of proxies and in regard to the appointment and duties of
inspectors of votes, the submission and examination of proxies, certificates and
other evidence of the right to vote, and such other matters concerning the
conduct of the meeting as it shall deem appropriate. Except as otherwise
permitted or required by any such regulations, the holding of Securities shall
be proved in the manner specified in Section 1.04 and the appointment of any
proxy shall be proved in the manner specified in Section 1.04 or by having the
signature of the Person executing the proxy guaranteed by any bank, broker or
other eligible institution participating in a recognized medallion signature
guarantee program.

          (2)     The Trustee shall, by an instrument in writing, appoint a
temporary chairman (which may be the Trustee) of the meeting, unless the meeting
shall have been called by the Company or by Holders of Securities as provided in
Section 9.02(2), in which case the Company or the Holders of Securities calling
the meeting, as the case may be, shall in like manner appoint a temporary
chairman. A permanent chairman and a permanent secretary of the meeting shall be
elected by vote of the Persons entitled to vote a majority in principal amount
of the Outstanding Securities represented at the meeting.

          (3)     At any meeting, each Holder of a Security or proxy shall be
entitled to one vote for each U.S. $1,000 principal amount of Securities held or
represented by such Holder; provided, however, that no vote shall be cast or
counted at any meeting in respect of any Security challenged as not Outstanding
and ruled by the chairman of the meeting to be not Outstanding. The chairman of
the meeting shall have no right to vote, except as a Holder of a Security or
proxy.

          (4)     Any meeting of Holders of Securities duly called pursuant to
Section 9.02 may be adjourned from time to time by Persons entitled to vote a
majority in principal amount of the Outstanding Securities represented at the
meeting, whether or not constituting a quorum, and the meeting may be held as so
adjourned without further notice.

           Section 9.06     Counting Votes and Recording Action of Meetings.

          The vote upon any resolution submitted to any meeting of Holders of
Securities shall be by written ballots on which shall be subscribed the
signatures of the Holders of Securities or of their representatives by proxy and
the principal amounts at Stated Maturity and serial numbers of the Outstanding
Securities held or represented by them. The permanent chairman of the meeting
shall appoint two inspectors of votes who shall count all votes cast at the
meeting for or against any resolution and who shall make and file with the
secretary of the meeting their verified written reports in duplicate of all
votes cast at the meeting. A record, at least in duplicate, of the proceedings
of each meeting of Holders of Securities shall be prepared by the secretary of
the meeting and there shall be attached to said record the original reports of
the inspectors of votes on any vote by ballot taken thereat and affidavits by
one or more Persons having knowledge of the facts setting forth a copy of the
notice of the meeting and showing that said notice was given as provided in
Section 9.02 and, if applicable, Section 9.04. Each copy shall be signed and
verified by the affidavits of the permanent chairman and secretary of the
meeting and one such copy shall be delivered to the Company and another to the
Trustee to be preserved by the Trustee, the latter to have attached thereto the
ballots voted at the meeting. Any record so signed and verified shall be
conclusive evidence of the matters therein stated.

ARTICLE X
COVENANTS

           Section 10.01     Payment of Principal, Premium and Interest.

          The Company covenants and agrees that it will duly and punctually pay
or cause to be paid the principal of and premium, if any (including the
Make-Whole Payment, if any), and interest on the Securities in accordance with
the terms of the Securities and this Indenture. Principal, premium, if any
(including the Make-Whole Payment, if any), and interest shall be considered
paid on the date due if the Paying Agent, if other than the Company or a
Subsidiary thereof, holds as of 10:00 a.m. New York City time on the due date
money deposited by the Company in immediately available funds and designated for
and sufficient to pay all principal, premium, if any (including the Make-Whole
Payment, if any), and interest then due.

           Section 10.02     Maintenance of Offices or Agencies.

          The Company will maintain in Wilmington, Delaware or in Freehold, New
Jersey an office or agency (which may be an office of the Trustee or an
affiliate of the Trustee or the Security Registrar) where the Securities may be
surrendered for registration of transfer or exchange or for presentation for
payment or for conversion or redemption and where notices and demands to or upon
the Company in respect of the Securities and this Indenture may be served. The
Company will give prompt written notice to the Trustee of the location, and any
change in the location, of such office or agency. If at any time the Company
shall fail to maintain any such required office or agency or shall fail to
furnish the Trustee with the address thereof, such presentations, surrenders,
notices and demands may be made or served at the Corporate Trust Office of the
Trustee.

          The Company hereby initially designates the Trustee as Paying Agent,
Security Registrar and Conversion Agent and the Corporate Trust Office of the
Trustee as one such office or agency of the Company for each of the aforesaid
purposes. In addition to any such office or agency, the Company may from time to
time designate one or more offices or agencies outside Wilmington, Delaware or
Freehold, New Jersey for each of the purposes set forth above, and the Company
may from time to time rescind such designation, as the Company may deem
desirable or expedient; provided, however, that no such designation or
rescission shall in any manner relieve the Company of its obligation to maintain
any such office or agency in Wilmington, Delaware or in Freehold, New Jersey for
such purposes. The Company will give to the Trustee prompt written notice of any
such designation or rescission thereof.

           Section 10.03     Money for Security Payments to Be Held in Trust.

          If the Company shall act as its own Paying Agent, it will, on or
before each due date of the principal of, premium, if any (including the
Make-Whole Payment, if any), or interest on any of the Securities, segregate and
hold in trust for the benefit of the Persons entitled thereto a sum sufficient
to pay the principal, premium, if any (including the Make-Whole Payment, if
any), or interest so becoming due until such sums shall be paid to such Persons
or otherwise disposed of as herein provided and the Company will promptly notify
the Trustee of its action or failure so to act.

           Whenever the Company shall have one or more Paying Agents, it will,
no later than the opening of business on each due date of the principal of,
premium, if any (including the Make-Whole Payment, if any), or interest on any
Securities, deposit with the Trustee a sum in funds immediately payable on the
payment date sufficient to pay the principal, premium, if any (including the
Make-Whole Payment, if any), or interest so becoming due, such sum to be held
for the benefit of the Persons entitled to such principal, premium, if any
(including the Make-Whole Payment, if any), or interest, and (unless such Paying
Agent is the Trustee) the Company will promptly notify the Trustee of any
failure so to act.

          The Company will cause each Paying Agent other than the Trustee to
execute and deliver to the Trustee an instrument in which such Paying Agent
shall agree with the Trustee, subject to the provisions of this Section, that
such Paying Agent will:

          (1)     hold all sums held by it for the payment of the principal of,
premium, if any (including the Make-Whole Payment, if any), or interest on
Securities for the benefit of the Persons entitled thereto until such sums shall
be paid to such Persons or otherwise disposed of as herein provided;

          (2)     give the Trustee notice of any default by the Company (or any
other obligor upon the Securities) in the making of any payment of principal,
premium, if any (including the Make-Whole Payment, if any), or interest; and

          (3)     at any time during the continuance of any such default, upon
the written request of the Trustee, forthwith pay to the Trustee all sums so
held by such Paying Agent.

          The Company may at any time, for the purpose of obtaining the
satisfaction and discharge of this Indenture or for any other purpose, pay, or
by Company Order direct any Paying Agent to pay, to the Trustee all sums held in
trust by the Company or such Paying Agent, such sums to be held by the Trustee
upon the same trusts as those upon which such sums were held by the Company or
such Paying Agent; and, upon such payment by any Paying Agent to the Trustee,
such Paying Agent shall be released from all further liability with respect to
such money.

          Any money deposited with the Trustee or any Paying Agent, or then held
by the Company, in trust for the payment of the principal of, premium, if any
(including the Make-Whole Payment, if any), or interest on any Security and
remaining unclaimed for two years after such principal, premium, if any
(including the Make-Whole Payment, if any), or interest has become due and
payable shall be paid to the Company on Company Request, or (if then held by the
Company) shall be discharged from such trust; and the Holder of such Security
shall thereafter, as an unsecured general creditor, look only to the Company for
payment thereof, and all liability of the Trustee or such Paying Agent with
respect to such trust money, and all liability of the Company as trustee
thereof, shall thereupon cease.

           Section 10.04     Existence.

           Subject to Article VII, the Company will do or cause to be done all
things necessary to preserve and keep in full force and effect its corporate
existence, rights (charter and statutory) and franchises; provided, however,
that the Company shall not be required to preserve any such right or franchise
if the Company shall determine that the preservation thereof is no longer
desirable in the conduct of the business of the Company and that the loss
thereof is not disadvantageous in any material respect to the Holders.

           Section 10.05     Payment of Taxes and Other Claims.

          The Company will pay or discharge, or cause to be paid or discharged,
before the same may become delinquent, all material taxes, assessments and
governmental levies except such as are contested in good faith by appropriate
proceedings or where the failure to do so is not adverse in any material respect
to the Holders.

           Section 10.06     Registration and Listing.

          The Company (i) will effect all registrations with, and obtain all
approvals by, all governmental authorities that may be necessary under any
United States Federal or state law (including the Securities Act, the Exchange
Act and state securities and Blue Sky laws) before the shares of Common Stock
issuable upon conversion of Securities are issued and delivered, and qualified
or listed as contemplated by clause (ii); and (ii) will qualify the shares of
Common Stock required to be issued and delivered upon conversion of Securities,
prior to such issuance or delivery, for quotation on the Nasdaq National Market
or, if the Common Stock is not then quoted on the Nasdaq National Market, list
the Common Stock on each national securities exchange or quotation system on
which outstanding Common Stock is listed or quoted at the time of such delivery.

           Section 10.07     Statement by Officers as to Default.

          The Company shall deliver to the Trustee, within 120 days after the
end of each fiscal year of the Company ending after the date hereof, an
Officers' Certificate, stating whether or not to the best knowledge of the
signers thereof the Company is in default in the performance and observance of
any of the terms, provisions and conditions of this Indenture (without regard to
any period of grace or requirement of notice provided hereunder) and, if the
Company shall be in default, specifying all such defaults and the nature and
status thereof of which they may have knowledge.

          The Company will deliver to the Trustee, forthwith upon becoming aware
of any default or any Event of Default under the Indenture, an Officers'
Certificate specifying with particularity such default or Event of Default and
further stating what action the Company has taken, is taking or proposes to take
with respect thereto. For the purpose of this Section, the term "default" means
any event which is, or after notice or lapse of time or both would become, an
Event of Default.

          Any notice required to be given under this Section 10.08 shall be
delivered to the Trustee at its Corporate Trust Office.

           Section 10.08     Waiver of Certain Covenants.

          The Company may omit in any particular instance to comply with any
covenant or condition set forth in Sections 10.04 (other than with respect to
the existence of the Company (subject to Article VII)) and 10.05 (other than a
covenant or condition which under Article VIII cannot be modified or amended
without the consent of the Holder of each Outstanding Security affected), if
before the time for such compliance the Holders shall, through the written
consent of, or the adoption of a resolution at a meeting of Holders of the
Outstanding Securities at which a quorum is present by, not less than a majority
in principal amount of the Outstanding Securities, either waive such compliance
in such instance or generally waive compliance with such covenant or condition,
but no such waiver shall extend to or affect such covenant or condition except
to the extent so expressly waived, and, until such waiver shall become
effective, the obligations of the Company and the duties of the Trustee or any
Paying or Conversion Agent in respect of any such covenant or condition shall
remain in full force and effect.

ARTICLE XI
REDEMPTION OF SECURITIES

           Section 11.01     Provisional Redemption.

          (1)     Prior to October 23, 2004, the Company may redeem the
Securities ("Provisional Redemption"), in whole or in part, upon not less than
30 nor more than 60 days' notice prior to the Redemption Date, at a Redemption
Price equal to 100% of the principal amount of the Securities to be redeemed
plus accrued and unpaid interest, if any, to but excluding the Redemption Date,
if the Closing Price Per Share of the Common Stock shall have exceeded 150% of
the Conversion Price then in effect for at least 20 Trading Days in any
consecutive 30-day Trading Day period ending on the Trading Day prior to the
date of mailing of the notice of Provisional Redemption pursuant to Section
11.06 (the "Notice Date"). Upon any such Provisional Redemption, the Company
shall make an additional payment (the "Make-Whole Payment") in cash or, at the
election of the Company upon satisfaction of the conditions in Section 11.10, in
Common Stock or a combination of cash and Common Stock, as specified in the
notice of redemption, with respect to the Securities called for redemption to
Holders on the Notice Date in an amount equal to $80 per $1,000 aggregate
principal amount of Securities, minus the amount of any interest actually paid
or accrued and unpaid on each $1,000 aggregate principal amount of Securities so
redeemed (including any predecessor Securities) prior to the Redemption Date.
The Company shall make the Make-Whole Payment on all Securities called for
Provisional Redemption, including any Securities converted into Common Stock
pursuant to the terms of this Indenture after the Notice Date and prior to the
Redemption Date. The Make-Whole Payment for Securities converted into Common
Stock after the Notice Date and prior to the Redemption Date will not be reduced
by accrued and unpaid interest. For purposes of this paragraph, the payments
made in Common Stock will be determined by the Company and each share of Common
Stock to be delivered shall be valued at an amount equal to 95% of the average
of the Closing Price Per Share of the Common Stock for the five consecutive
Trading Days immediately preceding and including the third Trading Day prior to
the Redemption Date.

          (2)     Any redemption pursuant to this Section 11.01 shall be made
pursuant to the provisions of Sections 11.04 through 11.09.

           Section 11.02     Optional Redemption.

          (1)     On or after October 23, 2004, the Company may redeem the
Securities ("Optional Redemption"), in whole or in part, in cash upon not less
than 30 nor more than 60 days' notice, at the Redemption Prices (expressed as
percentages of principal amount) set forth below for the 12-month periods
beginning on:

PERIOD REDEMPTION PRICE
October 23, 2004 110% October 23, 2005 110% October 23, 2006 110% October 23,
2007 110% October 23, 2008 105% October 23, 2009 and thereafter 100%


          In each case, the Company will pay accrued and unpaid interest
thereon, if any, to but excluding the applicable Redemption Date. If the
Redemption Date falls after a Record Date and prior to an Interest Payment Date,
interest will be paid to the Holder on the Redemption Date.

          (2)     Any redemption pursuant to this Section 11.02 shall be made
pursuant to the provisions of Sections 11.04 through 11.09.

           Section 11.03     Mandatory Redemption.

          The Company shall not be required to make mandatory redemption
payments with respect to the Securities.

           Section 11.04     Election to Redeem; Notice to Trustee.

          If the Company elects to redeem any Securities pursuant to the
redemption provisions of Sections 11.01 or 11.02, it shall furnish to the
Trustee, at least 45 days but not more than 60 days before a Redemption Date, an
Officers' Certificate setting forth (i) the section of this Indenture pursuant
to which the redemption will occur, (ii) the Redemption Date, (iii) the
principal amount of Securities to be redeemed and (iv) the Redemption Price.

           Section 11.05     Selection by Trustee of Securities to Be Redeemed.

          If less than all the Securities are to be redeemed, the particular
Securities to be redeemed shall be selected by the Trustee within five Business
Days after it receives the notice described in Section 11.04, from the
Outstanding Securities not previously called for redemption, on a pro rata
basis, by lot or by such other method as the Trustee may deem fair and
appropriate.

          If any Security selected for partial redemption is converted in part
before termination of the conversion right with respect to the portion of the
Security so selected, the converted portion of such Security shall be deemed (so
far as may be) to be the portion selected for redemption. Securities which have
been converted during a selection of Securities to be redeemed may be treated by
the Trustee as Outstanding for the purpose of such selection. The Trustee shall
promptly notify the Company and each Security Registrar in writing of the
Securities selected for redemption and, in the case of any Securities selected
for partial redemption, the principal amount thereof to be redeemed.

           Securities and portions of Securities selected shall be in amounts of
U.S. $1,000 or whole multiples of U.S. $1,000; except that if all of the
Securities of a Holder are to be redeemed, the entire outstanding amount of
Securities held by such Holder, even if not a multiple of U.S. $1,000, shall be
redeemed.

          For all purposes of this Indenture, unless the context otherwise
requires, all provisions relating to the redemption of Securities shall relate,
in the case of any Securities redeemed or to be redeemed only in part, to the
portion of the principal amount of such Securities which has been or is to be
redeemed.

           Section 11.06     Notice of Redemption.

           Notice of redemption shall be given in the manner provided in Section
1.06 to the Holders of Securities to be redeemed not less than 30 nor more than
60 days prior to the Redemption Date, and such notice shall be irrevocable.

          All notices of redemption shall identify the Securities (including
serial or CUSIP numbers, if any) and shall state:

          (1)     the Redemption Date,

          (2)     the Redemption Price, and accrued and unpaid interest, if any,
to but excluding the Redemption Date,

          (3)     if less than all Outstanding Securities are to be redeemed,
the aggregate principal amount of Securities to be redeemed and the aggregate
principal amount of Securities which will be outstanding after such partial
redemption,

          (4)     if any Security is being redeemed in part, the portion of the
principal amount of such Security to be redeemed and the last date on which
transfers and exchanges of the Securities may be made, and that, after the
Redemption Date upon surrender of such Security, a new Security or Securities in
principal amount equal to the unredeemed portion shall be issued upon
cancellation of the original Security,

          (5)     the name and address of the Paying Agent,

          (6)     that Securities called for redemption must be surrendered to
the Paying Agent to collect the Redemption Price,

          (7)     that, unless the Company defaults in making such redemption
payment, interest on Securities called for redemption ceases to accrue on and
after the Redemption Date,

          (8)     the Conversion Price, the date on which the right to convert
the Securities to be redeemed will terminate and the places where such
Securities may be surrendered for conversion or the procedures for surrendering
Securities,

          (9)     the Section of this Indenture pursuant to which the Securities
called for redemption are being redeemed and whether the redemption is a
Provisional Redemption or an Optional Redemption,

          (10)     if such a redemption is a Provisional Redemption, the amount
of the Make-Whole Payment, and

          (11)     whether the Make-Whole Payment will be paid in Common Stock,
cash or a combination of cash and Common Stock.

           Notice of redemption of Securities to be redeemed at the election of
the Company shall be given by the Company or, at the Company's written request,
by the Trustee in the name of and at the expense of the Company; provided,
however, that the Company shall have delivered to the Trustee, at least 45 days
prior to the Redemption Date, an Officers' Certificate requesting that the
Trustee give such notice and setting forth the information to be stated in such
notice as provided in the preceding paragraph. Notice of redemption of
Securities to be redeemed at the election of the Company received by the Trustee
shall be given by the Trustee to each Paying Agent in the name of and at the
expense of the Company.

           Section 11.07     Deposit of Redemption Price.

          On or prior to the Redemption Date, the Company shall deposit with the
Trustee or with the Paying Agent (or, if the Company is acting as its own Paying
Agent, segregate and hold in trust as provided in Section 10.03) (i) an amount
of money (which shall be in immediately available funds on such Redemption Date)
sufficient to pay the Redemption Price of, and (except if the Redemption Date
shall be an Interest Payment Date) accrued and unpaid interest to but excluding
the Redemption Date on, all the Securities which are to be redeemed on that date
other than any Securities called for redemption on that date which have been
converted prior to the date of such deposit and (ii) with respect to Securities
called for Provisional Redemption pursuant to Section 11.01, an amount of money
(which shall be in immediately available funds on such Redemption Date) or, if
the Company has satisfied the conditions of Section 11.10, Common Stock
sufficient to pay the Make-Whole Payment for all the Securities (or portions
thereof) called for redemption (including those surrendered for conversion into
Common Stock after the Notice Date and prior to the Redemption Date in respect
thereof).

          The Trustee or the Paying Agent shall promptly return to the Company
any money deposited with the Trustee or the Paying Agent by the Company or so
segregated and held in trust for the redemption of such Securities in excess of
the amounts, including but not limited to any amounts in respect of Securities
that are converted (subject to Section 12.02), necessary to pay the Redemption
Price of, and accrued interest on, all Securities to be redeemed; provided that,
with respect to a Provisional Redemption, any money or Common Stock so deposited
for payment of the Make-Whole Payment shall remain segregated and held in trust
for payment of the Make-Whole Payment which shall be made on all Securities
called for Provisional Redemption (including Securities converted into Common
Stock after the Notice Date and prior to the Redemption Date in respect of such
Provisional Redemption).

           Section 11.08     Securities Payable on Redemption Date.

          (1)     Notice of redemption having been given pursuant to Section
11.06, the Securities so to be redeemed shall, on the Redemption Date, become
due and payable at the Redemption Price therein specified, and, with respect to
Securities called for Provisional Redemption, the Make-Whole Payment, and from
and after such date (unless the Company shall default in the payment of the
Redemption Price, including accrued interest or the Make-Whole Payment, if any)
such Securities shall cease to bear or accrue any interest. Upon surrender of
any Security for redemption in accordance with said notice, such Security shall
be paid by the Company at the Redemption Price, together with accrued and unpaid
interest to but excluding the Redemption Date and, with respect to Securities
called for Provisional Redemption; (including Securities converted into Common
Stock pursuant to the terms hereof after the Notice Date and prior to the
Redemption Date in respect thereof), the Make-Whole Payment; provided, however,
that installments of accrued and unpaid interest on Securities whose Stated
Maturity is on or prior to the Redemption Date shall be payable to the Holders
of such Securities, or one or more Predecessor Securities, registered as such at
the close of business on the relevant Record Date according to their terms and
the terms of this Indenture; and provided further that, with respect to a
Provisional Redemption, the Holder of any Securities converted into Common Stock
pursuant to the terms of this Indenture after the Notice Date and prior to the
Redemption Date in respect thereof shall have the right to the Make-Whole
Payment, if any, with respect to such Securities regardless of the conversion of
such Securities.

          If the Company shall fail to deposit the Redemption Price (and
Make-Whole Payment, if any) with the Trustee and any Security called for
redemption shall not be so paid upon surrender thereof for redemption, the
principal amount of and premium, if any (including the Make-Whole Payment, if
any) shall, until paid, bear and accrue interest from the Redemption Date at the
rate provided in the Security and in Section 3.01, and such Security shall
remain convertible until the Redemption Price of such Security (or portion
thereof, as the case may be) shall have been paid or duly provided for.

          (2)     Any issuance of shares of Common Stock in respect of the
Make-Whole Payment shall be deemed to have been effected immediately prior to
the close of business on the Redemption Date and the Person or Persons in whose
name or names any certificate or certificates for shares of Common Stock shall
be issuable upon such redemption shall be deemed to have become on the
Redemption Date the holder or holders of record of the shares of Common Stock
represented thereby.

          (3)     No fractions of shares shall be issued upon Provisional
Redemption of Securities. If more than one Security shall be so redeemed from
the same Holder and all or any portion of the Make-Whole Payment shall be
payable in shares of Common Stock, the number of full shares which shall be
issuable upon such redemption shall be computed on the basis of the aggregate
principal amount of the Securities so redeemed. Instead of any fractional share
of Common Stock which would otherwise be issuable on the Provisional Redemption
of any Security or Securities, the Company shall calculate and pay a cash
adjustment in respect of such fraction (calculated to the nearest 1/100th of a
share) or round up the number of shares of Common Stock issuable upon payment of
the Make-Whole Payment to the nearest whole share. The value of a fraction of a
share shall be determined by multiplying the value of a share of Common Stock
for purposes of the Provisional Redemption, as computed in accordance with
Section 11.01, by the fraction, and rounding the result to the nearest cent.

          (4)     Any issuance and delivery of certificates for shares of Common
Stock on Provisional Redemption of Securities shall be made without charge to
the Holder subject to such Provisional Redemption or for any tax or duty in
respect of the issuance or delivery of such certificates or the securities
represented thereby; provided, however, that the Company shall not be required
to pay any tax or duty which may be payable in respect of (i) income of the
Holder or (ii) any transfer involved in the issuance or delivery of certificates
for shares of Common Stock in the name other than that of the Holder of the
Securities being redeemed, and no such issuance or delivery shall be made unless
and until the Person requesting such issuance or delivery has paid to the
Company the amount of any such tax or duty or has established, to the
satisfaction of the Company. that such tax or duty has been paid.

           Section 11.09     Securities Redeemed in Part.

          Any Security which is to be redeemed only in part shall be surrendered
at the Corporate Trust Office or an office or agency of the Company designated
for that purpose pursuant to Section 10.02 (with, if the Company or the Trustee
so requires, due endorsement by, or a written instrument of transfer in form
satisfactory to the Company and the Trustee duly executed by, the Holder thereof
or his attorney duly authorized in writing), and the Company shall execute, and
the Trustee shall authenticate and make available for delivery to the Holder of
such Security without service charge, a new Security or Securities, of any
authorized denomination as requested by such Holder, in aggregate principal
amount equal to and in exchange for the unredeemed portion of the principal of
the Security so surrendered.

           Section 11.10     Conditions to Payment of the Make-Whole Payment in
Common Stock.

          The Company may elect to pay all or a portion of the Make-Whole
Payment by delivery of shares of Common Stock if and only if the following
conditions shall have been satisfied:

          (1)     the shares of Common Stock deliverable in payment of the
Make-Whole Payment shall have a fair market value, as determined in the
following sentence, as of the Redemption Date of not less than the amount of the
Make-Whole Payment being paid in Common Stock. For purposes of this Section
11.10, the fair market value of shares of Common Stock shall be equal to 95% of
the average of the Closing Price Per Share for the five consecutive Trading Days
immediately preceding and including the third Trading Day prior to the
Redemption Date in respect of such Provisional Redemption as determined by the
Company;

          (2)     in the event any shares of Common Stock to be issued upon
redemption of Securities under Section 11.01 (i) require registration under any
federal securities law before such shares may be freely transferable without
being subject to any transfer restrictions under the Securities Act upon
redemption, such registration is effective prior to the Redemption Date in
respect of such Provisional Redemption, and/or (ii) require registration with or
approval of any governmental authority under any state law or any other federal
law before such shares may be validly issued or delivered upon redemption, such
restistration is effective or such approval is obtained prior to the Redemption
Date in respect of such Provisional Redemption (it being understood that, in the
case of this clause (ii) only, if (with respect to any particular Holder) (x)
the Company has been unable so to effect such registration or obtain such
approval after having used its reasonable best efforts to do so and, as a
result, such Holder would be unable to receive shares of Common Stock or would
receive shares of Common Stock that are not free from restrictions on transfer
and (y) the Company pays the full amount of the Make-Whole Payment to such
Holder in cash as provided in Section 11.01, the condition set forth in this
clause (ii) will be deemed to be satisfied);

          (3)     the Common Stock is, or shall have been, approved for listing
on the New York Stock Exchange or another national securities exchange, or
approved for quotation on the Nasdaq Stock Market, in any such case, prior to
the Redemption Date in respect of such Provisional Redemption; and

          (4)     all shares of Common Stock which may be issued upon
Provisional Redemption of Securities are issued out of the Company's authorized
but unissued Common Stock or treasury and, upon issuance, will be duly and
validly issued and fully paid and non-assessable and free of any preemptive or
similar rights.

           Prior to making all or any portion of a Make-Whole Payment in Common
Stock, the Company shall certify to the Trustee in an Officers' Certificate that
all of the conditions set forth in this Section 11.10 are satisfied in
accordance with the terms thereof and shall deliver to the Trustee an Opinion of
Counsel to the effect that the shares of Common Stock to be issued upon
Provisional Redemption are not subject to any restrictions on transfer under the
Securities Act.

           Section 11.11     Conversion Arrangement on Call for Redemption.

          In connection with any redemption of Securities, the Company may
arrange for the purchase and conversion of any Securities by an agreement with
one or more investment banks or other purchasers (the "Purchasers") to purchase
such securities by paying to the Trustee in trust for the Holders, on or before
the Redemption Date, an amount not less than the applicable Redemption Price,
together with interest accrued to but excluding the Redemption Date of such
Securities, and, in connection with a Provisional Redemption, the Make-Whole
Payment. Notwithstanding anything to the contrary contained in this Article XI,
the obligation of the Company to pay the Redemption Price, together with
interest accrued to the Redemption Date, and, in connection with a Provisional
Redemption, the Make-Whole Payment, shall be deemed to be satisfied and
discharged to the extent such amount is so paid by such Purchasers. If such an
agreement is entered into (a copy of which shall be filed with the Trustee prior
to the close of business on the Business Day immediately prior to the Redemption
Date), any Securities called for redemption that are not duly surrendered for
conversion by the Holders thereof may, at the option of the Company, be deemed,
to the fullest extent permitted by law, and consistent with any agreement or
agreements with such Purchasers, to be acquired by such Purchasers from such
Holders and (notwithstanding anything to the contrary contained in Article XII)
surrendered by such Purchasers for conversion, all as of immediately prior to
the close of business on the Redemption Date (and the right to convert any such
Securities shall be extended through such time), subject to payment of the above
amount as aforesaid, including the Make-Whole Payment, if any, with respect to
the Securities called for Provisional Redemption. At the direction of the
Company, the Trustee shall hold and dispose of any such amount paid to it by the
Purchasers to the Holders in the same manner as it would monies deposited with
it by the Company for the redemption of Securities. Without the Trustee's prior
written consent, no arrangement between the Company and such Purchasers for the
purchase and conversion of any Securities shall increase or otherwise affect any
of the powers, duties, responsibilities or obligations of the Trustee as set
forth in this Indenture, and the Company agrees to indemnify the Trustee from,
and hold it harmless against, any loss, liability or expense arising out of or
in connection with any such arrangement for the purchase and conversion of any
Securities between the Company and such Purchasers, including the costs and
expenses, including. reasonable legal fees, incurred by the Trustee in the
defense of any claim or liability arising out of or in connection with the
exercise or performance of any of its powers, duties, responsibilities or
obligations under this Indenture.

ARTICLE XII
CONVERSION OF SECURITIES

           Section 12.01     Conversion Privilege and Conversion Price.

           Subject to and upon compliance with the provisions of this Article,
at the option of the Holder thereof, any Security may be converted into fully
paid and nonassessable shares of Common Stock of the Company at the Conversion
Price in effect at the time of conversion. Such conversion right shall commence
on the Issue Date and expire at the close of business on the day prior to the
date of Maturity. In case a Security or portion thereof is called for redemption
at the election of the Company, such conversion right in respect of the
Security, or portion thereof so called, shall expire at the close of business on
the fifth day (or if such date is not a Business Day, the next succeeding
Business Day) immediately preceding the Redemption Date, unless the Company
defaults in making the payment due upon redemption, in which case such
conversion right will terminate at the close of business on the date the default
is cured and the Securities are redeemed.

          The initial conversion price is $6.00 per share (the "Conversion
Price"), and is subject to adjustment in certain instances as provided in this
Article XII. The number of shares of Common Stock issuable upon conversion of a
Security is determined by dividing the principal amount to be converted by the
Conversion Price in effect on the conversion date.

           Notwithstanding the foregoing, no Holder may convert any Security if,
as a result of such conversion, such Holder would then be deemed to own,
directly or indirectly, more than 9.8% of the Common Stock of the Company. Any
attempted conversion in violation of this limitation will be null and void ab
initio, and the Holder will acquire no rights or economic interests in such
Common Stock. Each Security will bear a legend setting forth this limitation.

           Section 12.02     Exercise of Conversion Privilege.

          In order to exercise the conversion privilege, the Holder of any
Security to be converted shall surrender such Security, duly endorsed in blank,
at any office or agency of the Company maintained for that purpose pursuant to
Section 10.02, accompanied by a duly signed and completed conversion notice
substantially in the form set forth in Exhibit A hereto stating that the Holder
elects to convert such Security or, if less than the entire principal amount
thereof is to be converted, the portion thereof to be converted, and that upon
such conversion, the Holder will not beneficially own, directly or indirectly,
more than 9.8% of the Company's outstanding Common Stock.

          Each Security surrendered for conversion (in whole or in part) during
the Record Date Period shall (except in the case of any Security or portion
thereof which has been called for redemption on a Redemption Date occurring
within such Record Date Period and, as a result, the right to convert would
terminate in such period) be accompanied by payment in New York Clearing House
funds or other funds acceptable to the Company of an amount equal to the
interest payable on the applicable Interest Payment Date on the principal amount
of such Security (or part thereof, as the case may be) being surrendered for
conversion. The interest so payable on such Interest Payment Date with respect
to any Security (or portion thereof, if applicable) which is surrendered for
conversion during the Record Date Period shall be paid to the Holder of such
Security as of the related Regular Record Date in an amount equal to the
interest that would have been payable on such Security if such Security had been
converted as of the close of business on such Interest Payment Date. Interest
payable in respect of any Security surrendered for conversion on or after an
Interest Payment Date shall be paid to the Holder of such Security as of the
next preceding Regular Record Date, notwithstanding the exercise of the right of
conversion. Except as provided in this paragraph and subject to the last
paragraph of Section 3.07, no cash payment or adjustment shall be made upon any
conversion on account of any interest accrued from the Interest Payment Date
next preceding the conversion date, in respect of any Security (or part thereof,
as the case may be) surrendered for conversion, or on account of any dividends
on the Common Stock issued upon conversion. The Company's delivery to the Holder
of the number of shares of Common Stock (and cash in lieu of fractions thereof,
as provided in this Indenture) into which a Security is convertible will be
deemed to satisfy the Company's obligation to pay the principal amount of the
Security.

           Securities shall be deemed to have been converted immediately prior
to the close of business on the day of surrender of such Securities for
conversion in accordance with the foregoing provisions, and at such time the
rights of the Holders of such Securities as Holders shall cease, and the Person
or Persons entitled to receive the Common Stock issuable upon conversion shall
be treated for all purposes as the record holder or holders of such Common Stock
at such time. As promptly as practicable on or after the conversion date, the
Company shall issue and deliver to the Trustee, for delivery to the Holder, a
certificate or certificates for the number of full shares of Common Stock
issuable upon conversion, together with payment in lieu of any fraction of a
share, as provided in Section 12.03.

          In the case of any Security which is converted in part only, upon such
conversion the Company shall execute and the Trustee shall authenticate and
deliver to the Holder thereof, at the expense of the Company, a new Security or
Securities of authorized denominations in an aggregate principal amount equal to
the unconverted portion of the principal amount of such Security.

          A Security may be converted in part, but only if the principal amount
of such Security to be converted is any integral multiple of U.S. $1,000 and the
principal amount of such security to remain Outstanding after such conversion is
equal to U.S. $1,000 or any integral multiple of $1,000 in excess thereof.

           Section 12.03     Fractions of Shares.

          No fractional shares of Common Stock shall be issued upon conversion
of any Security or Securities. If more than one Security shall be surrendered
for conversion at one time by the same Holder, the number of full shares which
shall be issuable upon conversion thereof shall be computed on the basis of the
aggregate principal amount of the Securities (or specified portions thereof) so
surrendered. Instead of any fractional share of Common Stock which would
otherwise be issuable upon conversion of any Security or Securities (or
specified portions thereof), the Company shall calculate and pay a cash
adjustment in respect of such fraction (calculated to the nearest 1/100th of a
share) in an amount equal to the same fraction of the Closing Price Per Share at
the close of business on the day of conversion (or round up the number of shares
of Common Stock issuable upon conversion of any Security or Securities to the
nearest whole share).

           Section 12.04     Adjustment of Conversion Price.

          The Conversion Price shall be subject to adjustments from time to time
as follows:

          (1)     In case the Company shall pay or make a dividend or other
distribution on shares of any class of capital stock payable in shares of Common
Stock, the Conversion Price in effect at the opening of business on the day
following the date fixed for the determination of stockholders entitled to
receive such dividend or other distribution shall be increased by dividing such
Conversion Price by a fraction of which the numerator shall be the number of
shares of Common Stock outstanding at the close of business on the date fixed
for such determination and the denominator shall be the sum of such number of
shares and the total number of shares constituting such dividend or other
distribution, such increase to become effective immediately after the opening of
business on the day following the date fixed for such determination. If, after
any such date fixed for determination, any dividend or distribution is not in
fact paid, the Conversion Price shall be immediately readjusted, effective as of
the date the Board of Directors determines not to pay such dividend or
distribution, to the Conversion Price that would have been in effect if such
determination date had not been fixed. For the purposes of this paragraph (1),
the number of shares of Common Stock at any time outstanding shall not include
shares held in the treasury of the Company but shall include shares issuable in
respect of scrip certificates issued in lieu of fractions of shares of Common
Stock. The Company will not pay any dividend or make any distribution on shares
of Common Stock held in the treasury of the Company

          (2)     In case the Company shall issue rights, options or warrants to
all holders of its Common Stock entitling them to subscribe for or purchase
shares of Common Stock (or securities convertible into Common Stock) at a price
per share less than the current market price per share (determined as provided
in paragraph (6) of this Section 12.04) of the Common Stock on the date fixed
for the determination of stockholders entitled to receive such rights, options
or warrants (other than any rights, options or warrants that by their terms will
also be issued to any Holder upon conversion of a Security into shares of Common
Stock without any action required by the Company or any other Person), the
Conversion Price in effect at the opening of business on the day following the
date fixed for such determination shall be increased by dividing such Conversion
Price by a fraction of which the numerator shall be the number of shares of
Common Stock outstanding at the close of business on the date fixed for such
determination plus the number of shares of Common Stock which the aggregate of
the offering price of the total number of shares of Common Stock so offered for
subscription or purchase would purchase at such current market price and the
denominator shall be the number of shares of Common Stock outstanding at the
close of business on the date fixed for such determination plus the number of
shares of Common Stock so offered for subscription or purchase, such increase to
become effective immediately after the opening of business on the day following
the date fixed for such determination. If, after any such date fixed for
determination, any such rights, options or warrants are not in fact issued, or
are not exercised prior to the expiration thereof, the Conversion Price shall be
immediately readjusted, effective as of the date such rights, options or
warrants expire, or the date the Board of Directors determines not to issue such
rights, options or wan-ants, to the Conversion Price that would have been in
effect if the unexercised rights, options or warrants had never been granted or
such determination date had not been fixed, as the case may be. For the purposes
of this paragraph (2), the number of shares of Common Stock at any time
outstanding shall not include shares held in the treasury of the Company but
shall include shares issuable in respect of scrip certificates issued in lieu of
fractions of shares of Common Stock. The Company will not issue any rights,
options or wan-ants in respect of shares of Common Stock held in the treasury of
the Company.

          (3)     In case outstanding shares of Common Stock shall be subdivided
into a greater number of shares of Common Stock, the Conversion Price in effect
at the opening of business on the day following the day upon which such
subdivision becomes effective shall be proportionately increased, and,
conversely, in case outstanding shares of Common Stock shall be combined into a
smaller number of shares of Common Stock, the Conversion Price in effect at the
opening of business on the day following the day upon which such subdivision or
combination becomes effective shall be proportionately reduced, such increase or
reduction, as the case may be, to become effective immediately after the opening
of business on the day following the day upon which such subdivision or
combination becomes effective.

          (4)     In case the Company shall, by dividend or otherwise,
distribute to all holders of its Common Stock evidences of its indebtedness,
shares of any class of capital stock or other property (including cash or assets
or securities. but excluding (i) any rights, options or warrants referred to in
paragraph (2) of this Section 12.04, (ii) any dividend or distribution paid
exclusively in cash, (iii) any dividend or distribution referred to in paragraph
(1) of this Section 12.04 and (iv) mergers or consolidations to which Section
12.11 applies), the Conversion Price shall be adjusted so that the same shall
equal the price determined by dividing the Conversion Price in effect
immediately prior to the close of business on the date fixed for the
determination of stockholders entitled to receive such distribution by a
fraction of which the numerator shall be the current market price per share
(determined as provided in paragraph (6) of this Section 12.04) of the Common
Stock on the date fixed for such determination less the then fair market value
(as determined by the Board of directors, whose determination shall be
conclusive and described in a Board Resolution filed with the Trustee) of the
portion of the assets, shares or evidences of indebtedness so distributed
applicable to one share of Common Stock and the denominator shall be such
current market price per share of the Common Stock, such adjustment to become
effective immediately prior to the opening of business on the day following the
date fixed for the determination of stockholders entitled to receive such
distribution. If after any such date fixed for determination, any such
distribution is not in fact made, the Conversion Price shall be immediately
readjusted, effective as of the date of the Board of Directors determines not to
make such distribution, to the Conversion Price that would have been in effect
if such determination date had not been fixed.

          (5)     The reclassification of Common Stock into securities other
than Common Stock (other than any reclassification upon a consolidation or
merger to which Section 12.11 applies) shall be deemed to involve (a) a
distribution of such securities other than Common Stock to all holders of Common
Stock (and the effective date of such reclassification shall be deemed to be
"the date fixed for the determination of stockholders entitled to receive such
distribution" and "the date fixed for such determination" within the meaning of
paragraph (4) of this Section 12.04), and (b) a subdivision or combination, as
the case may be, of the number of shares of Common Stock outstanding immediately
prior to such reclassification into the number of shares of Common Stock
outstanding immediately thereafter (and the effective date of such
reclassification shall be deemed to be "the day upon which such subdivision
becomes effective" or "the day upon which such combination becomes effective",
as the case may be, and "the day upon which such subdivision or combination
becomes effective" within the meaning of paragraph (3) of this Section 12.04).

          (6)     For the purpose of any computation under paragraphs (2) or (4)
of this Section 12.04, the current market price per share of Common Stock on any
date shall be calculated by the Company and be the average of the daily Closing
Prices Per Share for the five consecutive Trading Days selected by the Company
commencing not more than 10 Trading Days before, and ending not later than the
earlier of the day in question and the day before the "ex" date with respect to
the issuance or distribution requiring such computation. For purposes of this
paragraph, the term "‘ex' date," when used with respect to any issuance or
distribution, means the first date on which the Common Stock trades the regular
way in the applicable securities market or on the applicable securities exchange
without the right to receive such issuance or distribution.

          (7)     No adjustment in the Conversion Price shall be required unless
such adjustment (plus any adjustments not previously made by reason of this
paragraph (7)) would require an increase or decrease of at least 1.0% in such
price; provided, however, that any adjustments which by reason of this paragraph
(7) are not required to be made shall be carried forward and taken into account
in any subsequent adjustment. All calculations under this Article shall be made
to the nearest cent or to the nearest one-hundredth of a share, as the case may
be.

          (8)     The Company may make such decreases in the Conversion Price,
for the remaining term of the Securities or any shorter term, in addition to
those required by paragraphs (1), (2), (3) and (4) of this Section 12.04, as it
considers to be advisable in order to avoid or diminish any income tax to any
holders of shares of Common Stock resulting from any dividend or distribution of
stock or issuance of rights or warrants to purchase or subscribe for stock or
from any event treated as such for income tax purposes. The Company shall have
the power to resolve any ambiguity or correct any error in this paragraph (8)
and its actions in so doing shall, absent manifest error, be final and
conclusive.

          (9)     Notwithstanding the foregoing provisions of this Section, no
adjustment of the Conversion Price shall be required to be made (a) upon the
issuance of shares of Common Stock pursuant to any present or future plan for
the reinvestment of dividends or (b) because of a tender or exchange offer of
the character described in Rule l 3e-4(h)(5) under the Exchange Act or any
successor rule thereto.

          (10)     To the extent permitted by applicable law, the Company from
time to time may reduce the Conversion Price by any amount for any period of
time if the period is at least twenty (20) days, the decrease is irrevocable
during such period and the Board of Directors shall have made a determination
that such reduction would be in the best interests of the Company, which
determination shall be conclusive. Whenever the Conversion Price is reduced
pursuant to the preceding sentence, the Company shall give notice of the
reduction to the Holders in the manner provided in Section 1.06 at least fifteen
(15) days prior to the date the reduced Conversion Price takes effect, and such
notice shall state the decreased Conversion Price and the period during which it
will be in effect.

           Section 12.05     Notice of Adjustments of Conversion Price.

           Whenever the Conversion Price is adjusted as herein provided:

          (1)     the Company shall compute the adjusted Conversion Price in
accordance with Section 12.04 and shall prepare a certificate signed by the
Chief Financial Officer of the Company setting forth the adjusted Conversion
Price and showing in reasonable detail the facts upon which such adjustment is
based, and such certificate shall promptly be filed with the Trustee and with
each Conversion Agent; and

          (2)     upon each such adjustment, a notice stating that the
Conversion Price has been adjusted and setting forth the adjusted Conversion
Price shall be required, and as soon as practicable after it is required, such
notice shall be provided by the Company to all Holders in accordance with
Section 1.06.

           Neither the Trustee nor any Conversion Agent shall be under any duty
or responsibility with respect to any such certificate or the information and
calculations contained therein, except to exhibit the same to any Holder of
Securities desiring inspection thereof at its office during normal business
hours, and shall not be deemed to have knowledge of any adjustment in the
Conversion Price unless and until a Responsible Officer of the Trustee shall
have received such a certificate. Until a Responsible Officer of the Trustee
receives such a certificate, the Trustee and each Conversion Agent may assume
without inquiry that the last Conversion Price of which the Trustee has
knowledge of remains in effect.

           Section 12.06     Notice of Certain Corporate Action.

           In case:

          (1)     the Company shall declare a dividend (or any other
distribution) on its Common Stock payable (i) otherwise than exclusively in cash
or (ii) exclusively in cash in an amount that would require any adjustment
pursuant to Section 12.04; or

          (2)     the Company shall authorize the granting to all or
substantially all of the holders of its Common Stock of rights, options or
warrants to subscribe for or purchase any shares of capital stock of any class
or of any other rights; or

          (3)     of any reclassification of the Common Stock, or of any
consolidation, merger or share exchange to which the Company is a party and for
which approval of any stockholders of the Company is required, or of the
conveyance, sale, transfer or lease of all or substantially all of the assets of
the Company; or

          (4)     of the voluntary or involuntary dissolution, liquidation or
winding up of the Company;

then the Company shall cause to be filed at each office or agency maintained for
the purpose of conversion of Securities pursuant to Section 10.02, and shall
cause to be provided to all Holders in accordance with Section 1.06, at least 20
days (or 10 days in any case specified in clause (1) or (2) above) prior to the
applicable record or effective date hereinafter specified, a notice stating (x)
the date on which a record is to be taken for the purpose of such dividend,
distribution, rights, options or warrants, or, if a record is not to be taken,
the date as of which the holders of Common Stock of record to be entitled to
such dividend, distribution, rights, options or warrants are to be determined or
(y) the date on which such reclassification, consolidation, merger, conveyance,
transfer, sale, lease, dissolution, liquidation or winding up is expected to
become effective, and the date as of which it is expected that holders of Common
Stock of record shall be entitled to exchange their shares of Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, conveyance, transfer, sale, lease, dissolution,
liquidation or winding up. Neither the failure to give such notice or the notice
referred to in the following paragraph nor any defect therein shall affect the
legality or validity of the proceedings described in clauses (1) through (4) of
this Section 12.06. If at the time the Trustee shall not be the conversion
agent, a copy of such notice shall also forthwith be filed by the Company with
the Trustee.

          The Company shall cause to be filed at the Corporate Trust Office and
each office or agency maintained for the purpose of conversion of Securities
pursuant to Section 10.02, and shall cause to be provided to all Holders in
accordance with Section 1.06, notice of any tender offer by the Company or any
Subsidiary for all or any portion of the Common Stock at or about the time that
such notice of tender offer is provided to the public generally.

           Section 12.07     Company to Reserve Common Stock.

          The Company shall at all times reserve and keep available, free from
preemptive rights, out of its authorized but unissued Common Stock, for the
purpose of effecting the conversion of Securities, the full number of shares of
Common Stock then issuable upon the conversion of all Outstanding Securities.

           Section 12.08     Taxes on Conversions.

           Except as provided in the next sentence, the Company will pay any and
all taxes and duties that may be payable in respect of the issue or delivery of
shares of Common Stock on conversion of Securities pursuant hereto. The Company
shall not, however, be required to pay any tax or duty which may be payable in
respect of any transfer involved in the issue and delivery of shares of Common
Stock in a name other than that of the Holder of the Security or Securities to
be converted, and no such issue or delivery shall be made unless and until the
Person requesting such issue has paid to the Company the amount of any such tax
or duty, or has established to the satisfaction of the Company that such tax or
duty has been paid.

           Section 12.09     Covenant as to Common Stock.

          The Company agrees that all shares of Common Stock which may be
delivered upon conversion of Securities, upon such delivery, will have been duly
authorized and validly issued and will be fully paid and nonassessable and,
except as provided in Section 12.08, the Company will pay all taxes, liens and
charges with respect to the issue thereof.

           Section 12.10     Cancellation of Converted Securities.

          All Securities delivered for conversion shall be delivered to the
Trustee or its agent to be canceled by or at the direction of the Trustee, which
shall dispose of the same as provided in Section 3.08.

           Section 12.11     Provision in Case of Consolidation, Merger or Sale
of Assets.

          In case of any consolidation or merger of the Company with or into any
other Person, any merger of another Person with or into the Company (other than
a merger which does not result in any reclassification, conversion, exchange or
cancellation of outstanding shares of Common Stock of the Company) or any
conveyance, sale, transfer or lease of all or substantially all of the assets of
the Company, the Person formed by such consolidation or resulting from such
merger or which acquires such assets, as the case may be, shall execute and
deliver to the Trustee a supplemental indenture providing that the Holder of
each Security then Outstanding shall have the right thereafter, during the
period such Security shall be convertible as specified in Section 12.01, to
convert such Security only into the kind and amount of securities, cash and
other property receivable upon such consolidation, merger, conveyance, sale,
transfer or lease by a holder of the number of shares of Common Stock of the
Company into which such Security might have been convened immediately prior to
such consolidation, merger, conveyance, sale, transfer or lease, assuming such
holder of Common Stock of the Company (i) is not (A) a Person with which the
Company consolidated or merged with or into or which merged into or with the
Company or to which such conveyance, sale, transfer or lease was made, as the
case may be (a "Constituent Person"), or (B) an Affiliate of a Constituent
Person and (ii) failed to exercise his or her rights of election, if any, as to
the kind or amount of securities, cash and other property receivable upon such
consolidation, merger, conveyance, sale, transfer or lease (provided that if the
kind or amount of securities, cash and other property receivable upon such
consolidation, merger, conveyance, sale, transfer, or lease is not the same for
each share of Common Stock of the Company held immediately prior to such
consolidation, merger, conveyance, sale, transfer or lease by others than a
Constituent Person or an Affiliate thereof and in respect of which such rights
of election shall not have been exercised ("Non-electing Share"), then for the
purpose of this Section 12.11 the kind and amount of securities, cash and other
property receivable upon such consolidation, merger, conveyance, sale, transfer
or lease by the holders of each Non-electing Share shall be deemed to be the
kind and amount so receivable per share by a plurality of the Non-electing
Shares). Such supplemental indenture shall provide for adjustments which, for
events subsequent to the effective date of such supplemental indenture, shall be
as nearly equivalent as may be practicable to the adjustments provided for in
this Article. The above provisions of this Section 12.11 shall similarly apply
to successive consolidations, mergers, conveyances, sales, transfers or leases.
Notice of the execution of such a supplemental indenture shall be given by the
Company to the Holder of each Security as provided in Section 1.06 promptly upon
such execution.

           Neither the Trustee nor any Conversion Agent shall be under any
responsibility to determine the correctness of any provisions contained in any
such supplemental indenture relating either to the kind or amount of shares of
stock or other securities or property or cash receivable by Holders of
Securities upon the conversion of their Securities after any such consolidation,
merger, conveyance, transfer, sale or lease or to any such adjustment, but may
accept as conclusive evidence of the correctness of any such provisions, and
shall be protected in relying upon, an Opinion of Counsel with respect thereto,
which the Company shall cause to be furnished to the Trustee upon request.

           Section 12.12     Rights Issued in Respect of Common Stock.

           Rights or warrants distributed by the Company to all holders of
Common Stock entitling the holders thereof to subscribe for or purchase shares
of the Company's capital stock (either initially or under certain
circumstances), which rights or warrants, until the occurrence of a specified
event or events ("Trigger Event"):

                (i)     are deemed to be transferred with such shares of Common
Stock,

                (ii)     are not exercisable, and

                (iii)     are also issued in respect of future issuances of
Common Stock

shall not be deemed distributed for purposes of Section 12.04(2) until the
occurrence of the earliest Trigger Event. In addition, in the event of any
distribution of rights or warrants, or any Trigger Event with respect thereto,
that shall have resulted in an adjustment to the Conversion Price under Section
12.04(2), (A) in the case of any such rights or warrants which shall all have
been redeemed or repurchased without exercise by any holders thereof, the
Conversion Price shall be readjusted upon such final redemption or repurchase to
give effect to such distribution or Trigger Event, as the case may be, as though
it were a cash distribution, equal to the per share redemption or repurchase
price received by a holder of Common Stock with respect to such rights or
warrants (assuming such holder had retained such rights or warrants), made to
all holders of Common Stock as of the date of such redemption or repurchase, and
(B) in the case of any such rights or warrants all of which shall have expired
without exercise by any holder thereof, the Conversion Price shall be readjusted
as if such issuance had not occurred.

           Section 12.13     Responsibility of Trustee for Conversion
Provisions.

          The Trustee and any Conversion Agent shall not at any time be under
any duty or responsibility to any Holder of Securities to determine whether any
facts exist which may require any adjustment of the Conversion Price, or with
respect to the nature or extent of any such adjustment when made, or with
respect to the method employed, herein or in any supplemental indenture provided
to be employed, in making the same, or whether a supplemental indenture need be
entered into. Neither the Trustee nor any Conversion Agent shall be accountable
with respect to the validity or value (or the kind or amount) of any Common
Stock, or of any other securities or property or cash, which may at any time be
issued or delivered upon the conversion of any Security; and it or they do not
make any representation with respect thereto. Neither the Trustee nor any
Conversion Agent shall be responsible for any failure of the Company to make or
calculate any cash payment or to issue, transfer or deliver any shares of Common
Stock or share certificates or other securities or property or cash upon the
surrender of any Security for the purpose of conversion; and neither the Trustee
nor any Conversion Agent shall be responsible for any failure of the Company to
comply with any of the covenants of the Company contained in this Article.

ARTICLE XIII
SUBORDINATION OF SECURITIES

           Section 13.01    Securities Subordinate to Senior Debt.

           The Company covenants and agrees, and each Holder of a Security, by
its acceptance thereof, likewise covenants and agrees, that, to the extent and
in the manner hereinafter set forth in this Article (subject to the provisions
of Article IV), the indebtedness represented by the Securities and the payment
of the principal of, premium, if any (including the Make-Whole Payment, if any),
or interest on, each and all of the Securities (including, but not limited to,
the Redemption Price with respect to the Securities called for redemption in
accordance with Article XI), are hereby expressly made subordinate and subject
in right of payment to the prior payment in full of all Senior Debt.

           Section 13.02    No Payment in Certain Circumstances. Payment over of
Proceeds.

           No payment shall be made with respect to the principal of, premium,
if any (including the Make-Whole Payment, if any), or interest on the Securities
(including, but not limited to, the Redemption Price with respect to the
Securities called for redemption in accordance with Article XI), except payments
and distributions made by the Trustee as permitted by Section 13.09, if:

                (i)     a default in the payment of principal, premium, if any,
or interest (including a default under any redemption obligation) or other
amounts with respect to any Senior Debt occurs and is continuing (or, in the
case of Senior Debt for which there is a period of grace, in the event of such a
default that continues beyond the period of grace, if any, specified in the
instrument or lease evidencing such Senior Debt) unless and until such default
shall have been cured or waived or shall have ceased to exist; or

                (ii)     any other default occurs and is continuing with respect
to any Designated Senior Debt that then permits holders of such Designated
Senior Debt to accelerate its maturity and the Trustee receives a notice of the
default (a "Payment Blockage Notice") from a Representative or holder of such
Designated Senior Debt or the Company.

           If the Trustee receives any Payment Blockage Notice pursuant to
clause (ii) above, no subsequent Payment Blockage Notice shall be effective for
purposes of this Section unless and until (A) at least 365 days shall have
elapsed since the initial effectiveness of the immediately prior Payment
Blockage Notice, and (B) all scheduled payments of principal, premium, if any
(including the Make-Whole Payment, if any), and interest on the Securities that
have come due have been paid in full. No nonpayment default that existed or was
continuing on the date of delivery of any Payment Blockage Notice to the Trustee
shall be, or be made, the basis for a subsequent Payment Blockage Notice.

           The Company may and shall resume payments on and distributions in
respect of the Securities upon the earlier of:

           (1)     in the case of a default referred to in clause (i) above, the
date upon which the default is cured or waived or ceases to exist, or

           (2)     in the case of a default referred to in clause (ii) above,
the date upon which the default is cured or waived or ceases to exist or 179
days pass after the Payment Blockage Notice is received if the maturity of such
Designated Senior Debt has not been accelerated, unless this Article XIII
otherwise prohibits the payment or distribution at the time of such payment or
distribution.

           If, notwithstanding the foregoing, the Trustee or any Holder of
Securities receives any payment or distribution of assets of the Company at a
time when such payment or distribution is prohibited by the foregoing
provisions, the Trustee or such Holder, as the case may be, shall hold the
payment or distribution in trust for the benefit of the holders of the Senior
Debt and shall pay or deliver the payment or distribution to the holders of the
Senior Debt remaining unpaid or provided for or to the trustee under any
indenture pursuant to which any instruments evidencing any of such Senior Debt
may have been issued. Such payment will be made ratably according to the
aggregate amounts remaining unpaid on account of the Senior Debt, to the extent
necessary to make payment in full of all such Senior Debt remaining unpaid,
after giving effect to any concurrent payment or distribution to the holders of
such Senior Debt.

           In the event of (a) any insolvency or bankruptcy case or proceeding,
or any receivership, liquidation, reorganization or other similar case or
proceeding in connection therewith, relative to the Company or to its creditors,
as such, or to its assets, or (b) any liquidation, dissolution or other winding
up of the Company, whether voluntary or involuntary and whether or not involving
insolvency or bankruptcy, or (c) any assignment for the benefit of creditors or
any other marshaling of assets and liabilities of the Company, then and in any
such event the holders of Senior Debt shall be entitled to receive payment in
full of all amounts due or to become due on or in respect of all Senior Debt
before the Holders of the Securities are entitled to receive any payment on
account of principal of, premium, if any (including the Make-Whole Payment, if
any), or interest on the Securities or on account of the purchase, redemption or
other acquisition of Securities, and to that end the holders of Senior Debt
shall be entitled to receive, for application to the payment thereof, any
payment or distribution of any kind or character, whether in cash, securities or
other property, which may be payable or deliverable in respect of the Securities
in any such case, proceeding, dissolution, liquidation or other winding up or
event.

           In the event that, notwithstanding the foregoing provisions of this
Section, the Trustee or the Holder of any Security shall have received any
payment or distribution of assets of the Company of any kind or character,
whether in cash, securities or other property, before all Senior Debt is paid in
full, and if such fact shall, at or prior to the time of such payment or
distribution, have been made known to the Trustee or, as the case may be, such
Holder, then and in such event such payment or distribution shall be paid over
or delivered forthwith to the trustee in bankruptcy, receiver, liquidating
trustee, custodian, assignee, agent or other Person making payment or
distribution of assets of the Company for application to the payment of all
Senior Debt remaining unpaid, to the extent necessary to pay all Senior Debt in
full, after giving effect to any concurrent payment or distribution to or for
the holders of Senior Debt.

           For purposes of this Article only, the words "cash, securities or
other property" shall not be deemed to include shares of capital stock of the
Company as reorganized or readjusted, or securities of the Company or any other
corporation provided for by a plan of reorganization or readjustment, which
shares of stock or securities are subordinated in right of payment to all then
outstanding Senior Debt to substantially the same extent as, or to a greater
extent than, the Securities are so subordinated as provided in this Article. The
consolidation of the Company with, or the merger of the Company into, another
Person or the liquidation or dissolution of the Company following the conveyance
or transfer of its properties and assets substantially as an entirety to another
Person upon the terms and conditions set forth in Article VII shall not be
deemed a dissolution, winding up, liquidation, reorganization, assignment for
the benefit of creditors or marshaling of assets and liabilities of the Company
for the purposes of this Section if the Person formed by such consolidation or
into which the Company is merged or which acquires by conveyance or transfer
such properties and assets substantially as an entirety, as the case may be,
shall, as a part of such consolidation, merger, conveyance or transfer, comply
with the conditions set forth in Article VII.

           Section 13.03    Prior Payment to Senior Debt upon Acceleration of
Securities.

           In the event of the acceleration of the Securities because of an
Event of Default, no payment or distribution shall be made to the Trustee or any
Holder of Securities in respect of the principal of, premium, if any (including
the Make-Whole Payment, if any), or interest on the Securities (including, but
not limited to, the Redemption Price with respect to the Securities called for
redemption in accordance with Article XI), except payments and distributions
made by the Trustee as permitted by Section 13.09, until all Senior Debt has
been paid in full in cash or other payment satisfactory to the holders of Senior
Debt or such acceleration is rescinded in accordance with the terms of this
Indenture. If payment of the Securities is accelerated because of an Event of
Default, the Company shall promptly notify holders of Senior Debt of the
acceleration.

           Section 13.04     Payment Permitted if No Default.

           Nothing contained in this Article or elsewhere in this Indenture or
in any of the Securities shall prevent (a) the Company, at any time except
during the pendency of any case, proceeding, dissolution, liquidation or other
winding up, assignment for the benefit of creditors or other marshaling of
assets and liabilities of the Company referred to in Section 13.02, or during
the circumstances referred to in the first paragraph of Section 13.02, or under
the conditions described in Section 13.03, from making payments at any time of
principal of, premium, if any (including the Make-Whole Payment, if any), or
interest on the Securities, or (b) the application by the Trustee of any money
deposited with it hereunder to the payment of or on account of the principal of,
premium, if any (including the Make-Whole Payment, if any), or interest on the
Securities or the retention of such payment by the Holders, if, at the time of
such application by the Trustee, it did not have knowledge that such payment
would have been prohibited by the provisions of this Article.

           Section 13.05    Subrogation to Rights of Holders of Senior Debt.

           Subject to the payment in full of all Senior Debt, the Holders of the
Securities shall be subrogated to the extent of the payments or distributions
made to the holders of such Senior Debt pursuant to the provisions of this
Article to the rights of the holders of such Senior Debt to receive payments and
distributions of cash, securities or other property applicable to the Senior
Debt until the principal of, premium, if any (including the Make-Whole Payment,
if any), and interest on the Securities shall be paid in full. For purposes of
such subrogation, no payments or distributions to the holders of the Senior Debt
of any cash, securities or other property to which the Holders of the Securities
or the Trustee would be entitled except for the provisions of this Article, and
no payments over pursuant to the provisions of this Article to the holders of
Senior Debt by Holders of the Securities or the Trustee, shall, as among the
Company, its creditors other than holders of Senior Debt and the Holders of the
Securities, be deemed to be a payment or distribution by the Company to or on
account of the Senior Debt.

           Section 13.06    Provisions Solely to Define Relative Rights.

           The provisions of this Article are and are intended solely for the
purpose of defining the relative rights of the Holders of the Securities on the
one hand and the holders of Senior Debt on the other hand. Nothing contained in
this Article or elsewhere in this Indenture or in the Securities is intended to
or shall (i) impair, as among the Company, its creditors other than holders of
Senior Debt and the Holders of the Securities, the obligation of the Company,
which is absolute and unconditional, to pay to the Holders of the Securities the
principal of, premium, if any (including the Make-Whole Payment, if any), and
interest on the Securities as and when the same shall become due and payable in
accordance with their terms; or (ii) affect the relative rights against the
Company of the Holders of the Securities and creditors of the Company other than
the holders of Senior Debt; or (iii) prevent the Trustee or the Holder of any
Security from exercising all remedies otherwise permitted by applicable law upon
default under this Indenture, subject to the rights, if any, under this Article
of the holders of Senior Debt to receive cash, securities or other property
otherwise payable or deliverable to the Trustee or such Holder.

           Section 13.07    Trustee to Effectuate Subordination.

           Each Holder of a Security by its acceptance thereof authorizes and
directs the Trustee on its behalf to take such action as may be necessary or
appropriate to effectuate the subordination provided in this Article and
appoints the Trustee its attorney-in-fact for any and all such purposes.

           Section 13.08    No Waiver of Subordination Provisions.

           No right of any present or future holder of any Senior Debt to
enforce subordination as herein provided shall at any time in any way be
prejudiced or impaired by any act or failure to act on the part of the Company,
or by any non-compliance by the Company with the terms, provisions and covenants
of this Indenture, regardless of any knowledge thereof any such holder may have
or be otherwise charged with.

           Without in any way limiting the generality of the foregoing
paragraph, the holders of Senior Debt may, at any time and from time to time,
without the consent of or notice to the Trustee or the Holders of the
Securities, without incurring responsibility to the Holders of the Securities
and without impairing or releasing the subordination provided in this Article or
the obligations hereunder of the Holders of the Securities to the holders of
Senior Debt, do any one or more of the following: (i) change the manner, place
or terms of payment or extend the time of payment of, or renew or alter, Senior
Debt, or otherwise amend or supplement in any manner Senior Debt or any
instrument evidencing the same or any agreement under which Senior Debt is
outstanding; (ii) sell, exchange, release or otherwise deal with any property
pledged, mortgaged or otherwise securing Senior Debt; (iii) release any Person
liable in any manner for the collection of Senior Debt; and (iv) exercise or
refrain from exercising any rights against the Company and any other Person.

           Section 13.09    Notice to Trustee.

           The Company shall give prompt written notice to the Trustee of any
fact known to the Company which would prohibit the making of any payment to or
by the Trustee in respect of the Securities. Notwithstanding the provisions of
this Article or any other provision of this Indenture, the Trustee shall not be
charged with knowledge of the existence of any facts which would prohibit the
making of any payment to or by the Trustee in respect of the Securities unless
and until a Responsible Officer of the Trustee shall have received written
notice thereof from the Company or a Representative or a holder of Senior Debt
(including, without limitation, a holder of Designated Senior Debt) and, prior
to the receipt of any such written notice, the Trustee, in the absence of its
negligence, willful misconduct or bad faith, shall be entitled in all respects
to assume that no such facts exist; provided, however, that if the Trustee shall
not have received the notice provided for in this Section 13.09 at least two
Business Days prior to the date upon which by the terms hereof any money may
become payable for any purpose (including, without limitation, the payment of
the principal of, premium, if any (including the Make-Whole Payment, if any), or
interest on any Security), then, anything herein contained to the contrary
notwithstanding, the Trustee shall have full power and authority to receive such
money and to apply the same to the purpose for which such money was received and
shall not be affected by any notice to the contrary which may be received by it
within one Business Day prior to such date.

           Notwithstanding anything in this Article XIII to the contrary,
nothing shall prevent any payment by the Trustee to the Holders of monies
deposited with it pursuant to Section 4.01, and any such payment shall not be
subject to the provisions of Section 13.02 or 13.03.

           In the absence of the Trustee's negligence, willful misconduct or bad
faith, the Trustee shall be entitled to rely on the delivery to it of a written
notice by a Person representing himself to be a Representative or a holder of
Senior Debt (including, without limitation, a holder of Designated Senior Debt)
to establish that such notice has been given by a Representative or a holder of
Senior Debt (including, without limitation, a holder of Designated Senior Debt).
In the event that the Trustee determines in good faith that further evidence is
required with respect to the right of any Person as a holder of Senior Debt to
participate in any payment or distribution pursuant to this Article, the Trustee
may request such Person to furnish evidence to the reasonable satisfaction of
the Trustee as to the amount of Senior Debt held by such Person, the extent to
which such Person is entitled to participate in such payment or distribution and
any other facts pertinent to the rights of such Person under this Article, and
if such evidence is not furnished, the Trustee may defer any payment to such
Person pending judicial determination as to the right of such Person to receive
such payment.

           Section 13.10    Reliance on Judicial Order or Certificate of
Liquidating Agent.

           Upon any payment or distribution of assets of the Company referred to
in this Article, the Trustee and the Holders of the Securities shall be entitled
to rely upon any order or decree entered by any court of competent jurisdiction
in which such insolvency, bankruptcy, receivership, liquidation, reorganization,
dissolution, winding up or similar case or proceeding is pending, or a
certificate of the trustee in bankruptcy, receiver, liquidating trustee,
custodian, assignee for the benefit of creditors, agent or other Person making
such payment or distribution, delivered to the Trustee or to the Holders of
Securities, for the purpose of ascertaining the Persons entitled to participate
in such payment or distribution, the holders of the Senior Debt and other
indebtedness of the Company, the amount thereof or payable thereon, the amount
or amounts paid or distributed thereon and all other facts pertinent thereto or
to this Article.

           Section 13.11    Trustee Not Fiduciary for Holders of Senior Debt.

           The Trustee shall not be deemed to owe any fiduciary duty to the
holders of Senior Debt and shall not be liable to any such holders if it shall
in good faith mistakenly pay over or distribute to Holders of Securities or to
the Company or to any other Person cash, securities or other property to which
any holders of Senior Debt shall be entitled by virtue of this Article or
otherwise.

           Section 13.12    Reliance by Holders of Senior Debt on Subordination
Provisions.

           Each Holder by accepting a Security acknowledges and agrees that the
foregoing subordination provisions are, and are intended to be, an inducement
and a consideration to each holder of any Senior Debt, whether such Senior Debt
was created or acquired before or after the issuance of the Securities, to
acquire and continue to hold, or to continue to hold, such Senior Debt and such
holder of Senior Debt shall be deemed conclusively to have relied on such
subordination provisions in acquiring and continuing to hold, or in continuing
to hold, such Senior Debt, and no amendment or modification of the provisions
contained herein shall diminish the rights of such holders of Senior Debt unless
such holders shall have agreed in writing thereto.

           Section 13.13    Rights of Trustee as Holder of Senior Debt;
Preservation of Trustee's Rights.

          The Trustee in its individual capacity shall be entitled to all the
rights set forth in this Article with respect to any Senior Debt which may at
any time be held by it, to the same extent as any other holder of Senior Debt,
and nothing in this Indenture shall deprive the Trustee of any of its rights as
such holder.

          Nothing in this Article shall apply to claims of, or payments to, the
Trustee under or pursuant to Section 6.07.

           Section 13.14    Article Applicable to Paying Agents.

           In case at any time any Paying Agent other than the Trustee shall
have been appointed by the Company and be then acting, hereunder, the term
"Trustee" as used in this Article shall in such case (unless the context
otherwise requires) be construed as extending to and including such Paying Agent
within its meaning as fully for all intents and purposes as if such Paying Agent
were named in this Article in addition to or in place of the Trustee; provided,
however, that Section 13.13 shall not apply to the Company or any Affiliate of
the Company if it or such Affiliate acts as Paying Agent.

           Section 13.15    Certain Conversions Deemed Payment.

           For the purposes of this Article only, (i) the issuance and delivery
of junior securities upon conversion of Securities in accordance with Article
XII shall not be deemed to constitute a payment or distribution on account of
the principal of or premium or interest on Securities or on account of the
purchase or other acquisition of Securities, and (ii) the payment, issuance or
delivery of cash (except in satisfaction of fractional shares pursuant to
Section 12.03), property or securities (other than junior securities) upon
conversion of a Security shall be deemed to constitute payment on account of the
principal of such Security. For the purposes of this Section, the term "junior
securities" means (a) shares of any stock of any class of the Company and
securities into which the Securities are convertible pursuant to Article XII and
(b) securities of the Company which are subordinated in right of payment to all
Senior Debt which may be outstanding at the time of issuance or delivery of such
securities to substantially the same extent as, or to a greater extent than, the
Securities are so subordinated as provided in this Article. Nothing contained in
this Article or elsewhere in this Indenture or in the Securities is intended to
or shall impair, as among the Company, its creditors other than holders of
Senior Debt and the Holders of the Securities, the right, which is absolute and
unconditional, of the Holder of any Security to convert such Security in
accordance with Article XII.

ARTICLE XIV
HOLDERS LISTS AND REPORTS BY TRUSTEE AND COMPANY

          Section 14.01     Company to Furnish Trustee Names and Addresses of
Holders.

           The Company will furnish or cause to be furnished to the Trustee:

          (1)     semi annually, not more than 15 days after the Regular Record
Date, a list, in such form as the Trustee may reasonably require, of the names
and addresses of the Holders of Securities as of such Regular Record Date, and

          (2)     at such other times as the Trustee may reasonably request in
writing, within 30 days after the receipt by the Company of any such request, a
list of similar form and content as of a date not more than 15 days prior to the
time such list is furnished; provided, however, that no such list need be
furnished so long as the Trustee is acting as Security Registrar.

           Section 14.02     Preservation of Information.

           (1)     The Trustee shall preserve, in as current a form as is
reasonably practicable, the names and addresses of Holders contained in the most
recent list furnished to the Trustee as provided in Section 14.01 and the names
and addresses of Holders received by the Trustee in its capacity as Security
Registrar. The Trustee may destroy any list, if any, furnished to it as provided
in Section 14.01 upon receipt of a new list so furnished.

          (2)     The rights of Holders to communicate with other Holders with
respect to their rights under this Indenture or under the Securities, and the
corresponding rights and duties of the Trustee, shall be as provided by the
Trust Indenture Act.

          (3)     Every Holder of Securities, by receiving and holding the same,
agrees with the Company and the Trustee that neither the Company nor the Trustee
nor any agent of either of them shall be held accountable by reason of any
disclosure of information as to names and addresses of Holders made pursuant to
the Trust Indenture Act.

           Section 14.03    Reports by Trustee.

          (1)     The Trustee shall transmit to Holders such reports concerning
the Trustee and its actions under this Indenture as may be required pursuant to
the Trust Indenture Act at the times and in the manner provided pursuant
thereto.

          (2)     A copy of each such report shall, at the time of such
transmission to Holders, be filed by the Trustee with each stock exchange upon
which the Securities are listed, with the SEC and with the Company. The Company
will notify the Trustee when the Securities are listed on any stock exchange.

           Section 14.04    Reports by Company.

          The Company shall file with the Trustee and the SEC, and transmit to
Holders, such information, documents and other reports, and such summaries
thereof, as may be required pursuant to the Trust Indenture Act at the times and
in the manner provided pursuant to such Act; provided that any such information,
documents or reports required to be filed with the SEC pursuant to Section 13 or
15(d) of the Exchange Act shall be filed with the Trustee within 15 days after
the same is so required to be filed with the SEC.

ARTICLE XV
IMMUNITY OF STOCKHOLDERS, OFFICERS AND DIRECTORS

           Section 15.01    Indenture and Securities Solely Corporate
Obligations.

           No recourse for the payment of the principal of, premium, if any
(including the Make-Whole Payment, if any), or interest on any Security and no
recourse under or upon any obligation, covenant or agreement of the Company in
this Indenture or in any supplemental indenture or in any Security, or because
of the creation of any indebtedness represented thereby, shall be had against
any incorporator, stockholder, employee, agent, officer, director or Subsidiary,
as such, past, present or future, of the Company or of any successor
corporation, whether by virtue of any constitution, statute or rule of law, or
by the enforcement of any assessment or penalty or otherwise; it being expressly
understood that all such liability is hereby waived and released as a condition
of, and as a consideration for, the execution of this Indenture and the issue of
the Securities.

           IN WITNESS WHEREOF, the parties hereto have caused this Indenture to
be duly executed all as of the day and year first above written.

MONMOUTH CAPITAL CORPORATION

By:                  /s/ Eugene W. Landy                                      
         Name:
         Title:




WILMINGTON TRUST COMPANY,
as Trustee

By:                  /s/ Mary St. Amand                                
         Name:  Mary St. Amand
         Title:  Assistant Vice President


EXHIBIT A


FORM OF SECURITY

[Face of Security]

8% Convertible Subordinated Debentures due 2013

Monmouth Capital Corporation

          THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE "SECURITIES ACT"), OR ANY STATE SECURITIES LAWS AND
NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE OFFERED,
SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, REGISTRATION.

          THE HOLDER OF THIS SECURITY, BY ITS ACCEPTANCE HEREOF, REPRESENTS,
ACKNOWLEDGES AND AGREES FOR THE BENEFIT OF THE COMPANY THAT: (I) IT HAS ACQUIRED
A "RESTRICTED" SECURITY WHICH HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT;
(II) IT WILL NOT OFFER, SELL OR OTHERWISE TRANSFER THIS SECURITY, PRIOR TO THE
DATE (THE "RESALE RESTRICTION TERMINATION DATE") WHICH IS TWO YEARS (OR SUCH
SHORTER PERIOD AS SHALL BE PERMITTED AS A RESULT OF AN AMENDMENT TO THE RULES
UNDER THE SECURITIES ACT IN RESPECT THEREOF) AFTER THE LATER OF THE DATE OF
ORIGINAL ISSUANCE HEREOF AND THE LAST DATE ON WHICH MONMOUTH CAPITAL CORPORATION
(THE "COMPANY") OR ANY "AFFILIATE" OF THE COMPANY WAS THE OWNER OF THIS SECURITY
(OR ANY PREDECESSOR OF SUCH SECURITY) EXCEPT (A) TO THE COMPANY, (B) PURSUANT TO
A REGISTRATION STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES
ACT OR (C) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT AND, IN EACH CASE, IN ACCORDANCE WITH THE APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY APPLICABLE
JURISDICTION; AND (III) IT WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO,
NOTIFY ANY PURCHASER FROM IT OF THIS SECURITY OF THE RESALE RESTRICTIONS SET
FORTH IN (II) ABOVE. IF ANY RESALE OR OTHER TRANSFER OF THIS SECURITY IS
PROPOSED TO BE MADE PURSUANT TO CLAUSE (II) (C) ABOVE PRIOR TO THE RESALE
RESTRICTION TERMINATION DATE, THE TRANSFEROR SHALL DELIVER A LETTER FROM THE
TRANSFEREE CONTAINING CERTAIN REPRESENTATIONS AND AGREEMENTS RELATING TO THE
RESTRICTIONS ON TRANSFER OF THIS SECURITY. ANY OFFER, SALE OR OTHER DISPOSITION
PURSUANT TO THE FOREGOING CLAUSE (II) (C) IS SUBJECT TO THE RIGHT OF THE ISSUER
OF THIS SECURITY AND THE TRUSTEE TO REQUIRE THE DELIVERY OF AN OPINION OF
COUNSEL, CERTIFICATIONS OR OTHER INFORMATION ACCEPTABLE TO THEM IN FORM AND
SUBSTANCE. THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE
RESALE RESTRICTION TERMINATION DATE.

          ANY PURCHASER OR HOLDER OF THESE SECURITIES OR ANY INTEREST IN THESE
SECURITIES WILL BE DEEMED TO HAVE REPRESENTED AND WARRANTED BY ITS PURCHASE AND
HOLDING OF THIS SECURITY OR INTEREST IN THIS SECURITY THAT EITHER (I) NO PART OF
THE ASSETS TO BE USED TO PURCHASE THE DEBENTURES CONSTITUTES ASSETS OF ANY
EMPLOYEE BENEFIT PLAN (AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED, REFERRED TO AS ERISA) THAT IS SUBJECT
TO TITLE I OF ERISA OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED, REFERRED TO AS THE CODE; OR (II) PART OF THE ASSETS TO BE USED TO
PURCHASE THE DEBENTURES CONSTITUTE ASSETS OF ONE OR MORE EMPLOYEE BENEFIT PLANS
SUBJECT TO TITLE I OF ERISA OR SECTION 4975 OF THE CODE AND THE PURCHASE AND
HOLDING OF SUCH DEBENTURES IS EXEMPT FROM THE PROHIBITED TRANSACTION RULES OF
SECTION 4975 OF THE CODE AND SECTION 406 OF ERISA OR THE PURCHASE AND HOLDING OF
SUCH DEBENTURES WOULD NOT RESULT IN SUCH A PROHIBITED TRANSACTION.

8% Convertible Subordinated Debentures due 2013

No. ____ $_____________


MONMOUTH CAPITAL CORPORATION

          promises to pay to_______________________________________________, or
registered assigns, the principal amount of
_____________________________________________ Dollars
($____________________________) (which principal amount may from time to time be
increased or decreased to such other principal amount by adjustments made on the
records of the Trustee hereinafter referred to in accordance with the
within-mentioned Indenture) on October 23, 2013.

Interest Payment Dates: April 30 and October 31

Regular Record Dates: April 15 and October 15

Subject to Restrictions set forth in this Security.

MONMOUTH CAPITAL CORPORATION

By:                                                                   
         Name:
         Title:



TRUSTEE'S CERTIFICATE OF AUTHENTICATION

          This is one of the Securities referred to in the within-mentioned
Indenture.

WILMINGTON TRUST COMPANY,
not in its individual capacity, but solely as the
Trustee

By:                                                                   
          Authorized officer


Date: _________________, ____

[Back of Security]

8% Convertible Subordinated Debentures due 2013

           Capitalized terms used herein shall have the meanings assigned to
them in the Indenture referred to below unless otherwise indicated.

          (1)     Interest. Monmouth Capital Corporation, a New Jersey
corporation (as further defined in the Indenture, the "Company"), promises to
pay interest on the principal amount of this Security at the rate of 8% per
annum from October 23, 2003 until Maturity. The Company will pay interest
semiannually in arrears on April 30 and October 31 of each year (each an
"Interest Payment Date"), or if any such day is not a Business Day, on the next
succeeding Business Day. Interest on the Securities will accrue from the most
recent date to which interest has been paid or, if no interest has been paid,
from the Issue Date; provided that if there is no existing Default in the
payment of interest, and if this Security is authenticated between a Regular
Record Date referred to on the face of this Security and the next succeeding
Interest Payment Date, interest shall accrue from such next succeeding Interest
Payment Date. The first Interest Payment Date shall be April 30, 2004. The
Company shall pay interest (including post-petition interest in any proceeding
under any applicable Federal or State bankruptcy, insolvency, reorganization or
other similar law) on overdue principal and premium, if any (including the
Make-Whole Payment, if any), from time to time on demand at a rate that is 1%
per annum in excess of the rate then in effect, to the extent lawful; and it
shall pay interest (including post-petition interest in any proceeding under any
applicable Federal or State bankruptcy, insolvency, reorganization or other
similar law) on overdue installments of interest (without regard to any
applicable grace periods) from time to time on demand at the same rate to the
extent lawful. Interest will be computed on the basis of a 360-day year of
twelve 30-day months.

          (2)     Method of Payment. The Company shall pay interest on the
Securities to the Persons who are registered Holders of Securities at the close
of business on the April 15 or October 15 next preceding the Interest Payment
Date, even if such Securities are canceled after such record date and on or
before such Interest Payment Date, except as provided in Section 3.06 of the
Indenture with respect to Defaulted Interest. All payments of principal,
premium, if any (including the Make-Whole Payment, if any), and interest will be
made by check mailed to the Holders at their addresses set forth in the Security
Register, except that a Holder of at least $500,000 aggregate principal amount
of Securities may request that such payments be made by wire transfer to an
account specified by such Holder. Such Holder must provide wire transfer
instructions to the Company or the Paying Agent at least 15 days prior to the
applicable payment date. All payments shall be in such coin or currency of the
United States as at the time of payment is legal tender for payment of public
and private debts.

          (3)     Paying Agent, Registrar and Conversion Agent. Initially,
Wilmington Trust Company, the Trustee under the Indenture, will act as Paying
Agent, Security Registrar and Conversion Agent. The Company may change any
Paying Agent, Security Registrar or Conversion Agent without notice to any
Holder. The Company or any of its Subsidiaries may act in any such capacity.

          (4)     Indenture. The Company issued the Securities under an
Indenture dated as of October 23, 2003 (the "Indenture") between the Company and
the Trustee. The terms of the Securities include those stated in the Indenture
and those made part of the Indenture by reference to the Trust Indenture Act.
The Securities are subject to all such terms, and Holders are referred to the
Indenture and the Trust Indenture Act for a statement of such terms. To the
extent any provision of this Security conflicts with the express provisions of
the Indenture, the provisions of the Indenture shall govern and be controlling.
The Securities are obligations of the Company limited to $10,000,000 in
principal amount except as provided in Section 3.05 of the Indenture.

          (5)     Provisional Redemption. Prior to October 23, 2004, the Company
may redeem the Securities ("Provisional Redemption"), in whole or in part, upon
not more than 30 nor more than 60 days' notice prior to the Redemption Date, at
a Redemption Price equal to 100% of the principal amount of the Securities to be
redeemed plus accrued and unpaid interest, if any, to but excluding the
Redemption Date, if the Closing Price of the Common Stock shall have exceeded
150% of the Conversion Price then in effect for at least 20 Trading Days in any
consecutive 30-day Trading Day period ending on the Trading Day prior to the
date mailing of the notice of Provisional Redemption pursuant to Section 11.06
of the Indenture (the "Notice Date"). Upon any such Provisional Redemption, the
Company shall make an additional payment (the "Make-Whole Payment") in cash or,
at the election of the Company upon satisfaction of the conditions in Section
11.10 of the Indenture, in Common Stock or a combination of cash and Common
Stock, as specified in the notice of redemption, with respect to the Securities
called for redemption to Holders on the Notice Date in an amount equal to $80
per $1,000 aggregate principal amount of Securities, minus the amount of any
interest actually paid or accrued and unpaid on each $1,000 aggregate principal
amount of Securities so redeemed (including any Predecessor Securities) prior to
the Redemption Date. The Company shall make the Make-Whole Payment on all
Securities called for Provisional Redemption, including any Securities converted
into Common Stock pursuant to the terms of the Indenture after the Notice Date
and prior to the Redemption Date. The Make-Whole Payment for Securities
converted into Common Stock after the Notice Date and prior to the Redemption
Date will not be reduced by the accrued and unpaid interest. For purposes of
this paragraph, the payments made in Common Stock will be determined by the
Company and each share of Common Stock to be delivered shall be valued at an
amount equal to 95% of the average of the Closing Price Per Share of the Common
Stock for the five consecutive Trading Days immediately preceding and including
the third Trading Day prior to the Redemption Date.

          (6)     Optional Redemption. On or after October 23, 2004, the Company
may redeem the Securities ("Optional Redemption"), in whole or in part, in cash
upon not less than 30 nor more than 60 days' notice, at the Redemption Prices
(expressed as percentages of principal amount) set forth below for the 12-month
periods beginning on:

PERIOD REDEMPTION PRICE
October 23, 2004 110% October 23, 2005 110% October 23, 2006 110% October 23,
2007 110% October 23, 2008 105% October 23, 2009 and thereafter 100%


           In each case, the Company will pay accrued and unpaid interest
thereon, if any, to but excluding the applicable Redemption Date. If the
Redemption Date falls after a Record Date and prior to an Interest Payment Date,
interest will be paid to the Holder on the Redemption Date.

          (7)     Notice of Redemption. Notice of redemption will be mailed by
first class mail at least 30 days but not more than 60 days before the
Redemption Date to each Holder whose Securities are to be redeemed at its
registered address. Notices of redemption may not be conditional. No Securities
of U.S. $1,000 or less may be redeemed in part. Securities in denominations
larger than U.S. $1,000 may be redeemed in part but only in whole multiples of
U.S. $1,000, unless all of the Securities held by a Holder are to be redeemed.
On and after the Redemption Date, interest shall cease to accrue on Securities
or portions thereof called for redemption.

          (8)     Mandatory Redemption. The Company shall not be required to
make mandatory redemption payments with respect to the Securities.

          (9)     Denominations, Transfer, Exchange. The Securities are in
registered form without coupons in denominations of U.S. $1,000 and integral
multiples of U.S. $1,000. The transfer of Securities may be registered and
Securities may be exchanged as provided in the Indenture. The Security Registrar
and the Trustee may require a Holder, among other things, to furnish appropriate
endorsements and transfer documents and the Company may require a Holder to pay
any taxes and fees required by law or permitted by the Indenture. The Company
need not exchange or register the transfer of any Security or portion of a
Security selected for redemption, except for the unredeemed portion of any
Security being redeemed in part. Also, the Company need not exchange or register
the transfer of any Securities for a period of 15 days before a selection of
Securities to be redeemed or during the period between a Regular Record Date and
the corresponding Interest Payment Date.

          (10)     Persons Deemed Owners. The registered Holder may be treated
as its owner for all purposes.

          (11)     Amendment and Supplement. Subject to certain exceptions, the
Indenture may be amended or supplemented with the written consent of the Holders
of at least a majority in aggregate principal amount of the Outstanding
Securities. Without the consent of any Holder, the Company and the Trustee may
amend or supplement the Indenture to evidence the assumption by another Person
of the Company's covenants and obligations in the case of a merger,
consolidation or sale of all or substantially all of the assets of the Company,
to add to the covenants of the Company for the benefit of the Holders or to
surrender any right or power conferred upon the Company, to secure the
Securities, to make provision with respect to the conversion rights of Holders
pursuant to the Indenture, to comply with the requirements of the Trust
Indenture Act or the rules and regulations thereunder, to evidence and provide
for the acceptance of appointment under the Indenture by a successor Trustee, to
make any change in Article XIII of the Indenture that would limit or terminate
the benefits available to any holder of Senior Debt under such Article (subject
to Section 13.12 of the Indenture) or to cure any ambiguity, inconsistency or
defect.

          (12)     Subordination. The Indebtedness evidenced by this Security
is, to the extent and in the manner provided in the Indenture, subordinate and
subject in right of payment to the prior payment in full of all Senior Debt of
the Company, and this Security is issued subject to such provisions of the
Indenture with respect thereto. Each Holder of this Security, by accepting the
same, (a) agrees to and shall be bound by such provisions, (b) authorizes and
directs the Trustee on such Holder's behalf to take such action as may be
necessary or appropriate to effectuate the subordination so provided and (c)
appoints the Trustee as such Holder's attorney-in-fact for any and all such
purposes.

          (13)     Defaults and Remedies. Each of the following is an Event of
Default: (i) default in the payment of the principal of or premium, if any
(including the Make-Whole Payment, if any), on any Security at its Maturity,
whether or not such payment is prohibited by the subordination provisions of the
Securities or of the Indenture; (ii) default in the payment of any interest upon
any Security when it becomes due and payable, and continuance of such default
for a period of 30 days, whether or not such payment is prohibited by the
subordination provisions of the Securities or of the Indenture; (iii) default in
the performance, or breach, of any covenant or warranty of the Company in the
Indenture, and continuance of such default or breach for a period of 60 days
after there has been given, by registered or certified mail, to the Company by
the Trustee or to the Company and the Trustee by the Holders of at least 25% in
principal amount of the Outstanding Securities a written notice specifying such
default or breach and requiring it to be remedied and stating that such notice
is a "Notice of Default" under the Indenture; (iv) default in the payment of
principal, premium or interest when due that extends beyond any applicable
stated grace applicable thereto or an acceleration for any other reason of the
maturity of any of the Company's indebtedness with an aggregate principal amount
in excess of U.S. $10 million if the indebtedness is not discharged or the
acceleration is not rescinded or annulled within 30 days after there shall have
been given, by registered or certified mail, to the Company by the Trustee or to
the Company and the Trustee by the Holders of at least 25% in principal amount
of the Outstanding Securities a written notice specifying such default and
requiring the Company to cause such indebtedness to be discharged or cause such
default to be cured or waived or such acceleration to be rescinded or annulled
and stating that such notice is a "Notice of Default" under the Indenture;
provided, however, that an acceleration of any such indebtedness resulting from
an event of default under the instrument governing such indebtedness other than
a default in the payment of principal of, or premium or interest on, such
indebtedness, such as a violation or breach of a covenant, will not result in an
Event of Default under this clause (iv); and (v) certain events of bankruptcy or
insolvency with respect to the Company.

           In the case of an Event of Default arising from certain events of
bankruptcy or insolvency with respect to the Company, all then outstanding
Securities will, subject to the provisions of Article XIII of the Indenture,
become due and payable without further action or notice. If any other Event of
Default occurs and is continuing, the Trustee by notice to the Company or the
Holders of at least 25% in principal amount of the then outstanding Securities
by notice to the Company and the Trustee may, subject to the provisions of
Article XIII of the Indenture, declare all the Securities to be due and payable
immediately. Holders may not enforce the Indenture or the Securities except as
provided in the Indenture. Subject to certain limitations, Holders of a majority
in aggregate principal amount of the then outstanding Securities may direct the
Trustee in its exercise of any trust or power. The Trustee may withhold from
Holders notice of any continuing default or Event of Default (except a default
or Event of Default relating to the payment of principal or interest) if it
determines that withholding notice is in their interest. The Holders of a
majority in principal amount of the Outstanding Securities, by notice to the
Trustee, may waive any existing Event of Default and its consequences under the
Indenture, except (x) a default in the payment of the principal of, premium, if
any (including the Make-Whole Payment, if any), or interest on the Securities,
(y) a default under Article XII of the Indenture or (z) a default in respect of
a covenant or provision of the Indenture which, under Article VIII thereof,
cannot be modified or amended without the consent of each Outstanding Security
affected. The Company is required to deliver to the Trustee annually a statement
regarding compliance with the Indenture. Upon becoming aware of any default or
Event of Default, the Company is required to deliver to the Trustee a statement
specifying such default or Event of Default.

          (14)     Conversion. Subject to and upon compliance with the
provisions of the Indenture, the Holder of this Security is entitled, at such
Holder's option, at any time on or before the close of business on the Business
Day prior to the date of Maturity, or in case this Security or a portion hereof
is called for redemption, then in respect of this Security until and including,
but (unless the Company defaults in making the payment due upon redemption) not
after, the close of business on the fifth Business Day immediately preceding the
Redemption Date, to convert this Security (or any portion of the principal
amount hereof that is an integral multiple of U.S. $1,000, provided that the
unconverted portion of such principal amount is U.S. $1,000 or any integral
multiple of U.S. $1,000 in excess thereof) into fully paid and nonassessable
shares of Common Stock of the Company at an initial Conversion Price of $6.00
(or at the current adjusted Conversion Price if an adjustment has been made as
provided in the Indenture). In order to exercise this conversion privilege, the
Holder shall surrender this Security, duly endorsed in blank, with the
conversion notice hereon duly executed, at the Corporate Trust Office of the
Trustee or at such other office or agency of the Company maintained for that
purpose pursuant to the Indenture.

          If surrender of this Security shall be made during the Record Date
Period (except if this Security or portion hereof has been called for redemption
on a Redemption Date occurring within such Record Date Period and, as a result,
the right to convert this Security would terminate in such period), this
Security must be accompanied by payment in New York Clearing House funds or
other funds acceptable to the Company of an amount equal to the interest payable
on the applicable Interest Payment Date on the principal amount of this Security
then being converted. If this Security or portion hereof has been called for
redemption on a Redemption Date occurring during the Record Date Period, and is
surrendered for conversion during such period, then the Holder of this Security
on the related Regular Record Date will be entitled to receive the interest
accruing hereon from the Interest Payment Date next preceding the date of such
conversion to such succeeding Interest Payment Date and the Holder of this
Security who converts this Security or a portion hereof during such period shall
not be required to pay such interest upon surrender of this Security for
conversion. Subject to the provisions of the preceding sentence, no cash payment
or adjustment is to be made on conversion for interest accrued hereon from the
Interest Payment Date next preceding the day of conversion, or for dividends on
the Common Stock issued on conversion hereof. The Company shall thereafter
deliver to the Holder the fixed number of shares of Common Stock (together with
any cash adjustment, as provided in the Indenture) into which this Security is
convertible and such delivery will be deemed to satisfy the Company's obligation
to pay the principal amount of this Security. No fractions of shares or scrip
representing fractions of shares will be issued on conversion, but instead of
any fractional interest (calculated to the nearest 1/100th of a share) the
Company shall pay a cash adjustment as provided in the Indenture (or round up
the number of shares of Common Stock issuable upon conversion to the nearest
whole share).

          The Conversion Price is subject to adjustment as provided in the
Indenture. In addition, the Indenture provides that in case of certain
consolidations or mergers to which the Company is a party (other than a
consolidation or merger that does not result in any reclassification,
conversion, exchange or cancellation of outstanding shares of Common Stock) or
any conveyance, transfer, sale or lease of all or substantially all of the
property and assets of the Company, the Indenture shall be amended, without the
consent of any Holders, so that this Security, if then Outstanding, will be
convertible thereafter, during the period this Security shall be convertible as
specified above, only into the kind and amount of securities, cash and other
property receivable upon such consolidation, merger, conveyance, transfer, sale
or lease by a holder of the number of shares of Common Stock into which this
Security could have been converted immediately prior to such consolidation,
merger, conveyance, transfer, sale or lease (assuming such holder of Common
Stock (i) is not a Constituent Person or an Affiliate of a Constituent Person
and (ii) failed to exercise any rights of election and received per share the
kind and amount received per share by a plurality of Non-electing Shares). No
adjustment in the Conversion Price will be made until such adjustment would
require an increase or decrease of at least 1.0% of such price, provided that
any adjustment that would otherwise be made will be carried forward and taken
into account in the computation of any subsequent adjustment.

           Notwithstanding the foregoing, no Holder may convert any Security if,
as a result of such conversion, such Holder would then be deemed to own,
directly or indirectly, more than 9.8% of the Common Stock of the Company. Any
attempted conversion in violation of this limitation will be null and void ab
initio, and the Holder will acquire no rights or economic interests in such
Common Stock.

          (15)     Trustee Dealings with Company. Except as set forth in the
Indenture, the Trustee, in its individual or any other capacity, may become the
owner or pledgee of Securities and may otherwise deal with the Company or its
Affiliates with the same rights it would have if it were not the Trustee.

          (16)     No Recourse Against Others. A director, officer, employee,
incorporator or stockholder of the Company, as such, shall not have any
liability for any obligations of the Company under the Securities or the
Indenture or for any claim based on, in respect of, or by reason of, such
obligations or their creation. Each Holder by accepting a Security waives and
releases all such liability. The waiver and release are part of the
consideration for the issuance of the Securities.

          (17)     Additional Rights of Holders of Securities. In addition to
the rights provided to Holders of Securities under the Indenture, Holders of
Securities shall have all the rights set forth in the Registration Rights
Agreement dated as of October 23, 2003, among the Company and the purchasers
named therein (the "Registration Rights Agreement").

          (18)     Governing Law. THIS SECURITY AND THE INDENTURE SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

          (19)     Authentication. This Security shall not be valid until
authenticated by the manual signature (which may be by facsimile) of the Trustee
or an authenticating agent.

          (20)     Abbreviations. Customary abbreviations may be used in the
name of a Holder or an assignee, such as: TEN COM (= tenants in common), TEN ENT
(= tenants by the entireties), JT TEN (= joint tenants with right of
survivorship and not as tenants in common), CUST (= Custodian), and U/G/M/A (=
Uniform Gifts to Minors Act).

          (21)     CUSIP Numbers. No representation is made as to the accuracy
of any CUSIP numbers either as printed on the Securities or as contained in any
notice of redemption and reliance may be placed only on the other identification
numbers placed thereon.

          (22)     Available Information. The Company will furnish to any Holder
upon written request and without charge a copy of the Indenture and/or the
Registration Rights Agreement. Requests may be made to:

          Monmouth Capital Corporation
          3499 Route 9 North, Suite 3C
          Freehold, New Jersey 07728
          Attention: General Counsel

ASSIGNMENT FORM

To assign this Security fill in the form below: (I) or (we) assign and transfer
this Security to

                                                              
                                                              
                                                              
                                         
                                                          (Insert assignee's
Social Security or Tax Identification number)

                                                              
                                                              
                                                              
                                         

                                                              
                                                              
                                                              
                                         

                                                              
                                                              
                                                              
                                         

                                                              
                                                              
                                                              
                                         
                                                               (Print or type
assignee's name, address and zip code)

and irrevocably appoint ___________________________ to transfer this Security on
the books of the Company. The agent may substitute another to act for him.

Date: ________________

Your signature: _________________________
(Sign exactly as your name appears on the face of
this Security)

Tax Identification No.: _____________________


SIGNATURE GUARANTEE:


______________________________________

Signatures must be guaranteed by an "eligible guarantor
institution" meeting the requirements of the Registrar,
which requirements include membership or
participation in the Security Transfer Agent Medallion
Program ("STAMP") or such other "signature
guarantee program" as may be determined by the
Registrar in addition to, or in substitution for, STAMP,
all in accordance with the Securities Exchange Act of
1934, as amended.


CONVERSION NOTICE

          The undersigned Holder of this Security hereby irrevocably exercises
the option to convert this Security, or any portion of the principal amount
hereof (which is U.S. $1,000 or an integral multiple of U.S. $1,000 in excess
thereof, provided that the unconverted portion of such principal amount is U.S.
$1,000 or any integral multiple of U.S. $1,000 in excess thereof) below
designated, into shares of Common Stock in accordance with the terms of the
Indenture referred to in this Security, and directs that such shares, together
with a check in payment for any fractional share and any Securities representing
any unconverted principal amount hereof, be delivered to and be registered in
the name of the undersigned unless a different name has been indicated below. If
shares of Common Stock or Securities are to be registered in the name of a
Person other than the undersigned, (a) the undersigned will pay all transfer
taxes payable with respect thereto and (b) signature(s) must be guaranteed by an
Eligible Guarantor Institution with membership in an approved signature
guarantee program pursuant to Rule 17Ad-15 under the Securities Exchange Act of
1934. Any amount required to be paid by the undersigned on account of interest
accompanies this Security.

          The undersigned Holder of this Security hereby certifies that, upon
conversion of this Security or the portion of the principal amount hereof below
designated, the undersigned will not own, directly or indirectly, more than 9.8%
of the outstanding shares of Common Stock.

Date: ___________________


________________________
Signature(s)

If shares or Securities are to be registered in the name of a Person other than
the Holder, please print such Person's name and address:


________________________
(Name)


________________________



________________________
(Address)

Social Security or other Identification Number, if any


________________________
[Signature Guaranteed]

          If only a portion of the Securities is to be converted, please
indicate:

           (1)           Principal amount to be converted: U.S. $_________

           (2)           Principal amount and denomination of Securities
representing unconverted principal amount to be issued:

           If only a portion of the Securities is to be converted, please
indicate:

          Amount: U.S. $_____________ Denominations: U.S. $___________ (U.S.
$1,000 or any integral multiple of U.S. $1,000 in excess thereof, provided that
the unconverted portion of such principal amount is U.S. $1,000 or any integral
multiple of U.S. $1,000 in excess thereof).